Exhibit 10.1

RESTATED STRATEGIC ALLIANCE AGREEMENT

among


APPLERA CORPORATION,

CELERA DIAGNOSTICS, LLC


and


ABBOTT LABORATORIES

 

 

 

 

 

 

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



Back to Contents

RESTATED STRATEGIC ALLIANCE AGREEMENT

THE FOLLOWING ALLIANCE AGREEMENT EXHIBITS HAVE BEEN OMITTED FROM THIS 10-Q
EXHIBIT.

Exhibits will be provided by the Registrant to the Securities and Exchange
Commission upon request

Exhibits     EXHIBIT 1.13 Financial Terms EXHIBIT 1.22 Carveouts EXHIBIT 1.62
(a) NPCD – Development EXHIBIT 1.62 (b) NPCD – Feasibility EXHIBIT 1.77 R&D Plan
EXHIBIT 1.95 Work Plan EXHIBIT 2.2 Exceptions to Exclusivity EXHIBIT 2.2(a)
Exceptions to Exhibit 2.2 EXHIBIT 2.6 OEM Alliance Products EXHIBIT 4.1 Approved
NPCDs EXHIBIT 4.7(a)(i) Initial R&D Plan EXHIBIT 4.7(a)(ii) Initial R&D Plan
Budget EXHIBIT 9.2 Cost and Revenue Statement EXHIBIT 9.3 Net Investment
Statement EXHIBIT 17.7(c) Post-Termination Royalties EXHIBIT 19.12 Further
Amendments to Amendment Nos. 2 and 2a

 

i

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

RESTATED STRATEGIC ALLIANCE AGREEMENT

     THIS RESTATED STRATEGIC ALLIANCE AGREEMENT (this “Agreement”), effective as
of January 9, 2006 (the “Effective Date”), is entered into among APPLERA
CORPORATION, a Delaware corporation (“Applera”), having a place of business at
301 Merritt 7, Norwalk, Connecticut 06851, CELERA DIAGNOSTICS, LLC, a Delaware
limited liability company (“CDx”), having a place of business at 1401 Harbor Bay
Parkway, Alameda, California 94502, and ABBOTT LABORATORIES, an Illinois
corporation (“Abbott”), having a place of business at 100 Abbott Park Road,
Abbott Park, Illinois 60064-6400.

     WHEREAS, Abbott is a global, diversified healthcare company with expertise
in the discovery, development, manufacture and marketing of pharmaceuticals,
nutritionals, and medical products, including devices and diagnostics;

     WHEREAS, Applera, through its business units Applied Biosystems, Celera
Genomics, and CDx, has expertise and technology applicable to genetic research
and molecular diagnostic product development;

     WHEREAS, the Parties (as defined below) entered into a Strategic Alliance
Agreement dated June 24, 2002, as amended, to engage in a collaborative program
for the discovery, research, development and commercialization worldwide of
novel molecular in vitro diagnostic products and services; and

     WHEREAS, the Parties desire to modify and clarify such collaborative
program in a fully restated agreement on the terms and conditions of this
Agreement.

     NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the Parties agree as follows:

Article I   –  DEFINITIONS


1.1 “Abbott Alliance Patent Rights” means Alliance Patent Rights that claim
inventions conceived solely by employees or agents of Abbott or any Abbott
Affiliate.


1.2 “Abbott Alliance Technology” means the Alliance Technology Derived solely by
employees or agents of Abbott or any Abbott Affiliate.


1.3 “Abbott Independent Patent Rights” means Independent Patent Rights owned or
Controlled by Abbott or any Abbott Affiliate.


1.4 “Abbott Independent Technology” means Independent Technology owned or
Controlled by Abbott or any Abbott Affiliate.


1.5 “Abbott Existing Product(s)” means the LCx instrument system and uniquely
associated accessories and consumables (“System”) and the LCx HIV and HCV assays
(collectively “Viral Assays”).

1

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

1.6 “Affiliate(s)” means, with respect to any person or entity, any other person
or entity, which controls, is controlled by or is under common control with such
person or entity. For purposes of this definition, a person or entity is in
“control” of an entity if it owns or controls more than fifty percent (50%) of
the equity securities of the subject entity entitled to vote in the election of
directors (or, in the case of an entity that is not a corporation, for the
election of the corresponding managing authority), or otherwise has the power to
control the management and policies of such other entity. An entity only retains
the rights and is subject to the obligations of an Affiliate for so long as such
entity continues to satisfy the definition in this Section 1.6.


1.7 “Alliance Accounting Policies” means the accounting policies adopted by the
JRB (as defined in Section 3.1) to be used in determining the net of sharing of
Revenue less Allowable Expenses pursuant to Article IX.


1.8 “Alliance Field” means the manufacture, use or Commercialization of any
product or service for the in vitro amplification, detection, quantification,
extraction or sequencing of a nucleic acid in or from a human biological sample
for the purpose of: (a)  diagnosing, detecting or monitoring any disease, state,
condition, trait or characteristic of a human being for medical management; (b)
exercising quality assurance and quality control testing of human blood or
plasma from which biological therapeutic agents may be derived for resale; (c)
[**********]; or (d) screening human organs, tissues or cells for
transplantation. The Alliance Field does not include the research, development,
manufacture, use or Commercialization of any Carveout; the internal research by
either Party for therapeutic development, including clinical trials; or
research, development, manufacture, use, Commercialization, or testing in
Epidemiology or Biosecurity (as each such term is defined below).


1.9 “Alliance Patent Rights” means Patent Rights that claim any Alliance
Technology.


1.10 “Alliance Program” means the collaborative research and Development,
manufacturing, regulatory and Commercialization activities in the Exclusive
Areas undertaken pursuant to a JRB-approved Work Plan conducted by the Parties
in accordance with this Agreement or the Prior Alliance Agreement. The Alliance
Program does not include such activities by a Party on Non-Alliance Products.


1.11 “Alliance Product(s)” means any product, including, without limitation, any
Reagent, kit, consumable or Instrument described in Sections 8.4 and 8.5, or any
combination or component thereof, that: (a) is Commercialized under the Alliance
Program; or (b) is the subject of a JRB-approved Work Plan; or (c) otherwise
becomes an Alliance Product pursuant to this Agreement. An Alliance Product will
include software to the extent such software is distributed in connection with
the Reagent or kit. Alliance Product does not include: (x) any Carveout; or (y)
any Non-Alliance Product. For purposes of this Agreement, the term “Alliance
Product” will also include any service that: (d) is Commercialized under the
Alliance Program; (e) is the subject of a JRB-approved Work

2

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  Plan; or (f) is provided by or for a Party (i) through use of an Alliance
Product or (ii) in support of a customer’s use of an Alliance Product.     1.12
“Alliance Technology” means Technology and/or Materials that are Derived by or
for a Party during performance of the Alliance Program or a program approved by
the JRB under the Prior Alliance Agreement and the Derivation of which is
jointly funded by the Parties pursuant to this Agreement or pursuant to a
program approved by the JRB under the Prior Alliance Agreement.


1.13 “Allowable Expenses” has the meaning defined in Exhibit 1.13 hereof.


1.14 “Analyte Specific Reagents” or “ASR” means nucleic acid sequences, and
similar reagents which, through specific binding or chemical reactions with
substances in a specimen, are intended for use in a diagnostic application for
identification and/or quantification of an individual chemical substance in a
biological specimen, as further defined in 21 CFR 864.4020(a), as may be amended
or replaced from time to time, or in equivalent foreign regulations.


1.15 “Applera Alliance Patent Rights” means Alliance Patent Rights that claim
inventions conceived solely by employees or agents of Applera or any Applera
Affiliates.


1.16 “Applera Alliance Technology” means Alliance Technology Derived solely by
employees or agents of Applera or any Applera Affiliates.


1.17 “Applera Existing Products” means: (a) ViroSeq HIV Genotyping Kit and
associated software; (b) HLA Sequencing based typing Kits (HLA-DRB, Codon 86 for
HLA-DRB, HLA-A, HLA-B) and associated software; and (c) Cystic Fibrosis mutation
screening system available as Analyte Specific Reagents and General Purpose
Reagents.


1.18 “Applera Independent Patent Rights” means Independent Patent Rights owned
or Controlled by Applera or any Applera Affiliate.


1.19 “Applera Independent Technology” means Independent Technology owned or
Controlled by Applera or any Applera Affiliate.


1.20 “Biosecurity” means the detection of biological or chemical agents,
pathogens, microorganisms or other infectious agents in the environment,
agriculture, food or water.


1.21 [**********].


1.22 “Carveout(s)” means, collectively and individually, the products described
in Exhibit 1.22 hereto. For purposes of this Agreement, Carveouts are not in the
Alliance Field.


1.23 “Commencement Date” means January 1, 2006 with respect to matters
pertaining to budgets to be approved by the JRB.

3

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

1.24 “Commercial Entity” means any Third Party or its Affiliates that is engaged
in the commercial sale of products in the In Vitro Diagnostics Field.


1.25 “Commercialize” and cognates thereof mean the sale, transfer or
co-promotion of a product or service to a Third Party for commercial purposes.
For example, an Alliance Product will be Commercialized when it or its use is
provided to any Third Party for cash or other consideration.


1.26 “Competing Product(s)” means any product in the Alliance Field that (a) is,
or is intended to be, Commercialized in the current or intended Customer Segment
as, and (b) except as provided in Section 2.5(b), has or incorporates the same
Clinical Intent as, an Alliance Product. A product in the Alliance Field may be
a Competing Product despite differences in the marker used or the technology
employed. “Clinical Intent” means providing the same clinical utility, intended
use or the same clinical information. “Customer Segment” means distinct customer
types on a country-by-country basis, for example, clinical diagnostic labs,
blood/specimen screening labs and point of care customers. A product in the
Alliance Field having the same Clinical Intent in the same Customer Segment as
an Alliance Product will be a Competing Product despite differences in
effectiveness, efficiency or price. In no event will a product Commercialized
outside the Alliance Field be considered a Competing Product. For purposes of
this Agreement, the term “Competing Product” will include any service in the
Alliance Field that is, or is intended to be, Commercialized in the same
Customer Segment as, and, except as provided in Section 2.5(b), has the same
Clinical Intent as, a service that is an Alliance Product. As provided in
Section 2.5(e), a product sold to purchasers before JRB-approval of an
NPCD-Development for a competing Alliance Product will be a Competing Product
only for sales to new customers, which sales occur after JRB approval of the
NPCD-Development for the Alliance Product. Competing Products will not include
primers and probes labeled “For Research Use Only” or other comparable label
that are sold as reagents to an individual customer for testing with the same
Clinical Intent as an Alliance Product unless they are used for testing in the
Exclusive Areas as defined in Sections 1.39(a) – (d) or in the Exclusive Areas
as defined in Sections 1.39(e) – (g) and they incorporate Alliance Technology.
In such case the Party supplying the research use primers and probes as reagents
to the individual customer may not Facilitate the sale of such primers and
probes to additional customers.


1.27 “Conditionally Exclusive Areas” means any product or service in the
Alliance Field that is [**********]. “Conditionally Exclusive Areas”
specifically excludes [**********]unless they are Alliance Products.


1.28 “Confidential Information” means non-public proprietary data, information,
Materials, Technology or Instruments (and all tangible and intangible
embodiments thereof), which is owned or Controlled by a Party, is disclosed by
such Party (“Disclosing Party”) to the other Party (“Receiving Party”) pursuant
to this Agreement, and is designated as Confidential Information by the
Disclosing Party at the time of disclosure or pursuant to this Agreement.
Confidential Information will not include data, information, Materials,
Technology or Instruments which, and only to the extent, a Receiving Party can
establish

4

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  by written documentation: (a) is part of the public domain prior to disclosure
of such information by the Disclosing Party to the Receiving Party or becomes
part of the public domain, without the fault of the Receiving Party, subsequent
to disclosure of such information by the Disclosing Party to the Receiving
Party; (b) has been received by the Receiving Party at any time from a source,
other than the Disclosing Party, rightfully having possession of and the right
to disclose such information free of confidentiality obligations; (c) has been
otherwise known by the Receiving Party free of confidentiality obligations prior
to disclosure of such information by the Disclosing Party to the Receiving
Party; (d) has been independently developed by employees or others on behalf of
the Receiving Party without access to or use of such information disclosed by
the Disclosing Party to the Receiving Party. Specific aspects or details of
Confidential Information will not be deemed to be within the public knowledge or
in the prior possession of the Receiving Party merely because the aspects or
details of the Confidential Information are embraced by general disclosures in
the public domain. In addition, any combination of Confidential Information will
not be considered in the public knowledge or in the prior possession of the
Receiving Party merely because individual elements thereof are in the public
domain or in the prior possession of the Receiving Party unless the combination
and its principles are in the public knowledge or in the prior possession of the
Receiving Party. With respect to Confidential Information which is jointly
created, owned or Controlled by the Parties under this Agreement, exceptions (a)
through (d) of this Section 1.28 will continue to apply; provided, however, that
for application of exceptions (b) through (d) of this Section 1.28, a Party must
establish that the exception applies by virtue of written documentation from a
Third Party rather than the written documentation of the Receiving Party.
Further, for avoidance of doubt, Confidential Information will include
Confidential Information received by the Disclosing Party from a Third Party.
Prior to disclosure of such Third Party Confidential Information to the
Receiving Party the Disclosing Party will determine that it has the right to
make such disclosure, advise the Receiving Party that the disclosure includes
Third Party Confidential Information and provide the Receiving Party with the
terms and conditions of any agreement between the Third Party and the Disclosing
Party respecting such Third Party Confidential Information.     1.29 “Contract
Half Year” means a consecutive and continuous six (6)-month period commencing on
January 1, 2006 and on each subsequent July 1 and January 1 thereafter during
the term of this Agreement.


1.30 “Contract Year” means a consecutive and continuous twelve (12)-month period
commencing on January 1, 2006 and on each subsequent January 1 during the term
of this Agreement.


1.31 “Controls” or “Controlled” and cognates thereof mean with respect to
Technology, Patent Rights, Materials, and/or Confidential Information, the
possession of the ability to grant licenses or sublicenses, to distribute
Copyrighted Works or to otherwise disclose, without violating the terms of any
agreement or other arrangement with, or the rights of, any Third Party.

5

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

1.32 “Copyrighted Works” means original works of authorship, including, without
limitation, computer programs (in source code, object code or other form),
notes, sketches, drawings and reports.


1.33 “Deliverable Alliance Technology” means that portion of Alliance Technology
that is responsive to goals and deliverables specifically identified in NPCDs.


1.34 “Derived” and cognates thereof mean obtained, developed, acquired, made,
invented, discovered, created, synthesized, designed, or resulting from, based
upon or otherwise generated (whether directly or indirectly, or in whole or in
part).


1.35 “Development” means actions or activities by a Party following proof of
feasibility to validate the design of a product or service for eventual
Commercialization.


1.36 “Development Costs” has the meaning defined in Exhibit 1.13 hereof.


1.37 “Distributor” means, with respect to an Alliance Product, the Party that
Commercializes such Alliance Product in accordance with this Agreement.


1.38 “Epidemiology” means the screening or testing of groups of people or
populations for the study of the patterns, causes, or control of disease in
groups of people.


1.39 “Exclusive Areas” means the products and services that are used or
distributed for use in the Alliance Field in:


  (a) detecting, classifying or quantifying nucleic acid sequences of any of the
following[**********];


  (b) detecting, classifying or quantifying any human gene or genetic variation
that causes or is linked to[**********];


  (c) detecting, classifying or quantifying any human gene or genetic variation
that causes or is linked to[**********];


  (d) detecting, classifying or quantifying the combination of [**********]genes
and genetic variations therein for predicting [**********], or any modifications
thereof approved by the JRB;


  (e) detecting, classifying or quantifying human genes and expression products
encoded by such genes for predicting [**********] as those products are defined
in the JRB-approved Work Plans dated July 12, 2005, or any modifications thereof
approved by the JRB;


  (f) detecting, classifying or quantifying any human gene or genetic variation
for predicting [**********] as that product is defined in the JRB-approved Work
Plan dated July 12, 2005, or any modifications thereof approved by the JRB; and

6

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  (g) detecting, classifying or quantifying nucleic acid sequences of any other
[**********] associated with a human medical condition expressly added to the
Exclusive Areas by decision of the JRB pursuant to a JRB-approved Work Plan
under this Agreement.


  “Exclusive Areas” specifically excludes [**********] unless they are Alliance
Products. The products and services specified in this definition are subject to
the provisions of Section 2.4.


1.40 “Existing Patent Rights” means Patent Rights that are reasonably necessary
for performance under this Agreement and that are owned or Controlled by a Party
as of the effective date of the Prior Alliance Agreement.


1.41 “Existing Products” means Abbott Existing Products and Applera Existing
Products.


1.42 “Existing Technology” means Technology and Materials that are reasonably
necessary for performance under this Agreement and that are owned or Controlled
by a Party as of the effective date of the Prior Alliance Agreement.


1.43 “Exploit” means: (a) with respect to a Patent Right, making, having made,
using, selling, offering for sale or importing an invention claimed in such
Patent Right or granting license rights under such Patent Right; (b) with
respect to Technology, using or transferring the Technology or part thereof in
conjunction with the making, having made, using, selling, offering for sale and
importing of a product or method or granting license rights under such
Technology; and (c) with respect to Copyrighted Works, copying, performing or
distributing the Copyrighted Work or granting license rights under such
Copyrighted Work.


1.44 “FDA” means the Food and Drug Administration of the United States, or a
successor thereto and any foreign equivalent.


1.45 “Facilitate” and cognates thereof means to sell, distribute or promote a
product or a service, or to partner with a Third Party to sell, distribute or
promote a product or service, where such product or service is promoted as a
Competing Product or distributed with knowledge of its use as a Competing
Product. In the case of Instruments, “facilitating” is distributing or loading
Instruments with software, or distributing, promoting or actively assisting in
the development of software for the Instrument, that is specific to a Competing
Product (i.e., software specific to a diagnostic application).


1.46 “General Purpose Instrument” means a device which, if introduced into the
United States, is not or would not be subject to pre-market notification or
approval under then-applicable FDA regulations.


1.47 “General Purpose Reagent” or “GPR” means chemical or biological reagents
that (a) are not Analyte Specific Reagents and (b) have general laboratory
application.

7

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

1.48 “In Vitro Diagnostics Field” means the products related to and services
associated with in vitro measuring, observing and/or determining attributes,
characteristics, diseases, traits or other conditions of a human being for
medical management.


1.49 “Incremental Net Sales” means:


  (a) With respect to an Alliance Product Commercialized after rejection of the
NPCD as described in Section 4.4 (a) (“New Alliance Product”), Incremental Net
Sales means:


    (i) where the New Alliance Product, if sold outside the Alliance Program,
would have been a Competing Product, all sales of such New Alliance Product less
any Cannibalized Sales of Alliance Products which were being sold at the time
such New Alliance Product was first sold. “Cannibalized Sales” for purposes of
this Section 1.49(a)(i) means sales resulting solely from the switch by an
existing customer from an existing Alliance Product to the New Alliance Product
where both such Alliance Products have the same Clinical Intent, but does not
include any increased sales resulting from price or volume increases
attributable to the switch by an existing customer to the New Alliance Product;
or


    (ii) where the New Alliance Product, if sold outside the Alliance Program,
would not have been a Competing Product, all sales of such New Alliance Product.


(b) With respect to an OEM Instrument or Alliance Instrument that is
Commercialized after rejection as described in Section 8.7 (“New Alliance
Instrument”), Incremental Net Sales means:


    (i) where the New Alliance Instrument, if sold outside the Alliance Program,
would have been a Competing Product, all sales of such New Alliance Instruments,
all service revenue associated with such New Alliance Instruments, and all sales
of other Alliance Products which are for use on such New Alliance Instruments,
less any Cannibalized Sales of other Alliance Products which were being sold at
the time such New Alliance Instruments were first sold. “Cannibalized Sales” for
purposes of this Section 1.49(b)(i) means sales resulting solely from the switch
by an existing customer from an existing OEM Instrument or Alliance Instrument
to the New Alliance Instrument, but does not include any increased sales
resulting from price or volume increases attributable to the switch by an
existing customer to the New Alliance Instrument; or


    (ii) where the New Alliance Instrument, if sold outside the Alliance
Program, would not have been a Competing Product, all sales of such New Alliance
Instruments, all service revenue associated with such New Alliance Instruments,
and all sales of other Alliance Products which are for use on such New Alliance
Instruments.

8

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

1.50 “Independent Patent Rights” means Existing Patent Rights and Post-Signature
Patent Rights.


1.51 “Independent Technology” means Existing Technology and Post-Signature
Technology.


1.52 [**********].


1.53 “Initial Activities” means NPCDs and Work Plans for Alliance Products that
the Parties have proposed to be the focus of the first three (3) Contract Years,
including the budget for each of the first three (3) Contract Years.


1.54 “Instrument” means any hardware, software, device, platform or any
combination or component thereof, including any uniquely associated accessories
and consumables, which is related to the automation of in vitro amplification,
detection, quantification, or sequencing of a nucleic acid in or from a human
biological sample for the purpose of: (i) diagnosing, detecting or monitoring
any disease, state, condition, trait or characteristic of a human being for
medical management; (ii) exercising quality assurance and quality control
testing of human blood or plasma from which biological therapeutic agents may be
derived for resale; (iii) [**********]; or (iv) screening human organs, tissues
or cells for transplantation. The term “Instrument” excludes (a) Reagents and
kits containing Reagents, (b) instruments for the preparation of human
biological samples containing nucleic acids, (c) instruments which are the
subject of supply arrangements existing as of the Effective Date between a Party
and a Third Party, including modifications, amendments or extensions to such
arrangements, provided such arrangements are not inconsistent with such Party’s
obligations under this Agreement, and (d) instruments which are manufactured by
Abbott as of the Effective Date and in any subsequent modified form, provided
such instruments are not Competing Products.


1.55 “Joint Alliance Patent Rights” means Alliance Patent Rights that claim
inventions jointly conceived by employees or agents of both Parties.


1.56 “Joint Alliance Technology” means Technology and Materials that are Derived
jointly by or for both Parties during performance of the Alliance Program and
the Derivation of which is jointly funded by the Parties pursuant to this
Agreement or the Prior Alliance Agreement.


1.57 “Licensing Revenue” means the aggregate cash or other consideration
received by a Party in consideration for a license under Alliance Technology or
Alliance Patent Rights (including, without limitation, royalties received by
such Party based on sales by a Third Party of products or services incorporating
Alliance Technology or covered by Alliance Patent Rights.) In the event
consideration for license rights under Alliance Technology or Alliance Patent
Rights is not monetary, the Parties will agree upon the monetary value of such
consideration or a means for sharing the non-monetary consideration.


1.58 “Major Market Country” means the United States, the member countries of the
European Patent Convention, Japan and Canada.

9

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

1.59 “Materials” means, individually and collectively, Reagents, formulations,
nucleic acids including DNA, RNA and PNA, plasmids, microbiological cultures or
strains, cell lines, peptides, compounds, compositions, and combinations or
components thereof.


1.60 “Net Investment” means, with respect to the Alliance Program, the following
net assets of a Party: (a) inventory; (b) receivables (including any receivables
from the other Party in accordance with this Agreement); (c) equipment placed as
part of a Reagent Rental Program net of depreciation; and (d) cumulative amounts
paid to the other Party pursuant to Section 9.3(c); less (e) cumulative amounts
received from the other Party pursuant to Section 9.3(c) and payables (including
amounts payable by one Party to another in accordance with this Agreement) and
other liabilities, if any. Net Investment will not include any amounts payable
by one Party to another pursuant to Section 9.3.


1.61 “Net Sales” means:


  (a) the gross invoiced price of an Alliance Product or Alliance Products sold
by a Party to a Third Party, less the following, to the extent charged as part
of the invoiced price, separately stated on the invoice and paid by or credited
to, as the case may be, the Third Party:


    (i) credits, allowances, discounts and rebates to, and charge backs from the
account of, Third Parties for spoiled, damaged, out-dated, rejected or returned
Alliance Products;


    (ii) actual freight, postage, transportation and insurance costs incurred in
delivering Alliance Products;


    (iii) reasonable and customary cash, quantity and trade discounts actually
given to Third Parties;


    (iv) sales, use, value-added and other direct taxes to the extent billed to
and paid by the Third Party; and


    (v) customs duties, surcharges and other governmental charges incurred in
connection with the exportation or importation of Alliance Products.


  (b) With respect to Combination Products, the gross invoiced price of such
Combination Products billed to Third Parties by a Party, less: the allowances
and adjustments referred to in Sections 1.61(a)(i)-(v), multiplied by the
fraction A/A+B, where A is the gross selling price of the Alliance Product sold
separately during the royalty period in question, and B is the gross selling
price of the other diagnostic product(s) in the Combination Product having
significant, independent utilities sold separately during the royalty period in
question and that are not covered by Valid Claims of the non-selling Party’s
Patent Rights or employing the non-selling Party’s Confidential Information. If
there is no established current gross selling price for the Alliance Product A
or for the other diagnostic product(s) B, then for the purposes of calculating
Net Sales, the Parties agree to

10

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    discuss in good faith the relative values of Alliance Product A and the
other diagnostic product(s) B so as to arrive at a fair gross invoiced price for
Combination Products upon which to base the Net Sales thereof. For purposes of
this Agreement, “Combination Product” means an Alliance Product that is sold
together in combination with one (1) or more diagnostic products having
significant independent diagnostic utility and not covered by a Valid Claim of
the non-selling Party’s Patent Rights or employing the non-selling Party’s
Confidential Information.         (c) With respect to an Alliance Product for
which the gross invoiced price includes an amount to compensate a Party for the
amortized cost of instrumentation, services, and/or other equipment supplied
without charge to a customer under a RAP or other successor or similar plan
(collectively a “RAP Product”), the Net Sales of such RAP Product will first be
calculated in accordance with the definition of Net Sales under paragraph (a) of
this Section 1.61 and then will be reduced by the amount of the price increase
reasonably and demonstrably attributable solely to the amortized cost of the
instrumentation, equipment and service which is provided to customers free of
charge, in accordance with the United States Generally Accepted Accounting
Practices (“GAAP”) of such Party consistently applied.


  (d) Net Sales will not include Alliance Products used in clinical trials, for
research or other non-commercial uses, or supplied as commercial samples or as
charitable or humanitarian donations, so long as a Party receives no
compensation in any form for such use/donation.


  (e) Net Sales for services will be the gross revenue received therefor.


  (f) Net Sales for products other than Alliance Products will be calculated in
the same manner set forth in this Section 1.61 to the extent applicable.


1.62 “New Product Concept Document” or “NPCD” means


  (a) in the case of an “NPCD – Development”, a written description of a concept
of interest to a Party for Development of a product or service in the Alliance
Field that describes the proposed Alliance Product including the following
information: (i) test or service type; (ii) intended diagnostic use or expected
medical indications or disease state for such use; (iii) target customers; (iv)
sampling requirements; (v) testing frequency; (vi) expected product or service
pricing; (vii) peak unit sales and revenues; (viii) description of freedom to
operate issues or special technologies necessary to develop the product, service
or technology; (ix) competitive landscape issues, including market research; (x)
each Party’s Independent Technology and Independent Patent Rights expected to be
applicable to the proposed product or service and its manufacture or use and
associated royalties and milestones owed to Third Parties; (xi) the specific
proposed study design, including identification of each goal and deliverable of
the proposed study; (xii) the proposed Supplier; (xiii) the proposed
Distributor; (xiv) synergies

11

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    with other Alliance Products or Carveouts; and (xv) estimated pro-forma
profit and loss statement. An NPCD – Development will generally be in the form
attached hereto as Exhibit 1.62(a); and         (b) in the case of an “NPCD –
Feasibility”, a written description of a concept of interest to a Party for
establishing feasibility of a product or service in the Alliance Field that
describes the proposed Alliance Product including the following information: (i)
test or service type; (ii) intended diagnostic use or expected medical
indications or disease state for such use; (iii) testing frequency; (iv)
description of freedom to operate issues or special technologies necessary to
develop the product, service or technology; and (v) the details of a feasibility
study including expected outcomes or feasibility objectives. An NPCD –
Feasibility will generally be in the form attached hereto as Exhibit 1.62(b) and
will be limited to a maximum of twelve (12) months of feasibility studies,
unless extended by mutual agreement of the Parties.


  (collectively, NPCD – Development and NPCD – Feasibility will be referred to
in this Agreement as “NPCD”).


1.63 “Non-Alliance Product” means:


  (a) any [**********], the research or Development of which involves a
collaboration between a Party and a Third Party [**********]; and


  (b) products and services in the Alliance Field which, except as provided in
Section 4.5, are not Competing Products and which (i) have been rejected as an
NPCD, or (ii) are in the Optional Areas and were never submitted to the JRB, and
(iii) the research, Development or Commercialization of which is conducted by a
Party outside the Alliance Program in accordance with Article IV.


1.64 “Optional Areas” means any product or service in the Alliance Field that is
in neither the Exclusive Areas nor the Conditionally Exclusive Areas.


1.65 “Partnership Tax Return” means any return or report of Taxes due, any
claims for refund of Taxes, any information return with respect to Taxes, or any
other similar report, declaration or document, including any amendments related
thereto, and supporting information.


1.66 “Party” means Abbott or Applera and its respective Affiliates, and
“Parties” means Abbott and Applera and their respective Affiliates.


1.67 “Passive Investor” means any person or entity that holds securities other
than for the purpose of changing or influencing the control or management of the
issuer of the securities, and any person or entity that files a Schedule 13 G
with the Securities and Exchange Commission (or any successor form thereto) with
respect to any securities will be deemed a Passive Investor in those securities.

12

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

1.68 “Patent Rights” means rights conferred by: (a) patent applications filed in
any country; (b) all patents including supplemental protection certificates that
have issued or in the future issue from any of the foregoing, including, without
limitation, utility models, design patents and certificates of invention; and
(c) all divisionals, continuations, continuations-in-part, reissues,
re-examination certificates, renewals, extensions or additions to any such
patents and patent applications.


1.69 “Permitted Affiliate” means a Party’s Restructuring Successor and any
entity that is Totally Controlled by a Party or its Restructuring Successor.


1.70 [**********].


1.71 “Post-Signature Patent Rights” means Patent Rights that are reasonably
necessary for performance under this Agreement and that a Party acquires
ownership or Control of at any time during the term of this Agreement and the
Prior Alliance Agreement as a result of activities by the Party outside the
Alliance Program.


1.72 “Post-Signature Technology” means Technology and Materials that are
reasonably necessary for performance under this Agreement and that a Party
acquires ownership or Control of at any time during the term of this Agreement
and the Prior Alliance Agreement as a result of activities by the Party thereof
outside the Alliance Program.


1.73 “Post-Termination Acquired Product” means any product or service in the
Alliance Field that is first acquired by a Party from a Third Party after the
Termination Date and any product or service under development by a Third Party
which product or service is first acquired by a Party after the Termination Date
through the purchase of controlling securities of the Third Party or through a
purchase of assets from the Third Party.


1.74 “Post-Termination Competing Product” means any product or service in the
Alliance Field that is first Commercialized by a Party after the Termination
Date and is a Competing Product, excluding all Post-Termination Acquired
Products.


1.75 “Prior Alliance Agreement” means the Strategic Alliance Agreement between
the Parties dated June 24, 2002, and Amendments Nos. 1, 2, 2a and 3 to the
Strategic Alliance Agreement dated December 20, 2002, January 22, 2003, January
28, 2005, and March 31, 2004, respectively.


1.76 “QSR Standard” means the regulations set forth in 21 CFR Chapter 1, Part
820, et seq., as such regulations may be amended or replaced from time to time,
and any foreign law, statute or regulation relating to current good
manufacturing practices.


1.77 “R&D Plan” means a written description which sets forth the plan for
research and Development of products and services within the Exclusive Areas
pursuant to JRB-approved NPCDs and Work Plans. In connection with each R&D Plan,
the Parties will agree upon a budget (the “R&D Plan Budget”) in accordance with
Section 4.7(a).

13

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

1.78 “Reagent Rental Program” or “RAP” means a program for the Commercialization
of one or more Alliance Products in conjunction with an Instrument whereby the
price for the Alliance Products includes the acquisition cost or leasing cost of
the Instrument, the cost of servicing the Instrument and/or other items of cost
recovery in connection with supply and support of the Instrument.


1.79 “Reagents” means oligonucleotides, including primers and probes, Analyte
Specific Reagents, General Purpose Reagents, enzymes, proteins, controls,
substrates, co-factors, buffers or any combination thereof.


1.80 “Regulatory Approval” means the technical, medical and scientific licenses,
registrations, authorizations and approvals required for marketing or use of a
product (including, without limitation, approvals of Pre-Market Approval
Applications, Investigational Device Exemptions, Biologic License Applications,
Investigational New Drug Applications, 510k notices, pre- and post- approvals,
pricing and third party reimbursement approvals, and labeling approvals and any
supplements and amendments to any of such approvals) of any national,
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, necessary for the Development,
manufacture, distribution, marketing, promotion, offer for sale, use, import,
export or sale of Alliance Products in a regulatory jurisdiction.


1.81 “Regulatory Authority” means the FDA and/or any national, supra-national
(e.g., the European Commission, the Council of the European Union, or the
European Agency for the Evaluation of Medicinal Products), regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity in each country or supra-national territory of the world
having jurisdiction over granting a Regulatory Approval for an Alliance Product.


1.82 “Regulatory Filings” means a Pre-Market Approval Application, 510(k)
notice, Biologic License Application, Investigational Device Exemption, and/or
any other comparable filings as may be required by Regulatory Authorities to
obtain Regulatory Approvals for a product in the Alliance Field.


1.83 “Restructuring Successor” means any entity formed by or on behalf of a
Party for purposes of reincorporation in a new jurisdiction, formation of a new
parent holding company, or otherwise, provided that the ownership of the new
entity immediately after any such event is substantially the same as the
ownership of the Party immediately prior to such event.


1.84 “Revenue(s)” means, with respect to each Alliance Product, the sum of the
following, determined in accordance with Alliance Accounting Policies and GAAP,
consistently applied: (a) Licensing Revenue; (b) Services Revenue; (c) Sales
Revenue; and (d) any proceeds from the sale of capital assets included in Net
Investments.


1.85 “Sales Revenue” means, with respect to the sale or other disposition of any
Alliance Product in an arms-length transaction, the gross sales price, including
all taxes, duties, freight, insurance and other charges actually billed by or
for a Party to Third Parties or

14

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    the other Party, less the reasonable and customary deductions from such
gross amounts to the extent actually paid by or charged to the account of the
Party, including, without limitation:         (a) reasonable and customary
credits, allowances, discounts and rebates to, and chargebacks from customers
for spoiled, damaged, out-dated and returned Alliance Product;


  (b) reasonable and customary cash, quantity and trade discounts, rebates and
other price reductions for such Alliance Product given to such customers; and


  (c) sales, use, value-added and other direct taxes (but not income taxes of
any kind) imposed upon the sale of such Alliance Product to such customers.


  Sales Revenue will include, without any deductions, any amounts actually
invoiced by a Party as reimbursement for costs associated with authorized
distribution of Alliance Products prior to Regulatory Approval. Sales Revenue
will not include any product furnished to Third Parties for which no payment is
receivable, such as, experimental, test market, promotional or other free goods.
On the other hand, Sales Revenue will include any product sold, whether or not
such product is for commercial, research or other use.


  Sale or transfer of an Alliance Product by or for a Party to an Affiliate of
that Party for re-sale by such Affiliate will not be considered a sale for the
purpose of this provision, but the resale by such Affiliate to a Third Party or
to the other Party will be a sale for such purposes. Sale or transfer of an
Alliance Product by or for a Party to an Affiliate of that Party for end-use by
such Affiliate will be considered a sale for the purposes of this provision. The
Sales Revenue for any such transfer between a Party and its Affiliate or between
Affiliates of the same Party will be handled in accordance with the following
procedure:


  (x) if the Supplier of an Alliance Product also uses the same Alliance Product
for clinical studies of a therapeutic product run by (i) the Supplier or its
Affiliates, or (ii) in the case of Applera only, a pharmaceutical company which
Controls the therapeutic product that is the subject of a Collaboration, then
the Supplier will transfer the Alliance Product at the Supplier’s cost; and


  (y) if the Supplier of an Alliance Product is different from the Party using
the same Alliance Product for clinical studies of a therapeutic product run by
(i) such other Party or its Affiliates, or (ii) in the case of Applera only, a
pharmaceutical company which Controls the therapeutic product that is the
subject of a Collaboration, then the Supplier will transfer the Alliance Product
to the other Party at the Target Minimum Sales Price.


1.86 “Services Revenue” means, with respect to training, service and support of
consumers using an Alliance Product and with respect to services rendered by a
Party using an Alliance Product, all proceeds actually received by a Party for
the gross sales price, including all taxes, duties, insurance and other charges
actually billed by or for a Party to

15

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  Third Parties or the other Party, less the deductions from such gross amounts
to the extent actually paid by or charged to the account of the Party,
including, without limitation:

        (a) cash, quantity and trade discounts, rebates and other price
reductions for such services given to such customers; and


  (b) sales, use, value-added and other direct taxes (but not income taxes of
any kind) imposed upon the sale of such services to such customers.


1.87 “Supplier” means, with respect to an Alliance Product, the Party that
manufactures such Alliance Product in final form intended for Commercialization
in accordance with this Agreement.


1.88 “Target Minimum Sales Price” means a minimum unit price for an Alliance
Product in each of the following geographic territories: North America, Japan,
Europe (to the extent of the member countries of the European Union and
Switzerland), and the rest of the world.


1.89 “Tax(es)” means any and all federal, state, local, foreign, and other net
income, gross income, gross receipts, sales, use, ad valorem, value added,
transfer, franchise, profits, license, excise, lease, severance, stamp,
occupation, premium, customs, duties or other taxes, fees, assessments or
charges of any kind whatever, together with any interest and penalties thereto
imposed by any governmental or other taxing authority.


1.90 “Technology” means conceptions, ideas, innovations, discoveries,
inventions, processes, machines, biological materials, formulae, equipment,
compositions of matter, improvements, enhancements, modifications, technological
developments, know-how, show-how, methods, techniques, systems, designs,
production systems and plans, software, documentation, data, programs and
information (irrespective of whether in human or machine-readable form) and
works of authorship, whether or not patentable, copyrightable, or susceptible to
any other form of legal protection.


1.91 “Termination Date” means the date of expiration of this Agreement pursuant
to Section 17.1 or the date of termination pursuant to any other provision of
this Agreement.


1.92 “Third Party” means an individual, corporation or other entity other than
the Parties or their Permitted Affiliates.


1.93 “Total Control” and cognates thereof mean direct or indirect ownership of
one hundred percent (100%) of the voting equity (other than a nominal number of
shares that may be owned by management or directors as directed by applicable
law).


1.94 “Valid Claim” means a claim in any issued, active, unexpired patent which
has not been withdrawn, cancelled, lapsed or disclaimed, or held unpatentable,
invalid or generally unenforceable by a non-appealed or nonappealable final
decision by a court or other appropriate body of competent jurisdiction.

16

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

1.95 “Work Plan(s)” means a written description which sets forth in reasonably
specific detail the description and specification of the product to be developed
pursuant to a JRB-approved NPCD; the plans for research, Development, clinical,
regulatory, manufacturing and Commercialization activities, including use of any
Third Party to perform material portions of such activities; the timeline, work
plan budget, and expected distribution of responsibilities for such activities
(including identification of the proposed Supplier and Distributor of the
contemplated Alliance Product); the expected commercial return from such product
or project; the estimated cost of the proposed Alliance Product; the estimated
market size; and any information that may impact the ability of either Party to
Commercialize the proposed Alliance Product, such as the availability or cost of
raw materials or Third Party intellectual property, contract restrictions or
royalty obligations. A Work Plan will generally be in the form attached hereto
as Exhibit 1.95.


Article II   –  EXCLUSIVITY


2.1 Exclusivity Obligations. Except as otherwise provided in this Agreement,
during the term of this Agreement, the Parties will work exclusively with each
other in all activities pursuant to a JRB-approved NPCD – Feasibility,
Development, submissions of Regulatory Filings, manufacturing, and
Commercialization activities in the Exclusive Areas and with respect to the
Alliance Products. In accordance with the terms of this Agreement, each Party
(a) will use its experience and will exert commercially reasonable efforts to
maximize sales of and profits from Alliance Products, (b) will share relevant
information with respect to the Exclusive Areas; provided, however, that a Party
will have no obligation, unless required by law, to share information about a
product or service in the Exclusive Areas that such Party does not intend to
Commercialize before termination or expiration of this Agreement pursuant to
Section 17.1 or 17.6, and (c) will not exchange information, discuss any
collaboration or work with a Third Party which is a Commercial Entity regarding
products or services in the Exclusive Areas or regarding Alliance Products
unless, prior to such exchange, discussion or activity, the Party has given
notice to the other Party of termination pursuant to Section 17.6. The
prohibition of Section 2.1(c) will not apply to [**********] unless they are
Alliance Products or [**********] that solely perform [**********].


2.2 Exceptions to Exclusivity. Notwithstanding anything to the contrary in
Section 2.1 above:


  (a) Each Party will have the right to continue to perform, outside the
Alliance Program, its obligations under bona fide agreements with Third Parties
in effect as of the effective date of the Prior Alliance Agreement, such
obligations in the Alliance Field being listed in Exhibit 2.2 hereto (except for
routine confidentiality agreements, material transfer agreements and other
standard agreements executed by a Party in the ordinary course of business,
which agreements have no material impact on the Parties’ ability to perform
their obligations under this Agreement). Any material amendments or any
extensions to such agreements after the Effective Date will be subject to prior
written consent of the other Party, which consent will not be unreasonably
withheld or delayed; provided, however, that

17

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    neither Party will be obligated to obtain the prior written consent of the
other Party to amend or extend the agreements listed in Exhibit 2.2(a) if such
amendment or extension does not include activity in the Exclusive Areas.        
(b) Each Party, without notice to or cooperation of the other Party, and solely
at its own cost, may independently conduct research and development directed to
products or services in the Exclusive Areas; provided, however, that any such
product or service must be the subject of a NPCD-Development proposed to the JRB
pursuant to Section 4.2 before any Development, Regulatory Filings,
manufacturing or Commercialization activities. A Party may conduct any
activities subject to this Section 2.2(b) without notice to the other Party or
JRB approval of such activity after notice to the other Party of termination of
this Agreement pursuant to Section 17.6.


  (c) Either Party will have the right to continue to develop, manufacture and
Commercialize General Purpose Instruments or Instruments labeled for “Research
Use Only” and General Purpose Reagents outside of the Alliance Program.


2.3 Outside Exclusive Areas. Except as otherwise provided in this Article II and
Article IV of this Agreement, each Party may work alone or with any Third Party
outside the Exclusive Areas and each Party may research, develop, manufacture
and/or Commercialize any product or service outside the Exclusive Areas;
provided, however,


  (a) a Proposing Party (as defined in Section 4.2) conducting research or
Development for a product or service in the Conditionally Exclusive Areas must
submit an NPCD-Development to the JRB for review pursuant to Section 4.2 before
commencing any submission of Regulatory Filing, manufacturing or
Commercialization activities, except for [**********] in which a Third Party
[**********] is involved, in which case the Proposing Party must use reasonable
efforts to have any [**********] that results from such collaboration
distributed through the Alliance Program; and


  (b) if the product or service is in the Optional Areas, the Proposing Party
may, but is not required to, submit an NPCD to the JRB for review pursuant to
Section 4.2.


  (c) If the non-Proposing Party accepts the NPCD described in Section 2.3(a) or
2.3(b), the subject product or service becomes an Alliance Product and is added
to the Exclusive Areas pursuant to Section 1.39(g).


  (d) If the non-Proposing Party rejects the NPCD described in Section 2.3(a) or
2.3(b), the Proposing Party may develop and/or Commercialize the product or
service which is the subject of the rejected NPCD as a Non-Alliance Product on
its own or with a Third Party pursuant to Section 4.4(b). The Proposing Party
will not have any obligation to share revenues from the Commercialization of
such Non-Alliance Product or any right to seek reimbursement from the
non-Proposing Party for any expenses associated with such Non-Alliance Product;
provided, however, the Proposing Party will pay royalties to the non-Proposing
Party if the

18

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    Non-Alliance Product uses any Alliance Technology or Alliance Patent Rights;
and further provided, the Proposing Party and its Affiliates will pay to the
non-Proposing Party, in accordance with Section 10.14, a royalty on Net Sales of
Non-Alliance Products at a rate not greater than [**********] percent
([**********]%).         (e) If a Party wishes to Commercialize an Alliance
Product outside the Alliance Field, it must obtain the prior written consent of
the other Party, which consent will not be unreasonably withheld or delayed,
except such written consent will not be required to the extent such Alliance
Product is used in a bona fide clinical study with respect to a therapeutic
product.


2.4 [**********]. Until June 30, 2007, the Parties will work exclusively with
each other to consider whether products and services in the Alliance Field for
[**********]. Unless otherwise agreed by the JRB pursuant to this Section 2.4,
such products and services will be excluded from the Alliance Field as of July
1, 2007. The Parties will work together to complete an assessment of the
strategy and costs to enter the [**********] in Europe and Japan, with such
assessment to be completed by April 1, 2007. The JRB will review the assessment
and determine by June 30, 2007 if the Alliance Program will fund the Development
of products or services to enter such [**********] in the Alliance Field in
Europe and Japan. If the JRB approves funding for the Development of such
products or services, [**********] applications would continue to be part of the
Alliance Field. If the JRB does not approve such funding, [**********]
applications would be excluded from the Alliance Field as of July 1, 2007, and
each Party would be free to pursue, outside the Alliance Field, the Development
and Commercialization of [**********] products and services on its own or with a
Third Party.


2.5 QSR Claims; Commercialization of Non-Alliance Products and Reagents for
Research Use Only.


  (a) The Parties must Commercialize through the Alliance Program all Alliance
Products which have been designed or manufactured under the QSR Standard through
the Alliance Program.


  (b) Each Party may Commercialize directly or through a distributor any product
in the Alliance Field that is outside the Exclusive Areas and Conditionally
Exclusive Areas, provided that such product is a Non-Alliance Product. In
addition, each Party may Commercialize directly or through a distributor any
primers or probes outside the Alliance Field, provided that such primers or
probes (i) are prominently labeled “For Research Use Only. Not For Use In
Diagnostic Procedures” or any comparable label subsequently required by
applicable Regulatory Authority, (ii) are not claimed by the Party that they
were manufactured under the QSR Standard, except that they may be claimed to
have been manufactured under a certified quality system with traceable
documentation, and (iii) are not Commercialized by the Party in a manner that
Facilitates use as a Competing Product. Further, each Party will use
commercially reasonable efforts

19

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    to cause its distributors to label or promote such primers and probes in
accordance with the terms of this Section 2.5(b).         (c) Notwithstanding
Section 2.5(b) to the contrary, if a member of the JRB of one Party learns or is
given notice by the other Party that primers or probes distributed by or for the
one Party and labeled “For Research Use Only” or any comparable label are being
used by a Third Party purchaser “off label” as a Competing Product, the Parties
will discuss an appropriate course of action for such alleged violation of
Section 2.5(b), which may include (i) discontinuance of sales of the specific
primers and probes to such Third Party purchasers or (ii) sharing with the other
Party all profits derived from the sales of the primers and probes that were
used as Competing Products. “For Research Use Only” primers and probes sold for
use for the same Clinical Intent as an Alliance Product will not be a Competing
Product except as provided in Section 1.26.


  (d) In the event the Parties cannot agree that a violation of Section 2.5(b)
has occurred, or on an appropriate course of action to remedy the violation, or
if the supplying Party fails to perform its obligations which are the agreed
–upon remedies for the violation, the other Party, by invoking the binding
alternative dispute resolution (“ADR”) proceeding in accordance with Article
XVIII of this Agreement, may seek a determination as to whether the activities
of the supplying Party or its Third Party purchasers are violations of Section
2.5(b) and an appropriate remedy for such violation, which remedy shall make, to
the extent possible, the injured Party whole.


  (e) Section 2.5(c) will not apply where the primers or probes being used by
Third Party purchasers as Competing Products were first distributed to such
Third Party purchasers prior to the NPCD-Development directed to the Alliance
Product being approved by the JRB. For the avoidance of doubt, Section 2.5(e)
applies only to sales of such primers or probes to those Third Party purchasers
who purchased such primers or probes prior to the JRB approval of the applicable
NPCD-Development.


2.6 OEM Alliance Products. For current and replacement [**********] products
(“OEM Alliance Products”) which are not within the[**********], which current
OEM Alliance Products are set forth in Exhibit 2.6, Abbott will pay to Applera,
in accordance with Section 10.14(b), a royalty of (a) [**********] percent
([**********]%) of Net Sales of all such [**********] OEM Alliance Products
during the term of this Agreement; and (b) [**********] percent ([**********]%)
of Net Sales of all such [**********] OEM Alliance Products sold during calendar
year [**********] and [**********] percent ([**********]%) of Net Sales of all
such [**********] OEM Alliance Products sold from [**********] through the
remaining term of this Agreement. As consideration for such royalty payments,
Applera will not sell or assist others in selling products in the Alliance Field
which are Competing Products with the OEM Alliance Products. Abbott will bear
all expenses associated with Development, manufacture, and Commercialization of
OEM Alliance Products incurred after the Effective Date and Applera will not be
charged for any such expenses. For the purposes of this Section 2.6,

20

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  a “replacement product” is any product that detects the same analyte and
essentially functions in the same manner as a current OEM Alliance Product. For
the avoidance of doubt, a non-sequencing based [**********] product is not a
Competing Product with any OEM Alliance Product. Any products which are subject
to the royalty payments pursuant to this Section 2.6 will not be Alliance
Products for the purposes of this Agreement.

  Article III   –  JOINT REVIEW BOARD


3.1 Composition. The Joint Review Board (the “JRB”) will comprise three (3)
named representatives of Abbott and three (3) named representatives of Applera.
Each Party will designate one (1) of its JRB representatives to serve as
co-chair of the JRB. Each Party will notify the other Party in writing of its
initial representatives to the JRB within ten (10) days after the Effective
Date, and each Party may substitute one (1) or more representatives from time to
time effective upon written notice to the other Party. The members of the JRB
may establish subcommittees to oversee particular projects or activities from
time to time, and such subcommittees will be constituted as the JRB agrees.


3.2 Responsibilities. The JRB will be responsible for:


  (a) reviewing NPCDs proposed by either Party for inclusion in the Alliance
Program and determining whether such NPCDs and will become Alliance Products;


  (b) developing and implementing the Initial Activities and all subsequent Work
Plans and, subject to Section 7.1, allocating responsibility for Alliance
Program activities between the Parties, taking into consideration their relevant
expertise and available resources;


  (c) monitoring and reviewing the progress of the Alliance Program and the
results thereof;


  (d) recommending to the Parties any modifications to the Initial Activities
and subsequent Work Plans;


  (e) facilitating an effective exchange of information between the Parties
regarding the Alliance Program;


  (f) establishing procedures by which the Parties evaluate on an individual
basis potential professional publications which may disclose Confidential
Information of the other Party;


  (g) evaluating additional technologies, assets, products or other commercial
opportunities that may be necessary or useful to the Alliance Program and
recommending the acquisition or in-licensing of these opportunities to the
Parties;

21

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  (h) approving Alliance Accounting Policies and any subsequent changes thereto,
budgets, allowed budget deviations and levels of expenditure by the Parties in
the Alliance Program;


  (i) approving termination of Alliance Products and NPCDs pursuant to Section
17.2;


  (j) approving the disposition of an Alliance Product(s) to a Third Party,
subject to agreement by the Parties as to allocation of compensation for their
respective investment in such Alliance Product pursuant to Section 4.13;


  (k) approving Party proposals regarding Development, acquisition or
distribution of Instruments pursuant to Article VIII;


  (l) managing preparation by the Parties of and approving the quarterly
statements of Revenues and Allowable Expenses and of Net Investment, as set
forth in Sections 9.1 and 9.2, respectively;


  (m) managing preparation by the Parties of and approving quarterly and annual
combined statements of Revenues, Allowable Expenses and Net Investment of the
Alliance Program;


  (n) overseeing the Commercialization activities of the Alliance Program;


  (o) determining a Target Minimum Sales Price and recommending the average
selling price for each Alliance Product in each geographic area specified in
Section 1.88;


  (p) managing preparation by the Parties of and annually approving a rolling
three-year business plan that addresses each of the JRB responsibilities as set
forth in this Section 3.2;


  (q) consistent with and subject to Articles XI, XII and XIII of this
Agreement, overseeing intellectual property used, created by or impacting the
Alliance Program, including, without limitation: (i) assigning responsibility
for the preparation, filing, prosecution and maintenance of Joint Alliance
Patent Rights; (ii) reviewing all invention disclosures arising under or
relating to the Alliance Program for the purposes of making patent application
filing recommendations to the Parties and for determining proper inventorship
and ownership of such inventions; (iii) establishing policies for the filing of
foreign patent applications arising from the Alliance Program; (iv) creating and
approving, as necessary, a budget for management of intellectual property
issues; (v) determining which Alliance Products should be marked with which
Patent Right numbers; and (vi) addressing any other intellectual property issues
referred to the JRB pursuant to the terms of this Agreement; and


  (r) reviewing the [**********] markets assessment set forth in Section 2.4 and
determining by June 30, 2007 whether the Alliance Program will fund the

22

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    Development of products or services to enter such markets in the Alliance
Field in Europe and Japan.      

3.3 Meetings. Unless otherwise mutually agreed to by the co-chairs, the JRB will
meet at least once following each calendar quarter during the term of this
Agreement, on dates at least forty-five (45) days after the end of each calendar
quarter and at such times as agreed to by the co-chairs of the JRB, alternating
between Des Plaines, Illinois, and Alameda, California, or such other locations
as the Parties mutually agree. Upon the mutual agreement of the co-chairs, any
such meeting may be conducted by telephone or videoconference. At such meetings,
the JRB will discuss the activities conducted under the Alliance Program and the
results thereof and any matters referred to it within the scope of its
responsibilities as set forth in Section 3.2. Each Party may permit such
visitors to meetings of the JRB as the Parties mutually agree. Each Party will
be responsible for its own costs in connection with the meetings of the JRB.


3.4 Decisions. The JRB will be deemed to have made a decision only following
written agreement of the co-chairs. Any dispute or deadlock within the JRB will
be finally resolved in the manner specified in Article XVIII. To the extent
reasonably necessary to any decision, the JRB may retain appropriate expert
assistance, the costs of which will be shared equally by the Parties.


3.5 Minutes. Within ten (10) business days following each JRB meeting, a
representative to the JRB of the Party hosting such meeting (who was present at
such meeting) will prepare and provide to each Party a copy of the minutes of
such meeting which will summarize the decisions of the JRB. Such minutes will be
final and enforceable under this Agreement only after being adopted by the
written acceptance by the JRB co-chairs.


3.6 In-License Decisions.


  (a) In the event performance pursuant to the Alliance Program may require
rights to intellectual property, Materials and/or Technology from a Third Party,
and the JRB decides to pursue such rights, the JRB will decide what rights are
reasonably necessary and which Party will negotiate for such rights. The JRB
also will decide on allocation between the Parties of the costs associated with
obtaining and maintaining such rights. Such rights so obtained will be
considered Joint Alliance Technology or Joint Alliance Patent Rights, as
appropriate.


  (b) In the event the JRB cannot agree whether the Parties should negotiate for
or obtain such rights, then either Party may, upon written notice to the other
Party, independently pursue such rights at its sole expense and such rights will
be Independent Patent Rights and Independent Technology, as the case may be, of
the acquiring Party. If, as a result, the acquiring Party is required to pay
monetary consideration to the Third Party for the sale or use of an Alliance
Product, the acquiring Party may seek to have such monetary consideration
included as Allowable Expenses. If the other Party disputes the necessity of the
license for the Alliance Product or the reasonableness of any part of the
monetary consideration, the acquiring Party may submit the issues to ADR under
Article

23

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    XVIII of this Agreement. Whatever monetary consideration is determined by
the ADR to be reasonable and necessary to permit sale or use of the Alliance
Product, up to the total payable by the acquiring Party to the Third Party for
sale or use of the Alliance Product, will be Allowable Expenses. The acquiring
Party will be solely responsible for any difference between the monetary
consideration determined by ADR and the monetary consideration the acquiring
Party agreed to pay the Third Party. In the event the other Party does not pay
any monetary consideration to the acquiring Party during the Alliance Program
for the license under this Section 3.6(b), then the other Party will not have
any rights under such license after termination of this Agreement.         (c)
In the event a Party acquires or has the opportunity to acquire from a Third
Party tissue or blood samples or other biological material that may be useful in
performance of the Alliance Program, and such material is available in excess of
material needed by the Party for Non-Alliance Products or products outside of
the Alliance Field, the Party may offer such Material to the JRB. Any such offer
must include a description of the material, a summary of its potential
usefulness to the Alliance Program, the monetary costs associated with acquiring
and using the offered material and a description of any contractual restrictions
on or obligations associated with using the offered material in the Alliance
Program. The JRB will decide to accept or reject the offer within sixty (60)
days after the required information is submitted to the JRB. If the JRB accepts
the offer, the monetary costs associated with acquiring and using the offered
material will be Allowable Expenses. If the JRB rejects the offer, subject to
the terms and conditions of this Agreement, the Party making the offer may use
the material for its own benefit and at its own cost.


Article IV   –  ALLIANCE PROGRAM


4.1 Initial Program Efforts. At its first meeting after the Effective Date, the
JRB will terminate all pending NPCDs outside the Exclusive Areas. Thereafter,
each Party may bring NPCDs in any area within the Alliance Field to the other
Party as set forth below. The NPCDs which were approved by the JRB as indicated
in the minutes of the JRB for its meeting of September 1, 2005, as listed on
Exhibit 4.1, will continue according to their existing Work Plans.


4.2 New Product Concept Documents: Feasibility and Development. During the term
of this Agreement, each Party is entitled to propose NPCDs (the “Proposing
Party”) to the JRB that will be subject to the following procedures:


  (a) Feasibility. The Proposing Party, at any time, may submit an NPCD –
Feasibility to each member of the JRB. If rejected or not acted on by the
non-Proposing Party within sixty (60) days after receipt, the Proposing Party
may pursue the proposed product or service pursuant to Section 4.4. If accepted
by the non-Proposing Party, the Proposing Party may explore the feasibility of
such proposed product or service for a period of up to twelve (12) months, with
joint funding

24

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    from the other Party for such evaluation in the NPCD – Feasibility. The
outcome of such feasibility evaluation will result in one of the following
activities: (i) the Proposing Party submits an NPCD – Development pursuant to
Section 4.2(b) or (ii) the Parties mutually agree not to further pursue the
proposed product or service; provided, however, the Proposing Party must submit
an NPCD – Development if the feasibility evaluation has been completed under an
NPCD – Feasibility with joint funding and the Proposing Party intends to develop
the subject product or service in the Alliance Field.         (b) Development.
The Proposing Party, either after completion of the feasibility study described
in an NPCD – Feasibility or without first submitting an NPCD – Feasibility, may
submit an NPCD – Development to the JRB. The Proposing Party will submit to each
member of the JRB an NPCD – Development and Work Plan for a proposed product or
service. Within sixty (60) days after receipt of the NPCD – Development and Work
Plan, the non-Proposing Party will make its final decision whether to designate
the proposed product or service as an Alliance Product, and shall so notify the
JRB in writing, whereupon the JRB immediately will determine that such proposed
product or service has become an Alliance Product.


  (c) After the JRB has determined that a proposed product or service has become
an Alliance Product and added such Alliance Product to the R&D Plan, such
Alliance Product will be added to the Exclusive Areas unless or until the
project is terminated by the JRB pursuant to Section 17.2.


  (d) The date on which the non-Proposing Party approves an NPCD in accordance
with Section 4.2(a) or 4.2(b) will set the start date for calculating expenses
incurred by the Proposing Party, for the purpose of calculating the [**********]
share of Development Costs, including costs of a feasibility evaluation pursuant
to the accepted NPCD-Feasibility where applicable, to be reimbursed to the
Proposing Party. Any expenses incurred by the Proposing Party prior to approval
by the non-Proposing Party of an NPCD in accordance with Section 4.2(a) or
4.2(b) will not be shared by the Parties, and will be borne solely by the
Proposing Party.


(e) The non-Proposing Party may reject an NPCD for any reason. Once a
non-Proposing Party declines to include a proposed product or service as part of
the Alliance Program, that Party cannot later include such proposed product or
service in the Alliance Program. The non-Proposing Party which rejected the NPCD
may not develop or Commercialize in the Exclusive Areas or Conditionally
Exclusive Areas the product or service which was the subject of the rejected
NPCD unless such rejecting Party submits its own NPCD to the JRB and such NPCD
is accepted by the other Party. However, if the rejected NPCD is directed to a
product or service in the Optional Areas, both the non-Proposing Party and the
Proposing Party may independently develop and Commercialize such product or
service as Non-Alliance Products in the Optional Areas.

25

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

(f) If, after rejection of any NPCD – Development, the Proposing Party fails to
diligently pursue Development of the Non-Alliance Product specified in the
rejected NPCD – Development within one (1) year after its rejection, then such
NPCD – Development will no longer be considered a rejected NPCD, and, except for
products or services in the Optional Areas, either Party must resubmit the NPCD
to the JRB for reconsideration before any rights pursuant to Section 4.4 may be
available to the Parties.


4.3   Acquisition of Products or Companies in the Alliance Field. If, during the
term of this Agreement, a Party acquires or plans to acquire from a Third Party,
directly or as part of an acquisition of a Third Party, a product or service
(“Acquired Product”) that is in the Exclusive Areas or is a Competing Product,
the Party must either divest itself of such Acquired Product or reach agreement
with the other Party on terms by which the Acquired Product would become an
Alliance Product. If the Acquired Product is in the Conditionally Exclusive
Areas, the acquiring Party must offer to make the Acquired Product an Alliance
Product under terms and conditions to be negotiated with the other Party. In all
events, whether the Acquired Product is in the Exclusive Areas or Conditionally
Exclusive Areas or is a Competing Product, the acquiring Party will propose
reasonable terms and conditions to the non-acquiring Party that do not place the
non-acquiring Party in a less advantageous position as a result of the proposed
acquisition of the Acquired Product. If the Parties do not agree on such terms
and conditions, the matter will be resolved by binding ADR in accordance with
Article XVIII. If the Acquired Product is in the Optional Areas, then the
acquiring Party may, but is not obligated to, negotiate with the other Party to
make the Acquired Product an Alliance Product. If the Acquired Product is a
General Purpose Instrument or an Instrument labeled “For Research Only”, this
Section 4.3 will not apply. If the Acquired Product is an Instrument registered
with an applicable Regulatory Authority, the provisions of Section 8.8(b) will
apply with respect to Instruments registered for use in the Exclusive Areas and
the Conditionally Exclusive Areas.


4.4   Rejected NPCD.


  (a) In the event the non-Proposing Party rejects an NPCD in the Exclusive
Areas, or the JRB fails to make a decision regarding an NPCD in the Exclusive
Areas within the applicable time frame set forth in Section 4.2, then the
Proposing Party either may (i) proceed at its own cost with the research and
Development of the product or service specified in such rejected NPCD, so long
as it is not a Competing Product, or (ii) abandon the product or service
proposed in such NPCD. If the Proposing Party proceeds with the research and/or
Development of such product or service and it is Commercialized, such product or
service will become an Alliance Product as of the date of first
Commercialization. The rejecting Party will pay to the Proposing Party, pursuant
to Section 10.14(b)(vii) and (viii), [**********] percent ([**********]%) of
Incremental Net Sales of such Alliance Product until the Proposing Party has
recovered [**********] percent ([**********]%) of the Proposing Party’s
Development Costs for such Alliance Product, including any feasibility costs
where an NPCD-Feasibility was

26

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents


    rejected by the other Party. The date on which the NPCD is rejected by the
other Party will set the start date for calculating the [**********] percent
([**********]%) share of the Development Costs to be reimbursed to the Proposing
Party pursuant to this Section 4.4(a).         (b) In the event the
non-Proposing Party rejects an NPCD in the Conditionally Exclusive Areas or the
Optional Areas, or the JRB fails to make a decision regarding an NPCD in the
Conditionally Exclusive Areas or the Optional Areas within the applicable time
frame set forth in Section 4.2, then, subject to Section 4.5, the Proposing
Party may proceed with the research, Development, submission of Regulatory
Filing, manufacturing and/or Commercialization activities with respect to any
product or service specified in such NPCD as a Non-Alliance Product.


  (c) For the avoidance of doubt, a Party may conduct research, Development,
submission of Regulatory Filing, manufacturing and/or Commercialization
activities with respect to products and services in the Optional Areas, except
where such product or service is a Competing Product, without first submitting
to the JRB or obtaining a rejection of an NPCD.


  (d) In the event that the other Party rejects an NPCD-Feasibility in the
Optional Areas or the Conditionally Exclusive Areas and subsequently accepts an
NPCD – Development for the same product or service, the non-Proposing Party will
pay to the Proposing Party [**********] percent ([**********]%) of Incremental
Net Sales of such product or service in the same manner as set forth in Section
4.4(a) until the Proposing Party has recovered [**********] percent
([**********]%) of its costs of the applicable feasibility studies.


4.5 Non-Alliance Product.


  (a) The rejecting Party will not take any action intended to prevent or
frustrate the Proposing Party’s ability to Commercialize a Non-Alliance Product.
If a Non-Alliance Product requires use of Alliance Products for which the other
Party is the Supplier, the other Party will continue to manufacture such
Alliance Products for the Proposing Party under terms and conditions similar to
those applicable to the sale of such Alliance Products to other customers,
including providing service and support as required by Section 7.5. The other
Party will not make a modification of its then-current Instruments or
then-current Reagents which has or is likely to have the effect of rendering
incompatible the Non-Alliance Product.


  (b) If, pursuant to Section 4.2, a Party rejects an NPCD and the Proposing
Party wishes to Commercialize in the Conditionally Exclusive Areas such
Non-Alliance Product for a different or additional Clinical Intent than was
specifically identified in the rejected NPCD, then the Proposing Party must
submit a new NPCD, but only to the extent of the different or additional
Clinical Intent. This new NPCD will be subject to all of the terms and
conditions regarding the review process and disposition of an NPCD.

27

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

4.6 Work Plans. In conjunction with its approval of an NPCD, the JRB will
accept, modify or require the Proposing Party to modify the proposed Work Plan
submitted by the Proposing Party. Once accepted by the JRB, a Work Plan may not
be modified except as set forth in writing and duly authorized by the JRB.


4.7 R&D Plan.


  (a) Within thirty (30) days after the Effective Date, the Parties will have
agreed on a detailed R&D Plan, including the Initial Activities to be pursued
pursuant to the Alliance Program (the “Initial R&D Plan”), as set forth in
Exhibit 4.7(a)(i) attached hereto. In addition, the Parties will have agreed on
an initial budget for each of the first three (3) Contract Years directed to
Development Costs associated with the Initial R&D Plan (the “Initial R&D Plan
Budget”), as set forth on Exhibit 4.7(a)(ii). The Initial R&D Plan Budget will
be binding on the Parties for the first Contract Year and will [**********] by
the Parties, until the JRB approves NPCDs and reallocates such Development
Costs. The Initial R&D Plan Budget for the second Contract Year will be
[**********] percent ([**********]%) of the Initial R&D Plan Budget for the
first Contract Year, and for the third Contract Year will be [**********]
percent ([**********]%) of the Initial R&D Plan Budget for the first Contract
Year; these percentages will be binding on the Parties unless otherwise modified
by the JRB.


  (b) The Initial R&D Plan Budget will include maximum allowed spending in the
Exclusive Areas by each Party during each Contract Half Year and Contract Year
and will be allocated on an Alliance Product-by-Alliance Product basis..


  (c) Each Party is responsible for any Development Costs incurred that exceeds
its maximum allowed levels during a Contract Half Year and Contract Year as set
forth in the Initial R&D Plan Budget and any subsequent R&D Plan Budget. If a
Party spends less than projected during a Contract Year, such reduced spending
will accrue to the benefit of both Parties during such Contract Year; provided,
however, if a Party spends less than projected in any Contract Half Year during
a Contract Year, its unspent funds will be carried over to subsequent Contract
Half Year within such Contract Year and will be added to that Party’s subsequent
Contract Half Year’s allowance within such Contract Year. The Parties will
exchange reports of actual Development Cost spending under the R&D Plan in each
Contract Half Year within forty-five (45) days after the end of such Contract
Half Year, and the Parties shall agree on a binding R&D Plan Budget for the
subsequent Contract Half Year. Each Party will use its best efforts to support
the R&D Plan in the Exclusive Areas.


  (d) The JRB will update the Initial R&D Plan by the first day of the second
Contract Year, for the following three Contract Years, including the Initial R&D
Plan Budgets by Contract Year and Contract Half Year. Thereafter, the JRB shall
update the R&D Plan and the R&D Plan Budget directed to Development Costs at
least annually by each subsequent January 1 during the term of this Agreement,

28

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    for the subsequent three (3)-Contract Years. The first Contract Year of each
R&D Plan will include fixed Development Cost limits allocated to each Party and
detailed responsibilities for each Party, and the second and third Contract
Years of each R&D Plan will contain general responsibilities and maximum R&D
Plan Budgets for such Contract Years.         (e) Each Party may request
reimbursement from the Alliance Program of any Development Costs incurred in
excess of the amount allocated to that Party for a Contract Year by written
request to the JRB. Any such request must be supported by appropriate evidence
of such expenditures and the reasons therefor. The other Party, through the JRB,
in its sole discretion may reject any such request.


4.8 Technical Assistance. Promptly following the designation of an Alliance
Product, each Party will provide to the other Party, pursuant to the applicable
Work Plan, and in accordance with the responsibilities of each Party, such
Technology, including Confidential Information, as reasonably necessary to
conduct the Work Plan. The cost of Materials provided by one Party to another
pursuant to this Section 4.8 will be Allowable Expenses.


4.9 Conduct of the Alliance Program. During the term of this Agreement, each
Party will conduct its obligations under the Alliance Program in accordance with
the applicable Work Plan(s), and will use commercially reasonable efforts to
accomplish the objectives thereof. Each Party will provide the personnel,
Materials, equipment and other resources reasonably necessary to conduct its
obligations under the Work Plan(s) for the Alliance Program. Subject to Section
2.3, each Party may employ Third Parties as contractors, agents or sublicensees
to perform its responsibilities under a Work Plan; provided, however, if the
Party proposes to disclose the other Party’s Confidential Information to such
Third Party, the Party must first obtain the other Party’s approval in
accordance with Articles X and XIV. Each Party will perform its obligations
under the Alliance Program (whether itself, or with or through a contractor,
agent or sublicensee) in accordance with high scientific and professional
standards, and in compliance in all material respects with the requirements of
applicable laws, regulations, current good laboratory practices and the QSR
Standard.


4.10 Records. Each Party will maintain records, in sufficient detail and in a
good scientific, professional and business-like manner, appropriate for patent,
manufacturing, quality and Regulatory Approval purposes, which records must be
complete and accurate and must fully and properly reflect its work done, results
achieved and costs and expenses incurred in the performance of each Work Plan.
Non-financial records related to the performance of a Party’s obligations, and
financial records related to Revenues received and Allowable Expenses incurred
within the Alliance Program through the most recently completed calendar
quarter, will be made available to the other Party within forty-five (45) days
of any reasonable written request by such other Party. Each Party will maintain
such records and the information of the other Party contained therein in
confidence in accordance with Article XIV.

29

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

4.11 Reports. Each Party will keep the other Party informed of the progress of
its activities under each Work Plan. Within forty-five (45) days following the
last day of each Contract Half Year during the term of this Agreement, and
within thirty (30) days following termination of each Work Plan, each Party will
prepare, and provide to each member of the JRB, a reasonably detailed written
summary report which will describe its work done and results achieved in the
performance of each Work Plan.


4.12 Commercialization of Alliance Products. Commercialization of an Alliance
Product may not occur until the JRB agrees in writing that the Alliance Product
is ready for Commercialization. The Supplier designated in the applicable Work
Plan pursuant to Section 4.6 will provide written specifications and copies of
the product labeling to each Party’s designee at a reasonable time prior to the
decision on Commercialization and will propose to the JRB the Target Minimum
Sales Price and an average selling price for the Alliance Product.


4.13 Disposition of Alliance Product. A Party may propose to the JRB the
disposition of an Alliance Product or a line of Alliance Products to a Third
Party. Any such proposal must include terms by which the other Party receives
compensation for its investment in the Alliance Product(s) and for any Alliance
Technology (to the extent it is Confidential Information) or Alliance Patent
Rights solely-owned by the other Party that are required for Commercialization
of the Alliance Product(s). The other Party, pursuant to its participation in
the JRB, may approve the proposal or seek different terms. The other Party may
also offer to acquire the Alliance Product(s) on terms that reflect the Third
Party’s offer and the other Party’s investment in the Alliance Product(s). If
the other Party acquires the Alliance Product or line of Alliance Products, it
will thereafter be a Non-Alliance Product. If the Parties cannot agree on the
disposition of the Alliance Product or line of Alliance Products, the JRB must
reject the proposal. The JRB may elect to terminate the Alliance Product or line
of Alliance Products pursuant to Section 17.2.


Article V   –  REGULATORY APPROVALS


5.1 Regulatory Approvals. The Supplier of an Alliance Product will be
responsible for the preparation, filing, presentation and maintenance of all
Regulatory Filings and for obtaining Regulatory Approval for such Alliance
Product, unless otherwise agreed to by the JRB. Notwithstanding the foregoing,
the Parties will consult with each other to develop a regulatory strategy for
each Alliance Product and the Supplier will in good faith consider
recommendations of the other Party regarding regulatory strategy for such
Alliance Product.


5.2 Regulatory Communications. To the extent practical in view of deadlines, the
Supplier will provide the other Party (if requested in writing by the other
Party) with an opportunity, in advance of submission to a Regulatory Authority,
to review and comment on all Regulatory Filings (including written responses to
any Regulatory Authority questions) regarding each Alliance Product. The
Supplier will provide to the other Party copies of all material written
communications from the Supplier to applicable Regulatory

30

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  Authorities (in advance of filing if possible), copies of all material written
communications received by the Supplier from such Regulatory Authorities
promptly after receipt, and any adverse finding or communication, oral or
written, by such Regulatory Authority regarding each Alliance Product.     5.3
Product Inserts and Labeling. Unless otherwise agreed to by the JRB, the
Supplier of an Alliance Product will be responsible for the text and regulatory
compliance of all package labels, product inserts, operator manuals and end-user
training materials used in connection with the Commercialization of such
Alliance Product. All labels and labeling will prominently identify the Supplier
as the manufacturer of such Alliance Product and the Distributor for each
Alliance Product. If the Supplier and Distributor are the same Party, the JRB
will determine how the other Party will be identified on all labels and
labeling. To the extent a Party is subject to contractual obligations or
restrictions as of the Effective Date that may have an impact on the obligations
set forth in this Section 5.3, that Party will generally describe such
obligations and restrictions to the JRB prior to a JRB decision on
Commercialization of an affected Alliance Product.


5.4 Inspection and Audit of Supplier. The Supplier of an Alliance Product will
allow representatives of the other Party to inspect and audit each facility at
which the Supplier manufactures such Alliance Product, but only to the extent
related to Alliance Products, upon reasonable notice during normal business
hours, not more than once in any twelve (12) month period. The Supplier will use
its commercially reasonable efforts to notify the other Party within three (3)
business days after any Regulatory Authority notifies it of any impending
inspection or audit of any such facility. The Supplier will notify the other
Party in writing of the results of such inspection or audit promptly after such
inspection or audit has occurred. The Supplier will provide the other Party with
copies of any documentation of action resulting therefrom, and all
correspondence relating thereto.


5.5 Inspection and Audit of Distributor. In the event a Regulatory Authority
notifies the Distributor of an impending audit and such audit involves any
Alliance Product being distributed by the Distributor, regardless of which Party
is the Supplier for such Alliance Product, the Distributor will notify the other
Party promptly after receipt of such notice. The Distributor will notify the
other Party in writing of the results of such inspection or audit promptly after
such inspection or audit has occurred. The Distributor will provide the other
Party with copies of any documentation of action resulting therefrom, and all
correspondence relating thereto.


5.6 Localization. The Supplier of an Alliance Product will provide translations
in all languages as agreed to by the JRB and implement such translations by
modifying the documentation and labeling of such Alliance Products and
translating all screens and displays into such languages so that they comply
with the local regulatory requirements for sale and clinical use in such
countries. The Supplier of an Alliance Product also will translate all such
Alliance Product’s required technical product literature, including, without
limitation, operator manuals, service manuals, training manuals and labeling
into

31

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  such languages as approved by the JRB. Additional languages will be subject to
mutual agreement of the Parties.     5.7 Regulatory Compliance And Related
Matters. Within ninety (90) days after the Effective Date, quality/regulatory
representatives from both Parties will meet to define and document processes for
exchange of customer complaints, trends or other information concerning Alliance
Products necessary to be shared between the Parties to ensure compliance with
the Quality System Regulation provisions of the applicable Regulatory
Authorities or other international agencies for conformity to QSR Standard, ISO
and other applicable regulatory requirements. The document prepared pursuant to
this Section 5.7 and subject to Section 5.8, also will define how notices,
corrective actions or recall of Alliance Products will be handled. The
recommendations of the quality/regulatory representatives will become effective
when approved by the JRB. These processes may be modified from time to time in
writing by the JRB.


5.8 Field Actions.


  (a) Any Field Action with respect to an Alliance Product identified in Section
4.1 as having been an Existing Product will be the sole responsibility and at
the sole cost of the Party that provided the Existing Product to the Alliance
Program for the entire duration in which such product is an Alliance Product;
provided, however, in the event the Parties determine that such Field Action is
as a result of the gross negligence of the other Party, then in such case, the
other Party will be solely responsible for any Field Action resulting from such
gross negligence and at such Party’s sole cost. For purposes of this Agreement,
“Field Action” means any product quality related communication to a customer or
recall of the Alliance Product. In each instance, the Party responsible for the
Field Action will consult with the other Party in as much in advance of the
Field Action as is commercially reasonable.


  (b) Any Field Action with respect to an Alliance Product that was not
converted from an Existing Product will be determined by the JRB and all
associated costs will be considered Allowable Expenses; provided, however, in
the event the Parties determine that a Field Action is as a result of the gross
negligence of one Party, then in such case, such Party will be solely
responsible for any Field Actions resulting from such gross negligence and at
such Party’s sole cost, which cost will not be considered Allowable Expense.


  (c) With respect to Field Actions described in Section 5.8(b), in the event
the JRB fails within a timely manner (depending on the regulatory requirements
and breadth and scope of the issue, as early as twenty-four (24) hours) to
approve an appropriate action plan to address a Field Action, either Party may
initiate a Field Action unilaterally, with the understanding that the initiating
Party will be responsible to pay all costs associated with such Field Action,
subject to possible modifications pursuant to this Section 5.8. If the
initiating Party determines that the costs for such Field Action should be
either an Allowable Expense or an

32

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  expense of the other Party as a result of such Party’s gross negligence, then
the initiating Party may request the JRB to appoint a neutral medical expert in
the relevant area associated with the alleged cause of such Field Action. The
appointed neutral medical expert will assess whether a Field Action was
necessary and will determine as follows:      

    (i) If the Field Action was necessary, then the costs paid by the initiating
Party should be considered Allowable Expenses; or


    (ii) If the Field Action was not necessary, then the initiating Party must
bear its own costs and such costs will not be considered Allowable Expenses.


    The determination of necessity by the neutral medical expert is a binding
and non-appealable decision.


  (d) In the event either Party believes that the cause of the Field Action was
as a result of the gross negligence of the other Party, then a Party may take
only the issue of allocation of costs to ADR for a neutral to decide pursuant to
Article XVIII.


5.9 Existing Products. The Parties recognize that some of the provisions of this
Article V may not apply to some Alliance Products that are identified in Section
4.1 as having been Existing Products. The Parties acknowledge and agree that any
regulatory issues and liability resulting from such regulatory issues associated
with such Alliance Products, which issues and liabilities arise from activities
prior to such Existing Product’s conversion to an Alliance Product, will be the
sole responsibility of the Party contributing such Existing Product.


Article VI   –  MANUFACTURING RIGHTS  


6.1 Manufacturing. During the term of this Agreement, the JRB, in conjunction
with acceptance of a Work Plan, will determine which Party will manufacture (or
have manufactured) each Alliance Product or components thereof, taking into
consideration the demonstrated expertise and cost to manufacture of each Party
in the manufacture of similar products and any technology rights necessary to
manufacture the Alliance Products.


6.2 Manufacturing Practices.


  (a) The Supplier of an Alliance Product will manufacture (or have
manufactured) such Alliance Product in conformity with its written
specifications and in accordance with all applicable laws and regulations. If a
Supplier is unable to supply pursuant to the terms of this Agreement an
FDA-approved or FDA-cleared Alliance Product due to non-compliance with FDA
regulations, such event, subject to Sections 6.2(b) and (c), will be deemed a
material breach of this Agreement and the other Party may terminate this
Agreement pursuant to Section 17.4 or 17.5, as the case may be.

33

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents




  (b) For purposes of this Section 6.2, such inability to supply will only be
deemed material if: (i) the duration of the inability to supply is at
least[**********]; and either (ii) the Sales Revenue generated by the affected
Alliance Product is greater than [**********] percent ([**********]%) of the
total Sales Revenue of all Alliance Products, both as measured during the
[**********] period immediately preceding the inability to supply; or (iii) the
affected Alliance Product provided at least [**********] in Margin (as defined
below) to the Alliance Program during the [**********] period immediately
preceding the inability to supply. For purposes of this Section 6.2, “Margin”
means Distribution Margin (as defined below) of the affected Alliance Product,
less: (A) Marketing and Advertising Expenses; (B) Selling and Promotion
Expenses; and (C) General and Administrative Expenses. For further purposes of
this Agreement, “Distribution Margin” means Sales Revenue and Service Revenue
less Cost of Goods Sold.


  (c) As a condition to asserting material breach pursuant to this Section 6.2,
the Party asserting material breach must have first in good faith provided the
other Party with assistance as reasonably requested by such other Party to
attempt to relocate the manufacturing of the affected Alliance Product to
either: (i) a manufacturing location of the Party asserting the material breach;
or (ii) a manufacturing location of a Third Party.


  (d) For purposes of this Section 6.2, a Party wishing to exercise its right to
terminate pursuant to this Section 6.2, must provide the other Party with
written notice of termination within sixty (60) days after the date such right
accrued. Failure to provide written notice of termination within such sixty
(60)-day period precludes such Party from asserting material breach thereafter
for the same facts and circumstances giving rise to such right to terminate.
Further, the sixty (60) day cure period set forth in Sections 17.4 and 17.5, as
the case may be, will not be applicable to this Section 6.2.


6.3 Manufacturing Records. Upon the reasonable request of the other Party, the
Supplier of an Alliance Product will provide the other Party with copies of, or
access to, manufacturing information, including batch records, process flows,
analytical performance data, quality assurance documents agreed to by the
Parties pursuant to Sections 5.7 and 5.8 and other documentation, requested by
the other Party regarding manufacture and quality control of an Alliance
Product. The requesting Party will treat all such information disclosed as
Confidential Information of the Supplier subject to the provisions of Article
XIV.


6.4 Warranty. The Supplier of an Alliance Product will warrant to the other
Party and to a bona fide purchaser of such Alliance Product that all units of
such Alliance Product supplied to such purchaser conform with the applicable
specifications, are free from defects in material and workmanship and were
designed and manufactured in compliance with applicable laws and regulations.
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO ALLIANCE

34

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  PRODUCTS. EACH PARTY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS AND IMPLIED,
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT OF THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS.     6.5 Terms of Supply. The Supplier and
Distributor will agree on terms of supply of Alliance Products, such as a
transfer price at Supplier’s Cost of Goods Sold, as defined in Exhibit 1.13,
production and sale forecasts, delivery terms, risk of loss terms, and other
ordinary commercial terms. Unless they are the same Party, on the first business
day of each calendar month, the Distributor of an Alliance Product will provide
to the Supplier of that Alliance Product with a written, rolling estimate of
expected dispositions of each model of the Alliance Product and parts thereof
for each of the immediately succeeding four (4) calendar quarters. Such
estimates will not be binding on the Distributor but will be used by the
Supplier for production scheduling. If applicable, the Distributor will promptly
provide the Supplier with any material changes to the estimates that may arise
before the next monthly estimate.


Article VII   –  SALES, MARKETING AND SUPPORT


7.1 Distributor. Unless otherwise agreed to by the JRB, Abbott will be the
worldwide Distributor for all Alliance Products. Abbott may designate an Abbott
Affiliate and a Third Party distributor to distribute Alliance Products.


7.2 Selling Price. Each Distributor Commercializing an Alliance Product in the
Alliance Field, in its sole discretion, will determine the final sales price of
such Alliance Product; provided, however, that the Distributor will use
commercially reasonable efforts to meet or exceed the average sales price and
Target Minimum Sales Price recommended by the JRB. In the event the Distributor
does not achieve the Target Minimum Sales Price recommended by the JRB on the
sale of an Alliance Product and to the extent the failure to achieve the Target
Minimum Sales Price is predominantly due to the bundling of an Alliance Product
with other products or providing discounts on Alliance Products in order to sell
other products, the Distributor will be responsible to the other Party for the
shortfall. If the Distributor and the other Party disagree as to the cause of
the shortfall, the Parties will submit the matter to the JRB for resolution. If
the JRB cannot resolve the matter, it will be resolved by binding ADR in
accordance with Article XVIII. As part of any such ADR proceeding, the other
Party will be entitled to an audit of applicable Distributor records limited to
determining the reasons for the shortfall. Any discount to the sales price of
such Alliance Product will be consistent with the overall discounting policy of
the Distributor in connection with the sale of its other diagnostic products
and, when considered in relation to the percentage discount applicable to the
Distributor’s diagnostic products which are sold together with or in connection
with such Alliance Product, will not materially adversely affect Sales Revenue.
The pricing policy and structure applied to Alliance Products will be the same
as applied to other comparable

35

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  products and services offered by the Distributor in comparable markets, and
any discounts, rebate or pricing adjustments the Distributor establishes for
Alliance Products will not disproportionately reduce the price of Alliance
Products versus other Distributor products and services. The provisions of this
Section 7.2 will not apply to Non-Alliance Products, Competing Products or any
other product or service in which the Parties compete with each other.     7.3
Marketing. Annually the Distributor will prepare a marketing strategy for
Alliance Products for which it is the Distributor. Except for Existing Products
converted to Alliance Products pursuant to Section 4.1, prior to the
introduction of each Alliance Product that measures a new analyte, the
Distributor will provide the other Party with a copy of a marketing plan for
such Alliance Product and with a reasonable opportunity to comment on the
marketing plan before it becomes effective. The Distributor will conduct the
promotion, marketing and sales activities for each Alliance Product in
accordance with the concepts outlined in the marketing strategy. The Distributor
will book all Alliance Product sales, subject to the sharing of Revenues and
Allowable Expenses in accordance with Article IX hereof.


7.4 Diligence. The Distributor will use commercially reasonable efforts to
promote, market, sell and support the sale of Alliance Products for which it is
the Distributor, such efforts to be no less than those used by such Party with
respect to other products which have the same or similar market potential. If
the Distributor wishes to discontinue promotion and sale of an Alliance Product,
the Distributor will give the other Party ninety (90) days advance written
notice thereof. The other Party, within such ninety (90)-day period, with the
prior written consent of the JRB, may elect to become the Distributor for such
Alliance Product, in which event, the original Distributor will cooperate in a
transition to the other Party designed to avoid adverse effects in the market
for such Alliance Product. If the other Party does not elect to become the
Distributor for the Alliance Product, the Alliance Product, at the end of the
ninety (90)-day period, will be considered terminated pursuant to Section 17.2
hereof.


7.5 Service and Support. The Distributor will use commercially reasonable
efforts to provide service and support to customers purchasing the Alliance
Products sold by such Distributor. These efforts will be consistent with the
efforts used by the Distributor with respect to other diagnostic products it
markets and distributes for which it provides service and support and which have
the same or similar market potential, or as otherwise described in an approved
NPCD.


Article VIII   –   INSTRUMENTS


8.1 Instrument Commercialization.


  (a) Each Party, alone or with any Third Party, may develop and Commercialize,
directly or indirectly, for any purpose any Instrument or any associated
application-specific software outside the Alliance Field or in the Optional
Areas. Such Instruments include, for example, Instruments for protein analysis.

36

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  (b) Each Party, alone or with any Third Party, may develop and Commercialize,
directly or indirectly, any Instrument for use in the Alliance Field, provided,
such Instrument is labeled “Research Use Only. Not For Use In Diagnostic
Procedures” or other comparable label restriction under applicable Regulatory
Authority, or is a General Purpose Instrument.


  (c) Each Party, alone or with any Third Party, may develop and Commercialize,
directly or indirectly, any Instrument registered with a Regulatory Authority
for use in the Exclusive Areas or Conditionally Exclusive Areas, provided, (i)
sales of such Instruments are solely to end users and (ii) the Party
Commercializing such Instruments does not Facilitate use as a Competing Product.


  (d) For the avoidance of doubt, it is the intent of the Parties that no Party
may Commercialize in the Exclusive Areas an Instrument registered with an
applicable Regulatory Authority in a manner inconsistent with obligations of
this Agreement that will damage the Alliance Program’s objectives of maximizing
sales of Alliance Products in the Exclusive Areas. If a Party believes the other
Party has intentionally deviated from the principle of this Section 8.1(d), the
first Party may provide notice thereof to the other Party and the Parties will
discuss resolution of the matter. If the first Party is not satisfied after such
discussion, such Party may initiate ADR proceedings in accordance with Article
XVIII.


8.2 Instrument Co-Promotion. A Distributor of an Alliance Product may contract
for the promotion in the Alliance Field of Instruments that are then being
offered for sale by any manufacturer of Instruments. In the event the Instrument
is offered for sale by the other Party and was developed by that Party without
funding by the Alliance Program, (a) the Distributor may promote such Instrument
only to customers in the Alliance Field in conjunction with the sale of an
Alliance Product, and (b) the terms of the promotion contract will be as agreed
by the Parties. The Party supplying the Instrument will be free to sell the same
Instrument independently of the Distributor in any market. The Parties will not
share any commission or other compensation received by the Distributor for the
promotion of Instruments pursuant to this Section 8.2.


8.3 Instrument Distribution. A Distributor of an Alliance Product may become a
distributor in the Alliance Field for Instruments (other than Instruments
subject to Sections 8.2, 8.4 or 8.5) acquired from a manufacturer of such
Instruments. If the manufacturer is the other Party: (a) the Distributor may
Commercialize such Instrument only to customers in the Alliance Field in
conjunction with the sale of an Alliance Product; (b) the transfer price to the
Distributor for the Instrument will be no greater than the lowest offered by the
manufacturer to any Third Party for the same Instrument on comparable terms in
the Alliance Field; and (c) the terms of the distribution contract will be as
agreed by the Parties. The Party supplying the Instrument will be free to sell
the same Instrument independently of the Distributor in any market. The costs
incurred by the Distributor, including the transfer price of the Instrument and
other selling costs, will be Allowable Expenses and the revenue from the
Distributor’s sale of the Instrument will be included in Sales Revenue.

37

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

8.4 OEM Instruments. Either Party may propose to the JRB entering into a
contract with an Instrument manufacturer for the manufacture and sale to one or
both Parties for distribution in the Alliance Field of a pre-existing Instrument
modified by the manufacturer to meet specifications approved by the JRB and
funded through the Alliance Program (“OEM Instrument”). Any such contract will
preclude the manufacturer from distributing the OEM Instrument in the Alliance
Field or selling the OEM Instrument to a Third Party for resale in the Alliance
Field. If the manufacturer is a Party, the price of the OEM Instrument will be
the Party’s [**********]. For purposes of this Agreement, the OEM Instrument
will be considered an Alliance Product.


8.5 Alliance Funded Instrument. Either Party may propose to the JRB, pursuant to
Section 4.2, the design and Development of a new Instrument for the Alliance
Program or a successor for or an improvement of an Instrument that is an
Alliance Product (“Alliance Instrument”). If the JRB approves the Alliance
Instrument proposal, the Parties will work exclusively together on Development
and Commercialization of such Alliance Instrument pursuant to an approved Work
Plan and associated budget. Any such Alliance Instrument approved by the JRB
will be an Alliance Product.


8.6 Instrument Funding. If, at the time of JRB approval of an OEM Instrument
proposal pursuant to Section 8.4 or an Alliance Instrument proposal pursuant to
Section 8.5, Applera, through its Applied Biosystems Group (“ABI”) states, in
writing, an intent to Commercialize the developed OEM Instrument or Alliance
Instrument outside the Alliance Program, the Parties will negotiate terms for
sharing all budgeted costs for the Development of such Instrument, but in no
event will Abbott’s share be greater than [**********] percent ([**********]%)
of the total costs, unless otherwise agreed by the Parties. In addition, Applera
will bear [**********] associated with features of the Instrument requested by
Applera for customers outside the Alliance Field. If, at the time of JRB
approval of an OEM Instrument proposal pursuant to Section 8.4 or an Alliance
Instrument proposal pursuant to Section 8.5, ABI does not state, in writing, an
intent to Commercialize the developed OEM Instrument or Alliance Instrument,
Abbott will bear [**********] percent ([**********]%) and Applera will bear
[**********] percent ([**********]%) of all budgeted costs for Development of
the Instrument. In this case, both Abbott and CDx may Commercialize such
Instrument independently for use with Non-Alliance Products and through the
Alliance Program. However, ABI will not have the right to Commercialize the OEM
Instrument or Alliance Instrument outside the Alliance Program unless the
Parties negotiate an arrangement under mutually acceptable terms in a separate
agreement.


8.7 Rejected Instrument. If the JRB rejects an OEM Instrument proposed pursuant
to Section 8.4 or an Alliance Instrument proposed pursuant to Section 8.5, or an
Alliance Instrument prior to Commercialization, the Proposing Party, alone or
with a Third Party, may continue Development of the proposed OEM Instrument or
Alliance Instrument. The Proposing Party will bear [**********] incurred by it
in developing the OEM Instrument or Alliance Instrument, and in the case of an
Alliance Instrument previously funded by the Alliance Program, the Proposing
Party will bear [**********] incurred subsequent to the JRB rejection. If the
rejected OEM Instrument or Alliance Instrument

38

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  is Commercialized by the Alliance Program for use in the performance of
testing that uses Alliance Products in the Exclusive Areas, the non-Proposing
Party will pay to the Proposing Party, pursuant to Section 10.14(b)(vii) and
(viii), [**********] percent ([**********]%) of Incremental Net Sales of
Alliance Products sold for use on such rejected OEM Instrument or Alliance
Instrument until the Proposing Party is reimbursed [**********] percent
([**********]%) of the Proposing Party’s Development Costs for the rejected OEM
Instrument or Alliance Instrument.


8.8 OEM Opportunity.


  (a) ABI will be the preferred supplier of Alliance Instruments to the Alliance
Program. ABI will have a right to submit a bid to be the OEM manufacturer of any
Alliance Instrument, subject to the bidding process determined by the JRB. If
ABI meets or exceeds the specifications of such bid, and the bids of all other
companies which submit such bids, ABI will be awarded the rights to be the OEM
manufacturer of the subject Alliance Instrument pursuant to such bid.


(b) In the event ABI has an opportunity to be an OEM manufacturer for a Third
Party in connection with an Instrument to be registered with a Regulatory
Authority for use in the Exclusive Areas or Conditionally Exclusive Areas, ABI
will inform the JRB in writing of such opportunity and provide information,
subject to Article XIV, concerning the specifications of such Instrument as
requested by the JRB. Once such information is provided to the JRB by ABI, the
JRB will have [**********] to determine if it wishes ABI to manufacture such
Instrument exclusively for the Alliance Program. If the JRB informs ABI that it
wishes ABI to manufacture such Instrument exclusively for the Alliance Program,
ABI will negotiate terms with the JRB for ABI to provide the Instrument
exclusively to the Alliance Program. If ABI and the JRB reach agreement, ABI may
not manufacture such Instrument for any Third Party. If the JRB and ABI do not
reach agreement or the JRB fails to act within [**********] of ABI providing all
requested information on such Instrument specifications to the JRB, and the
proposed Instrument is not subject to Section 8.9 below, ABI may elect to be the
OEM manufacturer of such Instrument to a Third Party, including a Third Party
who Facilitates use of the Instrument as a Competing Product; provided, however,
that the terms of the agreement between ABI and the Third Party are no better in
terms of value to the Third Party than the last best offer of the JRB.


8.9 Instruments for Performing Tests in Exclusive Areas. In the event (a) the
Instrument subject to Section 8.8(b) is an Instrument that is intended for use
within the Exclusive Areas, and (b) the Alliance Program, pursuant to an
Instrument supply agreement with ABI, is purchasing or has made a commitment to
purchase an Instrument registered with a Regulatory Authority that has the
[**********] and is for sale or intended for sale in the same [**********] as
the Instrument in the OEM opportunity, ABI cannot become an OEM manufacturer of
such Instrument for a Third Party whether or not the JRB elects to have such
Instrument manufactured by ABI for the Alliance Program. ABI may request the JRB
to waive the restriction of this Section 8.9 for any particular OEM

39

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  Instrument opportunity. For the avoidance of doubt, nothing herein will
restrict ABI from any commercial activities including OEM supply of Instruments
that are not registered with a Regulatory Authority or the sale of any
Instruments registered with a Regulatory Authority to an end-user so long as
such sale does not Facilitate a Competing Product.


8.10 Technology and Patent Rights. Except pursuant to a separate agreement, a
Party purchasing an Instrument from the other Party will not get any right under
the other Party’s Technology and Patent Rights directed to Instruments to make
or have made such Instrument.


Article IX   –  SHARING OF COSTS AND REVENUES


9.1 Quarterly Cost and Revenue Estimate. No later than the second business day
after the end of each of the first three calendar quarters in a calendar year
(end March, June and September) during the term of this Agreement, the Parties
will exchange estimated cost and revenue statements for the calendar quarter
just ended in a form substantially the same as the form set forth in Exhibit
9.2, attached hereto. For each fourth calendar quarter ending December 31, the
Parties will exchange quarterly cost and revenue estimates no later than the
third business day of January in the calendar year immediately following such
fourth quarter.


9.2 Cost and Revenue Statements. Within forty-five (45) days following the end
of each calendar quarter during the term of this Agreement, each Party will
prepare and furnish to the other Party a written statement, in reasonably
specific detail, stated in United States dollars, of Revenues and Allowable
Expenses incurred during the preceding calendar quarter, in a form substantially
the same as the form set forth in Exhibit 9.2, attached hereto. The Parties will
agree on exchange rate calculations that each Party will use when preparing
these statements.


9.3 Statement of Net Investment. Within forty-five (45) days following the end
of each calendar quarter during the term of this Agreement, each Party will
prepare and furnish to the other Party a written statement, in reasonably
specific detail, setting forth, in United States dollars, the Party’s balance of
Net Investment in the Alliance Program as of the end of the preceding calendar
quarter, in a form substantially the same as the form set forth in Exhibit 9.3,
attached hereto. The balance of Net Investment for each Party may not include
the manufacturing equipment, instruments and account receivables on the books of
such Party as of the execution date of the Prior Alliance Agreement.


9.4 Equalization Payments. Within thirty (30) days following receipt of each
statement rendered pursuant to Sections 9.2 and 9.3:


  (a) the Party with the higher Revenue will pay to the Party with the lower
Revenue [**********] in Revenue between the Parties;

40

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  (b) the Party with the lower actual Allowable Expenses will pay to the Party
with the higher actual Allowable Expenses [**********] in actual Allowable
Expenses between the Parties;


  (c) the Party with the lower Net Investment balance will pay the Party with
the higher Net Investment balance [**********] in Net Investment between the
Parties at the end of such calendar quarter, except that the Party with the
lower Net Investment balance may, in lieu of making a payment [**********]
between the respective Net Investments, elect to pay the other Party a financing
fee equal to the weighted average cost of capital of the other Party times
[**********] in Net Investment between the Parties, times [**********]. Weighted
average cost of capital will be calculated as cost of equity times (market value
of equity/(market value of equity + market value of debt)) + cost of debt times
(1- tax rate) times (market value of debt/(market value of equity + market value
of debt)). For purposes of this Section 9.4(c), market value of debt equals book
value of debt, cost of debt equals the U.S. ten (10) year Treasury rate, tax
rate equals the marginal U.S. and applicable state tax rate of the other Party,
and cost of equity equals the long term equity premium per Goldman Sachs with an
assumed beta of 1 + cost of debt; and


  (d) the payments due from/to a Party pursuant to Sections 9.4 (a) through (c)
may be offset against each other, such that a single payment may be made by one
Party to the other Party to fulfill the requirements of this Section 9.4.


9.5 Maximum Costs. The Parties agree to set a limit on Development Costs,
Marketing and Advertising Expenses, Selling and Promotion Expenses and General
and Administrative Expenses for each Contract Half Year, and, unless otherwise
agreed by the JRB, a Party exceeding its allocated portion of such costs and
expenses must absorb the overrun. The Parties’ agreement with respect to
Development Costs is set forth in Section 4.7. Similarly, every six (6) months,
the Parties will agree for the following two Contract Half Years on a limit for
Marketing and Advertising Expenses and Selling and Promotion Expenses
(collectively, as a percentage of Net Sales of Alliance Products (excluding OEM
Alliance Products)), and General and Administrative Expenses.


9.6 Modifying Terms. Upon the request of either Party, the JRB will consider the
definitions of Allowable Expenses and Net Investment, and the components
thereof, and, if approved by the JRB, the JRB will modify the definitions and
provide each Party with written notice of the modified definitions and the date
on which such modified definitions will become effective.


9.7 Payment Terms. All payments hereunder will be in United States dollars in
immediately available funds and will be made by wire transfer from a United
States bank located in the United States to such bank account as payee may
designate in writing from time to time.


  (a) Any payments or portions thereof due hereunder which are not paid on the
date such payments are due under this Agreement will bear interest at a rate
equal to the lesser of (i) the prime rate as published in The Wall Street
Journal, Eastern

41

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    Edition, under the heading “Money Rates,” on the first day of each calendar
quarter in which such payments are overdue, plus one (1) percentage point, and
(ii) the maximum rate permitted by law, calculated on the number of days such
payment is delinquent, compounded monthly using a three hundred sixty-five
(365)-day year.


  (b) If at any time legal restrictions prevent the prompt remittance of any
monies owed with respect to Revenues in any jurisdiction, the remitting Party
will notify the receiving Party and make such payments by depositing the amount
thereof in local currency in a bank account or other depository in such country
in the name of the receiving Party or its designee, and the remitting Party will
have no further obligations under this Agreement with respect thereto.


9.8 Record Keeping. Each Party will maintain, and will use commercially
reasonable efforts to cause its licensees, sublicensees, contractors and agents
to maintain, books of account and accurate records relating to Revenues,
Allowable Expenses and Net Investments with respect to the Alliance Program and
all amounts payable or receivable under this Agreement, in sufficient detail to
permit the other Party to confirm the correctness of such items. All books of
account and records will be maintained for a period not less than relevant time
permitted for audit of such accounts and records pursuant to Section 9.9 and for
any applicable tax period pursuant to Section 9.10.


9.9 Audits.


  (a) Upon the written request of a Party (the “Requesting Party”) and not more
than once in each calendar year, the other Party (the “Responding Party”) will
permit an independent certified public accounting firm of nationally recognized
standing, selected by the Requesting Party and reasonably acceptable to the
Responding Party, at the Requesting Party’s expense, to have access during
normal business hours to such of the records of the Responding Party as may be
reasonably necessary to verify (i) compliance with the terms of this Article IX
and all associated definitions in Article I and Exhibit 1.13, and (ii) the
accuracy of the reports provided under this Article IX, for any year ending not
more than thirty-six (36) months prior to the date of such request. Further, an
audit may not cover a year that was already the subject of a previous audit
under this Agreement. The Responding Party also will permit the accounting firm
to visibly inspect any tangible asset included within Net Investment. The
accounting firm will disclose to the Requesting Party only whether the reports
and records are correct or not and the specific details concerning any
discrepancies. All other information will be Confidential Information of the
Responding Party and may not be shared with the Requesting Party.


  (b) If such accounting firm concludes that additional amounts were owed during
the audited period, the Party owing such amounts will pay such additional
amounts within thirty (30) days of the date the Requesting Party delivers to the
Responding Party such accounting firm’s written report so concluding. The fees
charged by

42

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  such accounting firm will be paid by the Requesting Party; provided, however,
(i) if the audit discloses that the actual Revenues for such period are more
than one hundred five percent (105%) of the Revenues reported for such period,
then the Responding Party will pay the reasonable fees and expenses charged by
such accounting firm, and (ii) if the audit discloses that the Allowable
Expenses of the Responding Party reported for such period are more than one
hundred five percent (105%) of the actual Allowable Expenses of the Responding
Party for such period, then the Responding Party will pay the reasonable fees
and expenses charged by such accounting firm, but the total of such fees and
expenses payable by the Responding Party will not be more than Fifty Thousand
dollars ($50,000).


9.10 Tax Matters.


  (a) The Parties understand and agree that the activities and other
undertakings evidenced by this Agreement result in a partnership for purposes of
federal income taxation and for the purposes of certain state and/or local
income tax laws which incorporate or follow federal income tax principles as to
tax partnerships. For every other purpose of this Agreement, however, and not
withstanding any other provision in this Agreement, expressed or implied, to the
contrary, the Parties understand and agree that their legal relationship to each
other under applicable law with respect to all activities is as set forth in
Section 19.6 and is not one of partnership; that the liabilities of the Parties
will be several and not joint or collective except as might otherwise be
provided for and pursuant to this Agreement.


  (b) The Parties intend that solely for Tax purposes and pursuant to the
provisions of Subchapter K of Chapter 1 of Subtitle A of the Internal Revenue
Code of 1986, as amended (the “Code”), the alliance created by this Agreement
will be treated as a partnership for United States income tax purposes and each
Party agrees not to elect to be excluded from the application of said Subchapter
K. The Parties further intend that pursuant to the provisions of those state
and/or local income tax laws that incorporate or follow federal income tax
principles as to tax partnerships, the alliance created by this Agreement will
be treated as a partnership for Tax purposes and each Party agrees not to elect
to be excluded from the application of such provisions. As such, the Parties
agree to have the partnership file all required federal, state and local
Partnership Tax Returns and to make any appropriate elections, including an
election to deduct currently research and Development expenditures incurred by
the partnership pursuant to Section 174(a) of the Code.


  (c) The effective date of the partnership will be the effective date of the
Prior Alliance Agreement, and the partnership will continue in full force and
effect from and after such date until terminated as provided in this Agreement.

43

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  (d) Solely for income tax purposes, each Party will be considered and deemed
to own an interest in the profits, losses and capital of this partnership as
determined under the provisions of this Agreement.


  (e) For purposes of reporting on federal, state and/or local Partnership Tax
Returns, each Party will keep accounts on the accrual method of accounting. The
taxable year of the partnership for purposes of reporting on federal, state
and/or local Partnership Tax Returns will be the fiscal year ending June 30.
Within ninety (90) days after the end of each fiscal year, a Tax representative
from each Party will provide the other Party with a schedule of partnership
Revenue and Allowable Expenses reportable by the partnership for its taxable
year.


  (f) Audits of each Party’s records will be performed pursuant to the
provisions of Section 9.9.


  (g) Abbott will be responsible for filing any and all federal, state and/or
local Partnership Tax Returns covering operations reportable by the partnership
and pursuant to this Agreement. Abbott agrees to use its best efforts in the
preparation and filing of such Partnership Tax Returns, acting on behalf of
itself and Applera, but in doing so, Abbott will incur no liability to Applera
with regard to such Partnership Tax Returns or elections relating thereto. Each
Party will fill out Tax information requests so that Abbott can accurately and
timely prepare the appropriate Partnership Tax Returns. Abbott will send to
Applera a copy of the Partnership Tax Returns at least thirty (30) days prior to
the due date, including extensions of time, for filing such Partnership Tax
Returns, and Applera will approve of such Partnership Tax Returns at least
fifteen (15) days prior to the due date. Abbott and Applera agree to resolve in
good faith any issues arising as a result of the review of such returns. The due
date for filing the Partnership Tax Returns may be extended by the tax matters
partner as defined in Section 6231(a)(7) of the Code (“TMP”) if either Party
requests such an extension. Both Parties agree to share equally the expenses of
hiring an independent certified public accountant to prepare the Partnership Tax
Returns.


  (h) All correspondence relating to the preparation and/or filing of any and
all federal, state and/or local Partnership Tax Returns of the partnership will
be mailed to Abbott or Applera at the address provided in Section 9.10 (q) or as
otherwise agreed in writing by the Parties. Applera agrees to provide to Abbott
on a timely basis all information required and necessary to enable Abbott to
fulfill and satisfy its obligations and responsibilities.


  (i) Abbott is designated the TMP. The designation as TMP will be effective
only for operations conducted by the Parties pursuant to this Agreement. The TMP
will not bind Applera to any agreement, extend the statute of limitations,
settle any outstanding audit, litigate any unsettled audit issues, choose a
forum for litigation, appeal an adverse lower court decision, file a Request for
Administrative Adjustment, make any election with respect to federal, state or
local income tax

44

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    law, or take any other actions affecting Tax matters without obtaining the
prior written concurrence of Applera. The TMP will inform Applera, on a timely
basis, of any Tax matters, including, but not limited to, progress of any
Internal Revenue Service (“IRS”) audit, receipt of a Revenue Agent’s Report, and
notice of an Appeals Conference. Neither Party will enter into a settlement
agreement with the IRS with respect to any partnership item, as defined by
Section 6231(a)(3) of the Code, or file a notice of inconsistent treatment under
Section 6222(b) of the Code without first notifying the other Party within
thirty (30) days of such proposed action. Applera will furnish the TMP, within
thirty (30) days of receipt of the request, such information as the TMP may
reasonably request to permit it to provide the IRS with sufficient information
for purposes of Sections 6223 and 6050K of the Code. Both Parties agree that
filing Partnership Tax Returns requires the use of a federal identification
number. Abbott, as TMP, will file an application with the IRS to obtain a
federal identification number for the partnership. Both Parties will agree on a
name for the partnership.


  (j) Both Parties agree that the TMP may engage, upon Applera’s prior written
consent, which consent will not be unreasonably withheld or delayed, an outside
consultant to assist in settling or litigating any outstanding partnership audit
issues with the IRS or any other taxing authority. Such expenses are expenses of
the partnership and will be shared equally by the Parties. This provision will
be applicable for any audits of the partnership during the term of this
Agreement and any audits that occur after termination of the partnership under
the terms of this Agreement.


  (k) All items of income, gain, loss, deduction and credit will be allocated to
each Party as set forth in this Agreement. All items of tax credit will be
allocated in the same proportion as the corresponding item of income or
deduction. All tax credit recapture and depreciation recapture will be allocated
to each Party in the same proportion as the corresponding credit and
depreciation was allocated. Any item of income, gain, loss or deduction with
respect to any property deemed contributed to the partnership by a Party will,
solely for income tax purposes, be allocated between the Parties so as to take
into account any variation between the adjusted basis of such property for
federal income tax purposes and its fair market value as of the date of
contribution in accordance with Section 704(c) of the Code and Treasury
Regulation Section 1.704-3. In the event that the IRS upon audit imputes, under
Section 482 of the Code, any item of income, gain, loss, deduction or credit to
either Party as a result of the Party’s actual or deemed furnishing of property,
products, facilities or services under this or any other agreement between
Applera or Abbott and the partnership, the correlative item of income, gain,
loss, deduction or credit of the partnership resulting from such imputation will
be specially allocated to the Party to which the item of income, gain, loss,
deduction or credit is imputed. It is the intention of this section to place the
Parties in the same economic position as if such adjustment under Section 482 of
the Code had not been made.

45

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  (l) All allocation methods described herein for income, gain, loss or
deduction will be utilized for allocation of income, gain, loss, or deduction
for financial accounting purposes, including financial capital accounts, as well
as for income tax purposes. Each Party will have a capital account that will be
maintained in a manner that will comply with the provisions of Treasury
Regulation Section 1.704-1(b)(2)(iv), as amended from time to time. Appropriate
adjustments will be made in each Party’s capital account to effectuate any audit
adjustment imposed by any tax authorities on any item of income, gain, loss,
deduction or credit.


  (m) The partnership will terminate upon the effective termination of this
Agreement by any Party or as provided by law. Upon termination, the partnership
will dissolve and distribute any and all partnership assets and liabilities in
accordance with the Party’s positive capital accounts and the terms of this
Agreement. Should either Party have a deficit in its capital account at the time
of dissolution of the partnership, such Party will contribute sufficient funds
to the partnership to eliminate such deficit. Distributions upon dissolution and
contributions to restore deficits in capital accounts will be made by the end of
the taxable year during which the dissolution of the partnership occurs, or, if
later, within ninety (90) days after the date of such dissolution. It is the
intention of the Parties that the partnership will terminate for federal and
state income tax purposes at such time that the activities of the Parties
evidenced by this Agreement are no longer deemed to be partnership activities
for any such purpose.


  (n) It is the intention of the Parties that their capital accounts will be
determined in a manner so that allocations in this Agreement will have, or be
deemed to have, substantial economic effect under Section 704(b) of the Code and
Treasury Regulations thereunder. Furthermore, it is the intention of the Parties
to comply with all requirements of Section 704(b) of the Code and Treasury
Regulations thereunder regarding the treatment of any item of income, gain,
loss, deduction or credit not specifically addressed in this Agreement.


  (o) Each Party will cooperate (and cause their respective Affiliates to
cooperate) with the other Party in connection with matters relating to the
preparation and filing of Partnership Tax Returns and the examination of
Partnership Tax Returns by any taxing authority. Such cooperation will include
making all information and documents in their possession relating to the
partnership available to the other Party. Applera will also make available to
Abbott, as reasonably requested and available, personnel (including officers and
employees and agents of Applera or its Affiliates) responsible for preparing,
maintaining and interpreting information and documents relevant to the
partnership, and personnel reasonably required as witnesses or for purposes of
providing information or documents in connection with any administrative or
judicial proceedings relating to Tax matters of the partnership. The Party
receiving information or documents provided under this Section 9.10 will keep
such information or documents confidential, except as may

46

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  otherwise be necessary in connection with the filing of Partnership Tax
Returns or in connection with any administrative or judicial proceedings.


    Each Party will preserve and keep all records relating to the assets and
activities of the partnership for so long as the contents thereof may become
material in the administration of any matter under the Code or other applicable
Tax law, but in any event, until the later of (i) the expiration of any
applicable statute of limitations with respect to any Partnership Tax Return and
(ii) the expiration of the applicable statute of limitations of both Parties
(for all Tax returns which include the Party’s share of partnership items).


    Each Party will be responsible for its own Tax liabilities resulting from
(i) payments received under this Agreement and (ii) its share of partnership
items and partnership allocations determined pursuant to the provisions of this
Agreement. Any income or other Taxes which a Party is required by law to pay or
withhold on behalf of a receiving Party with respect to royalties or other
payments payable to a receiving Party under this Agreement will be deducted from
the amount of such royalties or other payments due, and paid or withheld as
appropriate by the paying Party on behalf of the receiving Party. Any such Tax
required by law to be paid or withheld will be an expense of, and borne solely
by, the receiving Party. The paying Party will furnish the receiving Party with
the best available evidence of such payment or amount withheld as soon as
practicable after such payment is made or such amount is withheld. The Parties
will reasonably cooperate in completing and filing documents required under the
provisions of any applicable tax laws or under any other applicable law in
connection with the making of any required tax payment or withholding tax in
connection with any claim for exemption from, or a reduction in the rate of
withholding, or in connection with any claim to a refund of or credit for any
such payment.


  (p) The Parties agree that any Taxes that are imposed upon the partnership by
any governmental entity or political subdivision thereof are an expense of the
partnership. Such expenses will pass through to the partners in accordance with
the terms of this Agreement and, in particular, the principles of this Section
9.10.


  (q) Mailing address for correspondence relevant to this Section 9.10:


    If to Abbott:


    100 Abbott Park Road
Tax Division D-367/AP6D
100 Abbott Park Road
Abbott Park, IL 60064-6057
Attn: Vice President, Taxes


    If to Applera:

47

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    Applera Corporation
301 Merritt 7
P.O. Box 5435
Norwalk, CT 06856-5435
Attn: Vice President, Corporate Tax


Article X   –  OWNERSHIP, LICENSE AND TECHNOLOGY TRANSFER


10.1 Abbott Independent Rights. Nothing in this Agreement is intended to change
ownership or Control of Abbott Independent Technology or Abbott Independent
Patent Rights. Subject to Sections 10.11 and 11.1, Abbott and its Affiliates may
Exploit all Abbott Independent Technology and Abbott Independent Patent Rights
in any field and territory without restriction; provided, however, during the
term of this Agreement, Abbott will give the JRB advance written notice of any
intention to license any Abbott Independent Technology or Abbott Independent
Patent Rights in the Exclusive Areas and Conditionally Exclusive Areas.


10.2 Applera Independent Rights. Nothing in this Agreement is intended to change
ownership or Control of Applera Independent Technology or Applera Independent
Patent Rights. Subject to Sections 10.10 and 11.1, Applera and its Affiliates
may Exploit all Applera Independent Technology and Applera Independent Patent
Rights in any field and territory without restriction; provided, however, during
the term of this Agreement, Applera will give the JRB advance written notice of
any intention to license any Applera Independent Technology or Applera
Independent Patent Rights in the Exclusive Areas and Conditionally Exclusive
Areas.


10.3 Abbott Alliance Technology and Alliance Patent Rights. Abbott will own all
right, title and interest in and to all Abbott Alliance Technology and all
Abbott Alliance Patent Rights; provided, however, during the term of this
Agreement, neither Abbott nor its Affiliates may Exploit any Abbott Alliance
Technology or Abbott Alliance Patent Rights except as follows:


  (a) Abbott and its Affiliates may use Abbott Alliance Technology and Abbott
Alliance Patent Rights in the Exclusive Areas in the performance of Abbott’s
obligations pursuant to this Agreement.


  (b) Abbott and its Affiliates, if Abbott is an acquiring Party pursuant to
Section 4.3 or a Proposing Party pursuant to Section 4.4, may independently or
with a Third Party use Abbott Alliance Technology and Abbott Alliance Patent
Rights for Non-Alliance Products, provided Abbott pays to Applera royalties on
Net Sales of such Non-Alliance Products in accordance with Section 10.14(b) at
the rate determined for Section 2.3(d).


  (c) Abbott and its Affiliates may use Abbott Alliance Technology and Abbott
Alliance Patent Rights for its or a Third Party’s (under contract with Abbott or
its Affiliates) research, Development, manufacture, use and Commercialization of
products and services outside the Alliance Field.

48

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  (d) Abbott and its Affiliates may not grant any right or license to use Abbott
Alliance Technology or Abbott Alliance Patent Rights in the Exclusive Areas
without the prior approval of Applera, and all revenue and other consideration
(e.g., cross-license rights or supply or distribution rights) received by Abbott
or its Affiliates in consideration for any such approved license will constitute
Licensing Revenue. Upon written notice to Applera, Abbott or its Affiliates may
grant to a Third Party a nonexclusive right and license to use Abbott Alliance
Technology or Abbott Alliance Patent Rights in the Alliance Field but outside
the Exclusive Areas; provided, however, that Abbott pays to Applera in
accordance with Section 10.14, [**********] percent ([**********]%) of all
revenue and other consideration (e.g., cross-license rights or supply or
distribution rights) received by Abbott or its Affiliates in consideration for
such license.


  (e) Upon written notice to Applera, Abbott or its Affiliates may grant to a
Third Party a nonexclusive right and license to use Abbott Alliance Technology
or Abbott Alliance Patent Rights outside the Alliance Field without accounting
to Applera.


  (f) In settlement of a lawsuit or alternate dispute resolution procedure
involving enforcement of an Abbott Alliance Patent Right against a Third Party,
Abbott or its Affiliates may grant license rights to the Third Party under the
Abbott Alliance Patent Rights in dispute in the Alliance Field but outside the
Exclusive Areas, provided: (i) the Third Party grants license rights to Abbott
under Third Party Patent Rights in dispute, if any; (ii) Abbott uses
commercially reasonable efforts to obtain sufficient rights to bring the Third
Party Patent Rights within Abbott Independent Patent Rights; and (iii) any
revenue received by Abbott from the Third Party as consideration for activities
in the Alliance Field after the Effective Date covered by the Abbott Alliance
Patent Rights will be shared as provided in Section 10.3(d).


  (g) Notwithstanding the provisions of this Section 10.3, Abbott may Exploit
without limitation or restriction any Abbott Alliance Technology that is not
Confidential Information.


10.4 Applera Alliance Technology and Alliance Patent Rights. Applera will own
all right, title and interest in and to all Applera Alliance Technology and all
Applera Alliance Patent Rights; provided, however, during the term of this
Agreement, neither Applera nor its Affiliates may Exploit any Applera Alliance
Technology or Applera Alliance Patent Rights except as follows:


  (a) Applera and its Affiliates may use Applera Alliance Technology and Applera
Alliance Patent Rights in the Exclusive Areas in the performance of Applera’s
obligations pursuant to this Agreement.


  (b) Applera and its Affiliates, if Applera is an acquiring Party pursuant to
Section 4.3 or a Proposing Party pursuant to Section 4.4, may independently or
with a Third Party, use Applera Alliance Technology and Applera Alliance Patent
Rights for Non-Alliance Products, provided Applera pays to Abbott royalties on
Net Sales of

49

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    such Non-Alliance Products in accordance with Section 10.14(b) at the rate
determined for Section 2.3(d).


  (c) Applera and its Affiliates may use Applera Alliance Technology and Applera
Alliance Patent Rights for its or a Third Party’s (under contract with Applera
or its Affiliates) research, Development, manufacture, use and Commercialization
of products and services outside the Alliance Field.


  (d) Applera and its Affiliates may not grant any right or license to use
Applera Alliance Technology or Applera Alliance Patent Rights in the Exclusive
Areas without the prior approval of Abbott, and all revenue and other
consideration (e.g., cross-license rights or supply or distribution rights)
received by Applera or its Affiliates in consideration for any such approved
license will constitute Licensing Revenue. Upon written notice to Abbott,
Applera or its Affiliates may grant to a Third Party a nonexclusive right and
license to use Applera Alliance Technology or Applera Alliance Patent Rights in
the Alliance Field but outside the Exclusive Areas; provided, however, that
Applera pays to Abbott in accordance with Section 10.14, [**********] percent
([**********]%) of all revenue and other consideration (e.g., cross-license
rights or supply or distribution rights) received by Applera in consideration
for such license.


  (e) Upon written notice to Abbott, Applera or its Affiliates may grant to a
Third Party a nonexclusive right and license to use Applera Alliance Technology
or Applera Alliance Patent Rights outside the Alliance Field without accounting
to Abbott.


  (f) In settlement of a lawsuit or alternate dispute resolution procedure
involving enforcement of an Applera Alliance Patent Right against a Third Party,
Applera or its Affiliates may grant license rights to the Third Party under the
Applera Alliance Patent Rights in dispute in the Alliance Field but outside the
Exclusive Areas, provided: (i) the Third Party grants license rights to Applera
under Third Party Patent Rights in dispute, if any; (ii) Applera uses
commercially reasonable efforts to obtain sufficient rights to bring the Third
Party Patent Rights within Applera Independent Patent Rights; and (iii) any
revenue received by Applera from the Third Party as consideration for activities
in the Alliance Field after the Effective Date covered by the Applera Alliance
Patent Rights will be shared as provided in Section 10.4(d).


  (g) Notwithstanding the provisions of this Section 10.4, Applera may Exploit
without limitation or restriction any Applera Alliance Technology that is not
Confidential Information.


10.5 Joint Alliance Technology and Joint Alliance Patent Rights. Applera and
Abbott will jointly own all right, title and interest in and to all Joint
Alliance Patent Rights and Joint Alliance Technology and during the term of this
Agreement, neither Party nor its Affiliates will have the right to Exploit any
Joint Alliance Patent Rights and Joint Alliance Technology except as follows:

50

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  (a) A Party may use the Party’s interest in Joint Alliance Patent Rights and
Joint Alliance Technology in the Exclusive Areas in the performance of such
Party’s obligations pursuant to this Agreement.


  (b) A Party, if it is an acquiring Party pursuant to Section 4.3 or a
Proposing Party pursuant to Section 4.4, may independently, or with a Third
Party, use its interest in Joint Alliance Patent Rights and Joint Alliance
Technology for Non-Alliance Products, provided such Party pays to the other
Party royalties on Net Sales of such Non-Alliance Products in accordance with
Section 10.14(b) at the rate determined for Section 2.3(d).


  (c) Without approval of the other Party, a Party may use Joint Alliance Patent
Rights and Joint Alliance Technology for its or a Third Party’s (under contract
with such Party) research, Development, manufacture, use and Commercialization
of products and services outside the Alliance Field.


  (d) A Party and its Affiliates may not grant any right or license to use that
Joint Alliance Technology or Joint Alliance Patent Rights in the Exclusive Areas
without the prior approval of the other Party, and all revenue and other
consideration (e.g., cross-license rights or supply or distribution rights)
received by such Party or its Affiliates in consideration for any such approved
license will constitute Licensing Revenue. A Party may grant to a Third Party a
nonexclusive right and license to use the Party’s interest in Joint Alliance
Patent Rights and Joint Alliance Technology in the Alliance Field but outside
the Exclusive Areas; provided, however, that the granting Party pays to the
other Party in accordance with Section 10.14, [**********] percent
([**********]%) of all revenue and other consideration (e.g., cross-license
rights or supply or distribution rights) received by the granting Party in
consideration for such license.


  (e) A Party may grant to a Third Party a nonexclusive right and license to use
the Party’s interest in Joint Alliance Patent Rights outside the Alliance Field
without accounting to the other Party.


  (f) In settlement of a lawsuit or alternate dispute resolution procedure
involving enforcement of a Joint Alliance Patent Right against a Third Party,
the Third Party may be granted license rights under the Joint Alliance Patent
Rights in dispute in the Alliance Field but outside the Exclusive Areas,
provided the Third Party grants license rights on the same terms to each Party
under any Third Party Patent Rights in dispute at least to the extent of the
Alliance Field.


  (g) Notwithstanding the provisions of this Section 10.5, each Party may
Exploit without limitation or restriction any Joint Alliance Technology that is
not Confidential Information.


10.6 Employee Assignment and Disclosure. To the extent permissible under
applicable law, each Party will cause each employee and contractor conducting
work on such Party’s behalf under this Agreement to sign a contract that (a)
compels prompt disclosure to the

51

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

Party of all Technology Derived by such employee or contractor during any
performance under the Alliance Program and (b) automatically assigns to the
Party all right, title and interest in and to all such Technology. Each Party
will require each employee and contractor conducting work on such Party’s behalf
under this Agreement to maintain records in sufficient detail and in a good
scientific manner appropriate for patent purposes to properly reflect all work
done.


10.7 Transfer of Applera Technology. Applera will use commercially reasonable
efforts to make available to Abbott all Applera Independent Technology and
Applera Alliance Technology that is reasonably necessary for Abbott to perform
its obligations under this Agreement. Without the prior written consent of
Applera, neither Abbott nor its Affiliates may use any Applera Independent
Technology or Applera Alliance Technology that is Applera Confidential
Information for any purpose not expressly authorized by the terms of this
Agreement. Moreover, Applera will disclose and make available to Abbott and its
Affiliates, upon Abbott’s request and at Abbott’s sole expense, Applera Alliance
Technology to the extent licensed to Abbott or its Affiliates pursuant to
Section 10.10(a) or 10.13 of this Agreement.


10.8 Transfer of Abbott Technology. Abbott will use commercially reasonable
efforts to make available to Applera all Abbott Independent Technology and
Abbott Alliance Technology that is reasonably necessary for Applera to perform
its obligations under this Agreement. Without the prior written consent of
Abbott, neither Applera nor its Affiliates may use any Abbott Independent
Technology or Abbott Alliance Technology that is Abbott Confidential Information
for any purpose not expressly authorized by the terms of this Agreement.
Moreover, Abbott will disclose and make available to Applera and its Affiliates,
upon Applera’s request and at Applera’s sole expense, Abbott Alliance Technology
to the extent licensed to Applera or its Affiliates pursuant to Section 10.11(a)
or 10.12 of this Agreement.


10.9 No Title Transfer. The transfer to a Party of any physical item that
embodies any Independent Technology or Alliance Technology owned by the
transferring Party will not be, and will not be construed to be, (a) a sale,
lease, offer to sell or lease or other transfer of title or ownership to the
receiving Party of such Independent Technology or Alliance Technology, or (b) a
license to the receiving Party (except as expressly provided in this Agreement)
under such Independent Technology or Alliance Technology.


10.10 Applera License Grant to Abbott in the Alliance Field. Subject to the
terms and conditions of this Agreement,


  (a) Applera hereby grants to Abbott and its Affiliates a worldwide,
nonexclusive license, with no right to grant sublicenses, under Applera
Independent Patent Rights, Applera Independent Technology, Applera Alliance
Patent Rights and Applera Alliance Technology in the Exclusive Areas solely to
the extent necessary for Abbott: (i) to perform its obligations expressly set
forth in this Agreement; and (ii) to Commercialize Alliance Products during the
term of this Agreement.

52

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents


  (b) The license granted in Section 10.10(a)(i) and (ii) will be royalty-free
during the term of this Agreement, except and only to the extent of royalties
due to Third Parties for use of Applera Independent Technology or Applera
Independent Patent Rights.


  (c) Applera hereby grants to Abbott and its Affiliates a worldwide,
royalty-bearing, nonexclusive license, with no right to grant sublicenses, under
Applera Alliance Patent Rights and Applera’s Deliverable Alliance Technology
solely to the extent necessary to permit Abbott and its Affiliates to
Commercialize Non-Alliance Products. This license will be subject to royalties
in accordance with Section 10.14 on Net Sales of such Non-Alliance Products at
the rate determined in Section 2.3(d) and will survive expiration or termination
of this Agreement.


  (d) Applera hereby grants to Abbott and its Affiliates a worldwide,
royalty-bearing, nonexclusive license, with no right to grant sublicenses, under
Applera Independent Patent Rights and under Applera Independent Technology that
was previously used by Abbott or its Affiliates in Commercialization of an
Alliance Product, solely to the extent necessary to permit Abbott and its
Affiliates to Commercialize Non-Alliance Products that had been subject to
rejected NPCDs in the Conditionally Exclusive Areas. Abbott will pay Applera in
accordance with Section 10.14(b) a royalty on Net Sales of such Non-Alliance
Products at the rate determined in Section 2.3(d). The license granted in this
Section 10.10(d) will survive expiration or termination of this Agreement. No
license is granted under any Applera Independent Patent Rights or Applera
Independent Technology for products or services in the Optional Areas or outside
the Alliance Field.


  (e) Notwithstanding the provisions of this Section 10.10, Abbott may Exploit
without limitation, restriction or payment any Applera Independent Technology
that, through no fault of Abbott, is not Confidential Information.


10.11 Abbott License Grant to Applera in the Alliance Field. Subject to the
terms and conditions of this Agreement,


  (a) Abbott hereby grants to Applera and its Affiliates a worldwide,
nonexclusive license, with no right to grant sublicenses, under Abbott
Independent Patent Rights, Abbott Independent Technology, Abbott Alliance Patent
Rights and Abbott Alliance Technology in the Exclusive Areas solely to the
extent necessary for Applera: (i) to perform its obligations expressly set forth
in this Agreement; and (ii) to Commercialize Alliance Products during the term
of this Agreement.


  (b) The license granted in Section 10.11(a)(i) and (ii) will be royalty-free
during the term of this Agreement, except and only to the extent of royalties
due to Third Parties for use of Abbott Independent Technology or Abbott
Independent Patent Rights.


  (c) Abbott hereby grants to Applera and its Affiliates a worldwide,
royalty-bearing, nonexclusive license, with no right to grant sublicenses, under
Abbott Alliance

53

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    Patent Rights and Abbott’s Deliverable Alliance Technology solely to the
extent necessary to permit Applera and its Affiliates to Commercialize
Non-Alliance Products. This license will be subject to royalties in accordance
with Section 10.14 on Net Sales of such Non-Alliance Products at the rate
determined in Section 2.3(d) and will survive expiration or termination of this
Agreement.         (d) Abbott hereby grants to Applera and its Affiliates a
worldwide, royalty-bearing, nonexclusive license, with no right to grant
sublicenses, under Abbott Independent Patent Rights and under Abbott Independent
Technology that was previously used by Applera or its Affiliates in
Commercialization of an Alliance Product, solely to the extent necessary to
permit Applera and its Affiliates to Commercialize Non-Alliance Products that
had been subject to rejected NPCDs in the Conditionally Exclusive Areas. Applera
will pay Abbott in accordance with Section 10.14(b) a royalty on Net Sales of
such Non-Alliance Products at the rate determined in Section 2.3(d). The license
granted in this Section 10.11(d) will survive expiration or termination of this
Agreement. No license is granted under any Abbott Independent Patent Rights or
Abbott Independent Technology for products or services in the Optional Areas or
outside the Alliance Field.


  (e) Notwithstanding the provisions of this Section 10.11, Applera may Exploit
without limitation, restriction or payment any Abbott Independent Technology
that, through no fault of Applera, is not Confidential Information.


10.12 Abbott License Grant to Applera Outside the Alliance Field. In
consideration of Applera’s joint funding pursuant to this Agreement, Abbott
hereby grants to Applera and its Affiliates the following worldwide,
royalty-bearing licenses outside the Alliance Field under the following license
terms:


  (a) for products, other than therapeutic products, outside the Alliance Field,
a nonexclusive license, as determined in accordance with the procedures
specified in Section 10.14(c), under Abbott’s Deliverable Alliance Technology
and any Abbott Alliance Patent Rights, with a royalty rate negotiated and
determined taking into account the factors identified in Section 10.14(a), and
in any event of not more than [**********]percent ([**********]%) on Net Sales
of products which incorporate or use such Deliverable Alliance Technology or the
manufacture, use, sale, offer for sale or import of which is covered by a Valid
Claim of the Abbott Alliance Patent Rights, such license to be subject to the
terms and conditions specified in Section 10.14(b);


  (b) the licenses, except if terminated pursuant to Section 17.4, will survive
expiration or termination of this Agreement. No royalty will be payable for use
of Abbott’s Deliverable Alliance Technology that, through no fault of Applera,
is not Abbott Confidential Information; and


  (c) for therapeutic products, there is no license absent separate agreement by
the Parties.

54

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

10.13 Applera License Grant to Abbott Outside the Alliance Field. In
consideration of Abbott’s joint funding pursuant to this Agreement, Applera
hereby grants to Abbott and its Affiliates the following worldwide,
royalty-bearing licenses outside the Alliance Field under the following license
terms:


  (a) for products, other than therapeutic products, outside the Alliance Field,
a nonexclusive license, as determined in accordance with the procedures
specified in Section 10.14(c), under Applera’s Deliverable Alliance Technology
and any Applera Alliance Patent Rights, with a royalty rate negotiated and
determined taking into account the factors identified in Section 10.14(a), and
in any event of not more than [**********] percent ([**********]%) on Net Sales
of products which incorporate or use such Deliverable Alliance Technology or the
manufacture, use, sale, offer for sale or import of which is covered by a Valid
Claim of the Applera Alliance Patent Rights, such license to be subject to the
terms and conditions specified in Section 10.14(b);


  (b) the licenses, except if terminated pursuant to Section 17.5, will survive
expiration or termination of this Agreement. No royalty will be payable for use
of Applera’s Deliverable Alliance Technology that, through no fault of Abbott,
is not Applera Confidential Information; and


  (c) for therapeutic products, there is no license absent separate agreement by
the Parties.


10.14 Royalty Rate Factors and License Terms. Each royalty obligation under
Sections 2.3(d), 4.4(a), 10.10(c) and (d), 10.11(c) and (d), 10.12, 10.13 and
17.7(b) will be governed by this Section 10.14 as follows:


  (a) In each case the royalty rate will be negotiated by the Parties but will
not be greater than the rate specified, or in the event the Parties cannot reach
agreement on the royalty rate by negotiation and the issue is referred to ADR
under Article XVIII, the following factors will be considered in determining the
royalty rate:


    (i) the strength of the intellectual property subject to the license;


    (ii) the profitability of the products to which such intellectual property
would be applicable;


    (iii) whether the intellectual property is foundational to the product or
merely incidental;


    (iv) the market royalty rate, if any, for licenses to intellectual property
of similar scope for related or alternative technologies;


    (v) the ease with which the intellectual property can be avoided or designed
around;

55

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    (vi) whether the licensee will need to obtain licenses to intellectual
property controlled by Third Parties in order to Commercialize a royalty bearing
product;


    (vii) whether the license is exclusive, semi-exclusive or nonexclusive;


    (viii) whether the royalty rate will be dependent upon achievement of
specified sales thresholds; and


    (ix) such other factors as are usual and customary in determining a
reasonable royalty (e.g., the Georgia-Pacific factors).


  (b) Licenses subject to this Section 10.14 will include the following terms
and conditions:


    (i) if the license being negotiated is other than exclusive, the royalty
rate will be subject to adjustment to be at least as favorable to the licensee
and its Affiliates as the royalty rate provided to any other of the licensor’s
licensees under the same rights for comparable products in comparable markets
(most favored licensee protection);


    (ii) the royalty rate will be additive to any royalty owed to a Third Party
(Third Party royalties additional);


    (iii) Third Party royalties owed will be passed through by the licensor
without mark-up (no mark-up on any pass through);


    (iv) if a product is subject to more than one license which is subject to
this Section 10.14 or, for a given license, a product is subject to multiple
patents or technology grants, then the royalty rate will be the highest rate
applicable for a given license, but royalties will not be cumulative, except for
any Third Party royalties (no royalty stacking);


    (v) the term for royalty payments will be: (A) for licenses under Patent
Rights, until expiration of the last to expire of the licensed patents on
products which, but for the license, would infringe a Valid Claim of the
licensed patents; and (B) for licenses under Technology, for a period of
[**********] commencing from the first Commercialization of any product which is
made using or otherwise embodies the Technology, but only if and for so long as
Technology is Confidential Information;


    (vi) net sales will be calculated in the same manner as Net Sales;


    (vii) royalty payments will made in accordance with Section 9.7 within
seventy-five (75) days after the end of each calendar quarter for sales during
such preceding calendar quarter, and each royalty payment will be

56

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

      accompanied by a written report of net sales of the applicable products or
services sold during the preceding calendar quarter and the royalties due;      
      (viii) the Party and its Affiliates paying royalties will keep records
sufficient to determine royalties due and will make them available for audit in
accordance with Sections 9.8 and 9.9; and


    (ix) such other terms and conditions as are usual and customary.


  (c) The terms and conditions for licenses under Sections 2.3(d), 4.4(a),
10.10(c) and (d), 10.11(c) and (d), 10.12, 10.13 and 17.7(b) will be negotiated
and determined in accordance with the following procedures:


    (i) the Parties will negotiate for a period of three (3) months commencing
from written notice by the prospective licensee to the prospective licensor. The
royalty factors and terms set forth in Sections 10.14(a) and 10.14(b) will be
used as guidance to the Parties; and


    (ii) if after completion of the three (3) month negotiation period the
Parties are unable to reach agreement, the issue of the license terms will be
submitted to ADR pursuant to Sections 18.1 through 18.5, with each side required
to submit its last, best proposed terms to the neutral. The neutral will select
one of the Parties’ proposals and the prospective licensee will have the option
of either electing to enter into an agreement with the terms of the selected
proposal or to forever forgo its right to a license.


  (d) Royalties paid by one Party to the other Party in accordance with this
Section 10.14, for purposes of the Alliance Program, will not be considered as
Revenue of the receiving Party or Allowable Expenses for the paying Party.


Article XI   –  PATENT RIGHTS MAINTENANCE AND ENFORCEMENT


11.1 Independent Patent Rights. Each Party will have the exclusive right, but
not the obligation, at its sole expense, to prepare, file, prosecute, maintain
and abandon all of its Independent Patent Rights. A Party will give the other
Party sixty (60) days advance written notice of its intention to assign to a
Third Party any of its Independent Patent Rights to the extent reasonably
related to the Exclusive Areas and the Conditionally Exclusive Areas. To the
extent the JRB determines an Independent Patent Right claims the manufacture,
use, sale, offer for sale or import of an Alliance Product as of the date of
assignment of such Independent Patent Right to a Third Party, the Party
assigning the Independent Patent Right will reserve for itself and the other
Party a nonexclusive, royalty-free, worldwide, irrevocable license to
Commercialize the Alliance Product during the term of this Agreement and after
termination pursuant to Sections 17.7(b)(ii) and (iii). Assigned Independent
Patent Rights will be subject to licenses granted prior to such assignment
pursuant to Sections 10.10 and 10.11 with respect to Non-Alliance Products.
Expenses associated with preparation, filing, prosecution and maintenance of
Independent Patent Rights will not be Allowable Expenses.

57

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

11.2 Alliance Patent Rights. Each Party will have the exclusive right, but not
the obligation, at its sole expense, to prepare, file, prosecute and maintain
all of its Alliance Patent Rights. All reasonable costs and fees incurred by a
Party in connection with preparation, filing, prosecution and maintenance of
Alliance Patent Rights in a Major Market Country will be Allowable Expenses. To
the extent any Alliance Patent Right is or becomes reasonably necessary for or
important to performance by either Party of any aspect of the Alliance Program
or reasonably necessary for or important to manufacture or Commercialization of
an Alliance Product, the Party owning such Alliance Patent Right will exercise
commercially reasonable efforts consistent with good faith business practices to
maintain ownership or Control of such Alliance Patent Rights.


  (a) To the extent a Party elects not to file for an Alliance Patent Right in a
Major Market Country or elects to abandon any Alliance Patent Right already
filed in any country, that Party will notify the other Party in writing not less
than sixty (60) days prior to the date such election is irrevocable without
additional cost, and will offer the other Party the opportunity to assume, at
the other Party’s sole expense, the right to file for, prosecute and maintain
such Alliance Patent Right in such country. If the other Party accepts the offer
by written notice to the first Party, the first Party will assign such Alliance
Patent Right to the other Party and will reasonably assist the other Party in
assuming the filing, prosecution and maintenance of such Alliance Patent Right
in such country. Such Alliance Patent Right thereafter will be the other Party’s
Independent Patent Rights.


  (b) With respect to each United States patent application that is an Alliance
Patent Right, not less than sixty (60) days before filing any application for
corresponding patent protection in foreign countries, the Party owning the
Alliance Patent Right will give to JRB a copy of the priority application and
written notice of the foreign countries selected for filing. The JRB, in writing
within thirty (30) days after such notice, may reject any selected country
outside the Major Market Countries and may request filing of applications in
additional foreign countries. The Party will file in such additional countries
and may file in the rejected countries. All reasonable costs associated with
filing, prosecution and maintenance of applications in Major Market Countries
and in any such additional countries requested by the JRB will be Allowable
Expenses. Expenses associated with filing, prosecution and maintenance in
rejected countries will be borne solely by the filing Party.


  (c) At least once annually, each Party will provide to the other Party a
written report of the status of each pending and issued Alliance Patent Right.


11.3 Joint Alliance Patent Rights. The JRB will determine which Party will
control the preparation, filing, prosecution and maintenance of each Joint
Alliance Patent Right (“Controlling Party”). The Controlling Party will prepare,
file, prosecute and maintain all such Joint Alliance Patent Rights in each of
the Major Market Countries and such other countries as the JRB approves, and the
reasonable expenses thereof will be Allowable Expenses.

58

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  (a) If the Controlling Party elects not to apply for a Joint Alliance Patent
Right in any country (other than a Major Market Country or such other countries
as the JRB approves) or elects to abandon any Joint Alliance Patent Right
already filed in any country, the Controlling Party will notify the other Party
in writing not less than sixty (60) days prior to the date such election is
irrevocable without additional cost, and will offer the other Party the
opportunity to assume, at the other Party’s sole expense, the right to file for,
prosecute and maintain such Alliance Patent Right in such country. If the other
Party accepts the offer by written notice to the Controlling Party, the
Controlling Party will assign its interest in such Joint Alliance Patent Right
to the other Party and will reasonably assist the other Party in assuming the
filing, prosecution and maintenance of such Joint Alliance Patent Right in such
country. Such Joint Alliance Patent Right thereafter will be the other Party’s
Independent Patent Rights.


  (b) With respect to filing, prosecution and maintenance of each Joint Alliance
Patent Right, the Controlling Party will provide to the other Party: (i) a copy
of the patent application sufficiently prior to filing to permit the other Party
reasonable opportunity to review and make reasonable comments thereon; (ii) a
copy of the patent application promptly after such filing; (iii) copies of all
substantive communications received from patent office(s) with respect to such
filings; and (iv) copies of all substantive communications to be sent to the
patent office(s) with respect to such filings sufficiently before a due date to
permit the other Party to review and make reasonable comments thereon.


  (c) The other Party, when requested by the Controlling Party, will use
commercially reasonable efforts to assist the Controlling Party in preparing,
filing or maintaining the patent applications and patents within the Joint
Alliance Patent Rights. The reasonable expenses associated with providing such
assistance will be Allowable Expenses.


11.4 Alliance Patent Rights Enforcement Outside Exclusive Areas. A Party will
have the exclusive right, but not the obligation, at its sole expense, to
enforce all of its Alliance Patent Rights outside the Exclusive Areas in the
Alliance Field. Any recovery realized as a result of such suit, claim or action
or related settlement may be retained by the Party; provided, however, that if a
settlement grants rights under the Alliance Patent Rights to the accused Third
Party, Section 10.3(f) or 10.4(f) will apply. Expenses incurred in any such
enforcement will not be Allowable Expenses. To the extent the alleged
infringement or the scope of the settlement is outside the Alliance Field, there
will be no sharing between the Parties of any expenses or recoveries.


11.5 Alliance Patent Rights Enforcement in the Exclusive Areas. Each Party will
promptly notify the other Party in writing if it learns of any actual, alleged
or threatened infringement of any Alliance Patent Right by a Third Party in the
Exclusive Areas. The Party owning the affected Alliance Patent Right will have
the first right, but not the obligation, at its own expense, to bring suit (or
take other appropriate legal action) against any actual, alleged or threatened
infringement of the Alliance Patent Right by a Third

59

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  Party in the Exclusive Areas, including the defense and settlement, to the
extent such infringement is in the Exclusive Areas. If the owning Party does not
initiate an infringement action or otherwise take affirmative measures to abate
any such actual, alleged or threatened Third Party infringement of the Alliance
Patent Right within ninety (90) days of the later of: (a) receiving notification
from the other Party under this Section 11.5 of such infringement; (b) sending
notice to the other Party under this Section 11.5 of such infringement; or (c)
receiving a written request from the other Party to take action with respect to
such infringement, then the other Party will have the right, but not the
obligation, at its own expense, to bring suit (or take other appropriate legal
action) against any such actual, alleged or threatened infringement of the
Alliance Patent Right by a Third Party in the Exclusive Areas, including the
defense and settlement thereof. In the event either Party brings an infringement
action in accordance with this Section 11.5, such Party will notify the other
Party in writing at least fifteen (15) days prior to filing such action and the
other Party will provide reasonable assistance and authority to file and bring
the action, including, if required to bring such action, being joined as a party
plaintiff; provided, however, that neither Party will be required to transfer
any right, title or interest in or to any of its Alliance Patent Rights to the
other Party or a Third Party to confer standing on a Party hereunder. In
addition, if either Party brings an infringement action hereunder, the other
Party will have the right to be represented separately in such action by counsel
of its own choice, at its own expense. Any recovery realized as a result of such
suit, claim or action or related settlement will first be applied pro rata to
reimburse the Parties’ reasonable costs and expenses in connection with such
suit, claim or action, and any remaining amounts will be Licensing Revenue.
Reasonable expenses not offset will be Allowable Expenses; provided, however,
that the Party not bringing the infringement action may, by written notice to
the other Party within sixty (60) days from receipt of the notice of intent to
file such action, elect to opt-out from any monetary recovery resulting from
such action, including any settlement proceeds, and in such case, the reasonable
expenses of the Party prosecuting the action will not be Allowable Expenses.    
11.6 Joint Alliance Patent Rights Enforcement. Each Party, at its own expense,
will have the right, but not the obligation, to initiate an action to enforce a
Joint Alliance Patent Right against accused infringer(s) outside the Alliance
Field. The Party initiating the action will notify the other Party and identify
the accused infringer(s). The other Party will cooperate in any such action by
(i) agreeing to be named as party to the action solely to the extent necessary
to maintain the action, and (ii) not granting any license under the Joint
Alliance Patent Right to the identified accused infringer(s) until after such
action is finally resolved. No Party will settle the action without the other
Party’s prior written consent, which consent will not be unreasonably withheld
or delayed, if the terms of settlement would deprive the other Party of its
rights in the asserted Joint Alliance Patent Rights. Any recovery realized as a
result of such suit, claim or action or related settlement will first be applied
pro rata to reimburse the Parties’ reasonable costs and expenses in connection
with such suit, claim or action, and any remaining amounts will be retained by
the Party initiating the action. Reasonable expenses not offset will not be
Allowable Expenses. A Party wishing to enforce a Joint Alliance Patent Right
against infringement in the Alliance Field will notify the JRB in writing and
identify the accused

60

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  infringer(s). If the JRB approves of the action, any monetary recovery will be
considered Licensing Revenue and all reasonable expenses incurred in the
enforcement action will be Allowable Expenses. If the enforcement action for
infringement in the Alliance Field is not approved by the JRB, the Party wishing
to enforce a Joint Alliance Patent Right may still bring the action, but such
Party will be solely responsible for all expenses incurred in the enforcement
action and will be solely entitled to retain any monetary recovery. In either
case, the other Party will cooperate in any such action by (i) agreeing to be
named as party to the action solely to the extent necessary to maintain the
action, and (ii) not granting any license under the Joint Alliance Patent Right
to the identified accused infringer(s) until after such action is finally
resolved. Any settlement will be subject to Section 10.5(f), and no Party will
settle the action without the other Party’s prior written consent, which consent
will not be unreasonably withheld or delayed, if the terms of settlement would
deprive the other Party of its rights in the asserted Joint Alliance Patent
Rights.     11.7 Defense of Third Party Infringement Actions. Each Party will
promptly notify the other Party in the event of a claim or suit by a Third Party
alleging infringement of a Third Party patent based on use of Alliance
Technology or manufacture, use, sale, offer for sale or import of an Alliance
Product by a Party or customer. Promptly after such notice, the Parties will
confer. The Party against whom the action is filed will defend and control the
defense, and the other Party will cooperate with the defending Party. If the
alleged infringement is in the Alliance Field: (a) all reasonable costs
associated with the defense of the action will be Allowable Expenses; (b) any
payment as damages or in settlement allocated to sales of Alliance Products
during the term of this Agreement which are recognized as Revenue will be
approved by the JRB pursuant to Section 3.6 and if approved will be Allowable
Expenses; and (c) any settlement that requires payment to the Third Party for
the prospective right to Commercialize the Alliance Product in the Alliance
Field will require approval of the JRB pursuant to Section 3.6. Each Party will
individually bear the risks and costs of infringing Third Party Patent Rights
for its activities which are either outside the term of this Agreement or
outside the Alliance Field for any product such Party manufactures or
Commercializes.


11.8 Non-Alliance Product Infringement Issues. Each Party will have the
exclusive right, at its sole expense, to defend and control the defense of any
action alleging infringement of a Third Party’s patent by such Party’s
Non-Alliance Products.


Article XII   –  TRADEMARKS


12.1 Trademark Usage. Subject to continuing compliance with applicable quality
control standards, each Party will permit use of its trademark or trade name
with each Alliance Product to appropriately acknowledge its contribution to the
research, Development, manufacture or distribution thereof. The JRB will
determine the trademarks, trade names and domain names to be used in connection
with promotion, distribution and sale of each Alliance Product (collectively,
the “Marks”). In addition to trademarks, trade names or domain names owned by a
Party and used to Commercialize Alliance Products (“Party Marks”), the JRB may
adopt new trademarks, trade names or domain names for Alliance

61

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  Products (“New Marks”). Either Party may propose a New Mark to the JRB for
approval. Prior to submission to the JRB, such Party must first determine the
availability of such New Mark in the Major Market Countries. Neither the
Supplier nor the Distributor thereof may alter, remove or modify such Marks, or
affix any other trademark to such Alliance Product, without the prior written
consent of the JRB.     12.2 Labels. Each Alliance Product will be distributed
in the original packages under the original labels with the original inserts
provided by Supplier, unless otherwise agreed to by the JRB. The Distributor
thereof may alter, remove or modify such packages, labels or inserts, or add any
other packaging, label or insert to such Alliance Product if necessary to comply
with local requirements, but the Distributor may not alter, remove or modify
Marks used on such packages, labels or inserts without the prior written consent
of the JRB.


12.3 Party Trademark Rights. Each permitted use of a Party Mark, to the extent
used in the Alliance Program, will clearly indicate the respective Party’s
ownership of the Mark. Except as permitted by the JRB pursuant to Section 12.1,
nothing in this Agreement is intended to grant to either Party any license or
interest in the Party Marks of the other Party. Each Party acknowledges the
other Party’s claim of ownership of Party Marks of such other Party. A Party’s
use of the other Party’s Party Marks will inure to the benefit of and be on
behalf of the owner thereof. To the extent enforceable under applicable law, a
Party will not challenge the ownership of any Party Mark, and a Party will not
take any action that is inconsistent with, or may impair, the other Party’s
right, title and interest to its Party Marks. Neither Party will represent to
any Third Party that it has any ownership interest in such Party Marks of the
other Party.


12.4 New Trademark Rights. The Parties will have the right to use New Marks
relating to any Alliance Product solely in connection with the promotional,
marketing and sales activities of the Alliance Program. The Distributor for a
particular Alliance Product will own the New Marks associated therewith. The
Distributor will be responsible for obtaining and maintaining registration of
and for enforcing and defending such New Marks. All costs associated with the
search for and the registration, maintenance, defense and enforcement of any
approved New Mark will be considered Allowable Expenses. In the event the
Distributor transfers an Alliance Product to the other Party for distribution
pursuant to Section 7.4, the Distributor will assign to the other Party all New
Marks associated with the transferred Alliance Product and goodwill associated
therewith. In the event an Alliance Product is terminated pursuant to Section
17.2, the JRB will decide, on a case by case basis, whether one Party may own
the New Mark associated with the terminated Alliance Product in the
post-termination period for a nominal royalty to be paid to the other Party, or
whether it is better to prohibit either Party from using the New Mark and let
the New Mark go unused and be subject to Third Party use under applicable law.


12.5 Trademark Challenges. Each Party will promptly notify the other Party in
writing of any challenges to the validity or allegations of infringement or
unauthorized use of any of the Party Marks of the other Party that are used in
connection with the Alliance Program,

62

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  actual or threatened, that may come to such Party’s attention. Unless the JRB
otherwise determines, each Party will be responsible for and will assume all
expenses of the defense and enforcement of its Party Marks.     12.6
Post-Termination Rights. Upon termination or expiration of this Agreement, the
Distributor may continue to use the Marks on the terms agreed to previously by
the Parties solely in connection with promotion, marketing, distribution and
sale of Alliance Products permitted after such termination or expiration as
provided in Article XVII. Except as provided in the preceding sentence, each
Party will discontinue all use of Party Marks owned by the other Party on
termination or expiration of this Agreement. Upon termination or expiration of
this Agreement, each Party will cooperate with the other Party and execute any
and all documents requested for the purpose of canceling any registered user or
other rights with respect to the other Party’s Party Marks that such Party may
have acquired in operating hereunder.


Article XIII   –  COPYRIGHTS


13.1 Copyright License. To the extent a Party’s Copyrighted Works are included
in its Independent Technology and Alliance Technology, the Party hereby grants
to the other Party licenses of the scope granted under the corresponding
Independent Technology and Alliance Technology pursuant to Article X.
Copyrighted Works that are part of Joint Alliance Technology will be subject to
Section 10.5.


13.2 Copyright Marking. The Supplier will ensure that any Copyrighted Works
associated with Alliance Products are marked with appropriate copyright markings
and accompanied with appropriate restrictive licenses, and the Distributor may
not remove such markings and licenses. Each Party may copy and distribute to its
sales representatives Alliance Product advertising, literature and other
materials prepared by or on behalf of a Party for the purpose of fulfilling its
obligations under this Agreement.


13.3 Copyright Infringement. Upon becoming aware of any infringement of any of
the other Party’s copyrights that are used in connection with the Alliance
Program, such Party will promptly notify the other Party in writing of any such
infringement and will provide the other Party with reasonable assistance in
initiating and prosecuting any legal action against any infringer of the other
Party’s copyrights.


Article XIV   –  CONFIDENTIALITY


14.1 Confidentiality. Subject to this Article XIV, each Party will: (a) maintain
in confidence the Confidential Information of the other Party; (b) have the
right to use the Confidential Information of the other Party solely for the
purpose of performing its obligations and exercising its rights under this
Agreement; (c) not use or grant to others the use of the Confidential
Information of the other Party except as expressly permitted hereby; and (d) not
disclose the Confidential Information of the other Party except on a
need-to-know basis to such Party’s directors, officers, employees, agents,
consultants and contractors, to the extent such disclosure is reasonably
necessary in connection with such Party’s activities as expressly authorized by
this Agreement. Each Party will ensure that any of

63

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  its directors, officers, employees, agents, consultants and contractors having
access to the other Party’s Confidential Information is under a contractual
obligation to the Party to hold in confidence and not use such Confidential
Information, except as permitted under this Agreement. To the extent that
disclosure to any person is authorized by this Agreement, prior to disclosure, a
Party will obtain written agreement of such person to hold in confidence and not
disclose, use or grant the use of the Confidential Information of the other
Party except as expressly permitted under this Agreement. Each Party will notify
the other Party promptly upon discovery of any unauthorized use or disclosure of
the other Party’s Confidential Information. In performance of its obligation
under this Section 14.1, each Party will exercise the same degree of care as it
exercises with respect to its own proprietary information.     14.2 Terms of
Agreement. No Party may disclose any terms or conditions of this Agreement to
any Third Party without the prior consent of the other Party; provided, however,
that a Party may disclose, under terms of confidentiality equivalent to those in
this Article XIV, the terms or conditions of this Agreement (a) on a
need-to-know basis to its legal and financial advisors to the extent such
disclosure is reasonably necessary, and (b) to a Third Party in connection with:
(i) a private placement equity investment in such Party greater than Ten Million
dollars ($10,000,000); (ii) a merger, consolidation or similar transaction by
such Party; or (iii) the sale or other transfer of all or substantially all of
such Party’s assets to which this Agreement pertains. Notwithstanding the
provisions of this Section 14.2, a Party may disclose to potential customers and
partners general aspects of this Agreement, provided that no financial terms of
this Agreement are disclosed.


14.3 Permitted Disclosures. The confidentiality obligations under this Article
XIV will not apply to the extent that a Party is required to disclose
information (a) by applicable law, regulation or order of a governmental agency
or a court of competent jurisdiction, or (b) pursuant to the rules and
regulations of any exchange or market on which a Party’s securities are traded
or listed; provided, however, that: (i) in the case of any such disclosure being
required under legal, regulatory or judicial process, such Party will: (A)
provide written notice thereof to the other Party; (B) consult with the other
Party with respect to such disclosure and use all reasonable efforts to provide
the other Party with sufficient opportunity to object to any such disclosure or
to request confidential treatment thereof; and (C) disclose only that portion of
Confidential Information or other information disclosed of which is restricted
hereunder that it determines (based on advice of its legal counsel) is legally
required to be disclosed, and will exercise its commercially reasonable efforts
to obtain reliable assurance that confidential treatment required hereby will be
accorded such information; and (ii) in the case any Party determines (based on
advice of its legal counsel) that it is required to make a disclosure permitted
under this Section 14.3, other than as a result of legal, regulatory or judicial
process, such Party will use all reasonable efforts to provide the other Party
with sufficient opportunity to object to any such disclosure or request
confidential treatment thereof. The confidentiality obligations of this Article
XIV also will not apply to the content of professional publications that have
been approved for publication pursuant to the requirements of the procedure to
be established by the JRB pursuant to Section 3.2(f).

64

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

14.4 Disclosure to Investors and Rating Agencies. Notwithstanding Sections 14.2
and 14.3, each Party may disclose the financial results of the Alliance Program
to its current and potential investors (including securities analysts) and
rating agencies. The scope of such disclosure will be of the type ordinarily
disclosed by corporations in the healthcare field to investors and rating
agencies. For avoidance of doubt, each Party may disclose Alliance Program end
user sales, which sales include end-user sales of Alliance Products plus OEM
Alliance Products, and its share of operating profit or loss, as calculated in
Section 9.2, in its quarterly earnings releases and related filings with the
U.S. Securities and Exchange Commission. The disclosing Party will provide the
other Party with two (2) business days’ prior notice of any extraordinary
financial disclosure.


14.5 Term of Obligations. The obligations of Sections 14.1 and 14.3 will expire
five (5) years after termination or expiration of this Agreement. Within such
five (5) year period, either Party may notify, in writing, the other Party of
Confidential Information considered to be a trade secret of the notifying Party,
in which event, the other Party will comply with the terms of Sections 14.1 and
14.3 with respect to such identified trade secret so long as it retains the
characteristics of Confidential Information.


Article XV   –  REPRESENTATIONS AND WARRANTIES


15.1 Representations. Each Party represents and warrants to the other Party as
of the Effective Date as follows:


  (a) except as otherwise identified in writing and delivered to the other Party
prior to the Effective Date, the execution, delivery to the other Party and
performance by it of this Agreement and its compliance with the terms and
provisions of this Agreement do not and will not conflict, in any material
respect, with, or result in a breach of, any of the terms or provisions of: (i)
any other contractual obligations of such Party, except as more specifically
described on Exhibit 2.2 hereto; (ii) the provisions of its charter, operating
documents or bylaws; or (iii) any order, writ, injunction or decree of any court
or governmental authority entered against it or by which it or any of its
property is bound except where such breach or conflict would not materially
impact the Party’s ability to meet its obligations hereunder;


  (b) this Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms except as (i) enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights and (ii) equitable principles of
general applicability;


  (c) such Party is a corporation duly organized, validly existing and in good
standing under the laws of the state or other jurisdiction of incorporation or
formation and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof except where failure to be in
good standing would not materially impact the Party’s ability to meet its
obligations hereunder;

65

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  (d) such Party is duly authorized, by all requisite corporate action, to
execute and deliver this Agreement and the execution, delivery and performance
of this Agreement by such Party does not require any shareholder action or
approval, and the person executing this Agreement on behalf of such Party is
duly authorized to do so by all requisite corporate action; and


  (e) no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the part of such Party in connection
with the valid execution, delivery and performance of this Agreement, except for
any filings under any applicable securities, trade, or competition laws and
except where the failure to obtain any of the foregoing would not have a
material adverse impact on the ability of such Party to meet its obligations
hereunder.


15.2 Represented by Counsel. Each Party represents that it has been represented
by legal counsel in connection with this Agreement and acknowledges that it has
participated in the drafting hereof. In interpreting and applying the terms and
provisions of this Agreement, the Parties agree that no presumption will apply
against the Party which drafted such terms and provisions.


15.3 Disclaimer Of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 15.1,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE, WITH RESPECT TO ANY ALLIANCE PRODUCTS, ALLIANCE
TECHNOLOGY, ALLIANCE PATENT RIGHTS, OR ANY OF ITS INDEPENDENT TECHNOLOGY OR
INDEPENDENT PATENT RIGHTS. ADDITIONALLY, EACH PARTY EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, THAT THE MANUFACTURE,
USE, SALE, OFFER FOR SALE, IMPORT, COPYING OR DISTRIBUTION OF ANY ALLIANCE
PRODUCT OR OTHER PRODUCT OR METHOD SUBJECT TO THIS AGREEMENT WILL NOT INFRINGE
OR MISAPPROPRIATE THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY. ALL
TECHNOLOGY PROVIDED BY ONE PARTY TO THE OTHER PARTY PURSUANT TO THIS AGREEMENT
IS PROVIDED “AS IS.”


Article XVI   –  INDEMNIFICATION


16.1 By Abbott. Abbott will indemnify and hold harmless Applera, its Affiliates
and their respective directors, officers, employees and agents (“Applera
Indemnitees”) from and against all losses, liabilities, damages and expenses,
including reasonable attorneys’ fees and costs (collectively, “Liabilities”),
incurred as a result of any claims, demands, actions or other proceedings by any
Third Party to the extent resulting from: (a) the material breach of any
representation, warranty or covenant by Abbott under this Agreement; (b) the use
by Abbott of any Technology of Applera or Confidential Information of Applera
provided hereunder (except to the extent indemnified by Applera

66

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  under clause (c) of Section 16.2); (c) subject to Sections 11.7 and 11.8, the
infringement of any intellectual property rights of a Third Party by Abbott
Existing Products prior to but not after becoming Alliance Products; or (d) the
negligence or willful misconduct of Abbott. The obligation to indemnify pursuant
to Section 16.1(a) will expire three (3) years after expiration or termination
of this Agreement. The indemnity obligations pursuant to Sections 16.1(b), (c)
and (d) will continue so long as a cause of action giving rise to the right of
indemnification may be brought by the Applera Indemnitees.     16.2 By Applera.
Applera will indemnify and hold harmless Abbott, its Affiliates and their
respective directors, officers, employees and agents (“Abbott Indemnitees”) (For
purposes of this Article XVI, the term “Indemnitee” may refer to either or both
the Applera Indemnitees and the Abbott Indemnitees, as the context may indicate)
from and against all Liabilities, incurred as a result of any claims, demands,
actions or other proceedings by any Third Party to the extent resulting from:
(a) the material breach of any representation, warranty or covenant by Applera
under this Agreement; (b) the use by Applera of any Technology of Abbott or
Confidential Information of Abbott provided hereunder (except to the extent
indemnified by Abbott under clause (c) of Section 16.1); (c) subject to Sections
11.7 and 11.8, the infringement of any intellectual property rights of a Third
Party by Applera Existing Products prior to but not after becoming Alliance
Products; or (d) the negligence or willful misconduct of Applera. The obligation
to indemnify pursuant to Section 16.2(a) will expire three (3) years after
expiration or termination of this Agreement. The indemnity obligations pursuant
to Sections 16.2(b), (c) and (d) will continue so long as a cause of action
giving rise to the right of indemnification may be brought by the Abbott
Indemnitees.


16.3 Procedure. If a Party or Indemnitee intends to claim indemnification under
this Article XVI, it will promptly notify the other Party (the “Indemnitor”) in
writing of any claim, demand, action or other proceeding for which the
Indemnitee intends to claim such indemnification, and the Indemnitor may
participate in, and, to the extent the Indemnitor so desires, assume the defense
of such claim, demand, action or proceeding with counsel mutually satisfactory
to the Parties; provided, however, that an Indemnitee will have the right to
retain its own counsel, with the fees and expenses to be paid by the Indemnitor,
if representation of such Indemnitee by the counsel retained by the Indemnitor
would be inappropriate due to actual or potential differing interests between
the Indemnitee and any other Party represented by such counsel in such
proceeding. The obligations of this Article XVI will not apply to amounts paid
in settlement of any claim, demand, action or other proceeding if such
settlement is effected without the consent of the Indemnitor, which consent will
not be unreasonably withheld or delayed. The failure to deliver written notice
to the Indemnitor within a reasonable time after the commencement of any such
action, if prejudicial to its ability to defend such action, will relieve the
Indemnitor of any obligation to the Indemnitee under this Article XVI. The
Indemnitee will reasonably cooperate with the Indemnitor and its legal
representatives in the investigation of any claim, demand, action or other
proceeding covered by this Article XVI.


16.4 Insurance. During the term of this Agreement and so long as Alliance
Products are being sold or used, each Party will maintain comprehensive general
liability, property

67

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  damage, and product liability insurance, through insurance carriers with an
A.M. Best Rating of A-VII or better rating. Such insurance coverage will be
maintained with policy limits to reasonably cover the obligations and the scope
of activities contemplated herein, and will name the other Party as an
additional insured. Each Party will, at the reasonable request of the other
Party, provide the other Party with evidence of such insurance coverage.
Notwithstanding the foregoing, and only upon written notice to Applera of its
agreement to provide protection of the scope contemplated by this Section 16.4,
Abbott may self-insure against each risk identified in this Section 16.4 in
amounts not less than the amounts identified as appropriate hereunder.


Article XVII   –  TERM AND TERMINATION


17.1 Expiration. This Agreement will commence on the Effective Date and, unless
earlier terminated pursuant to this Article XVII, will continue in effect until
June 24, 2017.


17.2 Termination of an Alliance Product or NPCD. The JRB will have the right to
terminate an Alliance Product (including a JRB-approved NPCD project), without
terminating this Agreement in its entirety. An Alliance Product may only be
terminated by the JRB at the end of a Contract Year. The Party requesting
termination of the Alliance Product by the JRB (“Requesting Party”) must provide
the non-Requesting Party with at least one Contract Half Year’s prior written
notice of its request to terminate.


  (a) If the terminated Alliance Product had been in the Conditionally Exclusive
Areas or the Optional Areas prior to JRB approval of the NPCD or the terminated
Alliance Product was an OEM Instrument or Alliance Instrument subject to Section
8.4 or 8.5, the non-Requesting Party may Commercialize the terminated Alliance
Product as a Non-Alliance Product subject to the terms of Sections 2.3(d) and
4.4(b).


  (b) If the terminated Alliance Product had been in the Exclusive Areas,
Section 1.26(a)-(f), prior to JRB approval of the NPCD, upon termination of an
Alliance Product under this Section 17.2, except to the extent necessary to
perform its obligations pursuant to continuing other Alliance Products under the
Alliance Program, each Party will promptly return to the other Party (unless
otherwise approved by the JRB and except for one copy for archival purposes
only) all physical embodiments of any of the other Party’s Independent
Technology, Confidential Information and Copyrighted Works that were provided by
the other Party under this Agreement and that are unique to the terminated
Alliance Product.


17.3 Termination by Mutual Agreement. The Parties may agree to terminate this
Agreement at any time on mutually agreed upon terms.


17.4 Termination by Abbott. Abbott may terminate this Agreement by a written
notice to Applera that identifies a material breach by Applera of its material
obligations hereunder, and such termination will be effective sixty (60) days
after the written notice unless the

68

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  identified breach has been cured by Applera in the interim. If the breach has
been cured prior to expiration of the sixty (60)-day cure-period, the notice of
termination will be void. In lieu of seeking termination of this Agreement,
Abbott may seek compensatory damages and/or equitable relief as a remedy of an
uncured material breach by Applera.     17.5 Termination by Applera. Applera may
terminate this Agreement by a written notice to Abbott that identifies a
material breach by Abbott of its material obligations hereunder, and such
termination will be effective sixty (60) days after the written notice unless
the identified breach has been cured by Abbott in the interim. If the breach has
been cured prior to expiration of the sixty (60)-day cure-period, the notice of
termination will be void. In lieu of seeking termination of this Agreement,
Applera may seek compensatory damages and/or equitable relief as a remedy of an
uncured material breach by Abbott.


17.6 Other Termination. For calendar year [**********], either Party may give
notice by no later than [**********] of its intent to terminate this Agreement,
and upon such notice, this Agreement will terminate on [**********]. In
determining Total Operating Profit of the Alliance Program for purposes of this
Section 17.6, all non-recurring, extraordinary items having a value of more than
[**********] shall be excluded from the calculation. For the purposes of this
Agreement, “Total Operating Profit” means, with respect to the Alliance Program,
the combined Revenue of the Parties less the combined Allowable Expenses of the
Parties. For the purposes of this Section 17.6, Revenue includes Alliance
Products and OEM Alliance Products.


17.7 Rights and Obligations. The following rights and obligations will apply on
and after the Termination Date:


  (a) On the Termination Date, the Parties will enter into a [**********] tail
down period (“TDP”). During this period, each Party may continue to sell: (i)
any Alliance Products that it was a Distributor for and that was Commercialized
prior to the Termination Date; and (ii) any Alliance Products that it was
designated by the JRB as Distributor for and Regulatory Approval was filed for
prior to the Termination Date. After the expiration of the relevant TDP, each
Party may continue to sell the Alliance Products described in Sections
17.7(a)(i) and (ii) subject, to the extent applicable, to the license grants
hereunder.


  (b) Effective as of the Termination Date:


    (i) Each Party hereby grants a worldwide, royalty-bearing, nonexclusive
license, as determined in accordance with the terms and procedures specified in
Section 10.14, with no right to grant sublicenses, under its solely-owned
Alliance Patent Rights and Deliverable Alliance Technology to the other Party to
Exploit (without the right to grant further licenses) any product or service in
the Alliance Field. The license granted herein will continue until the last to
expire of the granting Party’s Alliance Patent Rights. The license granted
herein does not require any additional disclosure of Alliance Technology to the
other Party. The royalty for licenses granted pursuant to this Section
17.7(b)(i) will be negotiated and

69

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

      determined taking into account the factors identified in Section 10.14(a),
and in any event the greater of [**********] percent ([**********]%) of Net
Sales of products sold or services rendered pursuant to such licenses or the TDP
Royalty (as defined in Section 17.7(c)), to the extent applicable pursuant to
Section 17.7(c).             (ii) Each Party hereby grants a worldwide,
royalty-bearing, nonexclusive license, as determined in accordance with the
terms and procedures specified in Section 10.14, with no right to grant
sublicenses under its Independent Patent Rights to the other Party solely to the
extent necessary to Exploit (without the right to grant further licenses): (A)
the license granted in Section 17.7(b)(i); (B) Joint Alliance Patent Rights in
the Alliance Field; and (C) the other Party’s solely-owned Alliance Patent
Rights in the Alliance Field. The royalty for licenses granted pursuant to this
Section 17.7(b)(ii) will be negotiated and determined taking into account the
factors identified in Section 10.14(a), and in any event, will not be more than
[**********] percent ([**********]%) of such Net Sales of products sold or
services rendered pursuant to such licenses plus any pass through royalty rates
due to Third Parties or the TDP Royalty, to the extent applicable pursuant to
Section 17.7(c).


    (iii) Each Party hereby grants to the other Party a worldwide,
royalty-bearing, nonexclusive license, as determined in accordance with the
terms and procedures specified in Section 10.14, with no right to grant
sublicenses, under the granting Party’s Independent Patent Rights and
Independent Technology to the extent, and only to the extent, such Independent
Patent Rights or Independent Technology were used by the other Party prior to
the Termination Date in Commercialization of a Non-Alliance Product of the other
Party or an Alliance Product, to Exploit (without the right to grant further
licenses) solely in the Alliance Field those products or services that are: (A)
first Commercialized by the other Party after the Termination Date; (B) not
subject to the licenses granted under Section 17.7(b)(ii); and (C) not a
Competing Product (“New Post-Termination Products”). The Parties will negotiate
the applicable royalty rate on Net Sales of such New Post-Termination Products
in the Alliance Field; provided, however, that the royalty rate will be
negotiated and determined taking into account the factors identified in Section
10.14, and in any event not more than [**********] percent ([**********]%) of
such Net Sales, plus any royalties due to Third Parties for use of such
Independent Patent Rights or Independent Technology.


    (iv) Each Party who is a Supplier of an Alliance Product as of the
Termination Date will promptly disclose to the other Party (to the extent not
already disclosed) all Technology, including batch records for each Alliance
Product, used by the Supplier prior to the Termination Date in manufacturing the
Alliance Product. The Supplier also will, to the extent

70

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

      permitted, grant to the other Party any intellectual property rights
reasonably necessary to permit the other Party to use the manufacturing
Technology.


  (c) In consideration for the post-termination rights granted in Sections
17.7(a) and (b) and the value each Party contributed to the Alliance Program,
each Party will pay to the other Party a percentage on Division Margin, as
defined in Exhibit 17.7(c), of all Alliance Products, of all Post-Termination
Competing Products and, for the first [**********] after Commercialization of
only those Post-Termination Acquired Products that are subject to Section
17.7(d)(i)(A), any of which are sold or otherwise disposed of in the Alliance
Field by such Party, in the amounts and for the periods of time as set forth in
Exhibit 17.7(c) (“TDP Royalty”), unless otherwise provided to the contrary.


  (d) For purposes of this Article XVII, with respect to a Party that
Commercializes a Post-Termination Acquired Product that is also a Competing
Product, one of the following scenarios will occur:


    (i) if the Party acquiring a Post-Termination Acquired Product is also the
Distributor of the competing Alliance Product and such acquisition is closed
within the first [**********] after the Termination Date, then the acquiring
Party must provide prompt written notice to the other Party regarding the
Post-Termination Acquired Product, and the other Party, within thirty (30) days
after receipt of such notice, may elect, by providing written notice to the
acquiring Party, either:


      (A) to accept TDP Royalties on both the Post-Termination Acquired Product
that is a Competing Product and the competing Alliance Product for the
[**********] following acquisition, unless the Parties mutually agree that such
period be shorter, and then at the end of the [**********] period, or such other
mutually agreed upon period, such other Party would control the competing
Alliance Product and the acquiring Party would control the Post-Termination
Acquired Product and neither product will be subject to any further TDP
Royalties; or


      (B) to immediately control the competing Alliance Product. In the event
the other Party makes an election under this Section 17.7(d)(i)(B), there will
be a [**********] transition of the competing Alliance Product to the other
Party, during which time the other Party will continue to receive TDP Royalties
on sales by the Distributor of such competing Alliance Product (but will not
receive any TDP Royalties on the Post-Termination Acquired Product) and
thereafter the competing Alliance Product will not be subject to any further TDP
Royalties;

71

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    (ii) if the Party acquiring a Post-Termination Acquired Product is also the
Distributor of the competing Alliance Product and such acquisition is closed
after the [**********] after the Termination Date, then the acquiring Party must
provide prompt written notice to the other Party regarding the Post-Termination
Acquired Product, and the other Party will immediately control the competing
Alliance Product; provided, however, there will be a [**********] transition of
the competing Alliance Product to the other Party, during which time the other
Party will continue to receive TDP Royalties on sales by the Distributor of such
competing Alliance Product (but will not receive any TDP Royalties on the
Post-Termination Acquired Product) and thereafter the competing Alliance Product
will not be subject to any further TDP Royalties; or


    (iii) if the Party acquiring a Post-Termination Acquired Product is not the
Distributor of the competing Alliance Product, then the acquiring Party must
provide prompt written notice to the Distributor regarding the Post-Termination
Acquired Product, and the Distributor will immediately control the competing
Alliance Product and neither product will be subject to any further TDP
Royalties.


    In no event will Section 17.7 apply to Post-Termination Acquired Products
that are not Competing Products. For the avoidance of doubt, neither Party will
be subject to any obligations regarding Target Minimum Sales Price after the
Termination Date.


  (e) In the event termination is pursuant to Section 17.4 or 17.5 for breach of
this Agreement, any amounts payable pursuant to Section 17.7(c) by the Party in
breach of this Agreement to the other Party will be increased by [**********]
percent ([**********]%) (e.g., [**********] times the applicable rate of the TDP
Royalty) and any amounts payable by the other Party to the Party in breach of
this Agreement will be decreased by [**********] percent ([**********]%) (e.g.,
[**********] times the applicable rate of the TDP Royalty).


  (f) A Party who was a Supplier will continue to manufacture Alliance Products
for the other Party under terms and conditions similar to those regarding the
supply of such Alliance Products during the term of this Agreement, including
providing service and support as required by Section 7.5, and will ensure that
any such Alliance Product will not be incompatible with the other Party’s
then-current Instruments or then-current Reagents, depending on whether the
Alliance Product is a Reagent or an Instrument for a period of [**********]
following the Termination Date; except that:


    (i) A Party who was a Supplier may discontinue manufacturing any Alliance
Product that is not an Instrument for any reason following termination or
expiration of this Agreement, upon providing the other Party with [**********]
prior written notice; and

72

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    (ii) A Party who was a Supplier of an Instrument pursuant to Section 8.4 or
8.5 may, upon providing the other Party with [**********] prior written notice,
discontinue supplying such Instrument following the Termination Date if the
annual number of such Instruments purchased from the Supplier by the other Party
falls below [**********] percent ([**********]%) of the level of those such
Instruments purchased from the Supplier by the other Party during the
[**********] period prior to sending such notice. The Supplier may also, by
[**********] prior written notice to the other Party, discontinue providing
service and parts for the Instrument whose supply to the other Party is being
discontinued.


  (g) A Party who was a Supplier will use commercially reasonable efforts to
deliver all final orders during the [**********] wind-down period for Alliance
Products under Section 17.7(f)(i) and the [**********] wind-down period for
Alliance Products under Section 17.7(f)(ii) whose supply to the other Party is
being discontinued. Upon any such discontinued supply of an Alliance Product,
the Supplier, if requested in writing by the other Party, will license and
transfer to the other Party at that other Party’s sole expense, royalty-free
(subject to any pass through) and without the right to sublicense, all
Technology, including software source code and documentation that is reasonably
necessary to allow such other Party to support its own manufacture of the
Alliance Product in the future. The Party who was a Supplier will be under no
obligation to implement Product Innovations requested by the other Party after
the Termination Date. “Product Innovation” means a modification that would
require [**********]. However, the Party who was a Supplier will be obligated to
implement reasonable Product Improvements requested by and at the expense of the
other Party. “Product Improvement” means a modification that does not require
[**********].


  (h) Subsequent to the Termination Date: (i) the Parties will continue to share
in the revenue from licenses granted during the term of this Agreement pursuant
to Sections 10.3(d), 10.4(d) and 10.5(d) for the duration of any royalty or
other payment obligation under such licenses; and (ii) each Party will be
permitted, upon prior written notice to the other Party, to grant licenses in
the Alliance Field to its solely-owned Alliance Patent Rights and Alliance
Technology and to Joint Alliance Patent Rights and Joint Alliance Technology:
provided, however, that revenue derived from such licenses: (A) in the Exclusive
Areas will be Licensing Revenue to be shared equally by the Parties; (B) in the
Alliance Field outside the Exclusive Areas will be shared by the Parties
pursuant to Sections 10.3(d), 10.4(d) or 10.5(d), as applicable; and (C) outside
the Alliance Field will not be shared by the Parties.


  (i) The intention of the TDP is to provide each Party consideration for the
rights granted in this Section 17.7 and for its relative contribution to the
Alliance Program. Accordingly each Party agrees not to take action after the
Termination Date that is intended to or has the effect of disrupting or
frustrating the purposes of the TDP and Section 17.7.

73

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

17.8 Termination for Force Majeure. In the event performance by a Party is
excused pursuant to Section 19.9 for a continuous period of nine (9) months, the
other Party will have the option of terminating this Agreement upon written
notice to the excused Party.


17.9 Termination for Change of Control.


  (a) If a Party, a New Party (as defined in Section 17.9(b)(v)) it creates
pursuant to Section 17.9(b) or its permitted assignee pursuant to Section 19.5,
is subject to a Change of Control (as defined in Section 17.9(b)) during the
term of this Agreement, the following provisions will apply:


    (i) If within nine (9) months after such Change of Control the Change of
Control has actually, materially and adversely affected the rights or reasonably
contemplated benefits of the other Party pursuant to this Agreement (an “Actual
Adverse Effect”), then the other Party may within such nine (9) months terminate
this Agreement by giving written notice to the Party subject to the Change of
Control specifying in reasonable detail the Actual Adverse Effect upon which
such termination is based.


    (ii) (A) If such Change of Control does not result in an Actual Adverse
Effect within nine (9) months after such Change of Control, but the other Party
believes in good faith that the Change of Control is likely to result in an
Actual Adverse Effect within twenty-one (21) months after such Change of
Control, then the other Party may, within nine (9) months after such Change of
Control, give notice to the Party subject to the Change of Control of its belief
regarding such likely Actual Adverse Effect, specifying in reasonable detail (1)
the rights and/or benefits that the other Party believes may be affected, and
(2) the reasons that the other Party believes such rights and/or benefits may be
affected.


      (B) If the other Party sends a notice pursuant to Section 17.9(a)(ii)(A),
this Agreement will terminate on the date which is twenty-one (21) months after
the Change of Control if, as of such date, the Change of Control has caused an
Actual Adverse Effect and such Actual Adverse Effect occurred either (1) in the
manner and for the reasons specified in the notice to the Party which was the
subject of the Change of Control under Section 17.9(a)(ii)(A) or (2) in a manner
and for reasons reasonably related to the manner and reasons specified in such
notice.


    (iii) Notwithstanding the foregoing Sections 17.9(a)(i) and (ii), no
termination of this Agreement under this Section 17.9 will be effective with
respect to any event, facts or circumstances alleged to be a Change of Control
if the Party subject to the alleged Change of Control, within sixty (60) days
after receipt of the notice from the other Party pursuant to Section 17.9(a)(i),
establishes that there was no Change of Control.

74

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  (b) For purposes of this Agreement, “Change of Control” will mean with respect
to either Party: (i) the acquisition by a Third Party of twenty percent (20%) or
more of the combined voting power of the then outstanding voting securities of
the Party entitled to vote generally in the election of directors (the “Combined
Voting Power”); provided, however, that the acquisition by a Third Party that is
a Passive Investor of twenty percent (20%) or more of the Combined Voting Power
will not be deemed a Change of Control for purposes of this Agreement unless and
until such Third Party ceases to be a Passive Investor; (ii) over any
twenty-four (24) month period, individuals who constitute the board of directors
of the Party as of the beginning of the period (the “Incumbent Board”) cease for
any reason to constitute at least a majority thereof, provided that any person
becoming a director during such period whose election or nomination for election
by the Party’s stockholders was approved in advance by a vote of at least a
majority of the Incumbent Board (either by a specific vote or by approval of the
proxy statement of the Party in which such person is named as a nominee for
director without objection to such nomination) will be, for purposes of this
Section 17.9(b)(ii), considered as though such person were a member of the
Incumbent Board; (iii) the sale or transfer of a substantial portion of the
assets of the Party that are related to that Party’s performance pursuant to
this Agreement, directly or indirectly through the sale or transfer of ownership
interests in the assets or the entity owning such assets, other than to a
Permitted Affiliate of that Party (where for these purposes a “substantial
portion” of the assets related to performance pursuant to this Agreement will
mean assets material to a Party’s performance pursuant to this Agreement); or
(iv) a merger or combination with a Third Party resulting in a Party’s
stockholders ceasing to own at least sixty percent (60%) of the equity voting
power of the merged or combined enterprise.


    Notwithstanding the foregoing, it will not be a Change of Control if: (v) a
Party transfers or otherwise disposes of a substantial portion (as defined above
and further refined below) of the assets related to that Party’s performance
pursuant to this Agreement to an entity formed by that Party or a Permitted
Affiliate (the “New Party”) and then spins off to its stockholders all or a
portion of the equity of that entity (a “Spin Off”); and (vi) the New Party
becomes a Party to this Agreement (it being understood for purposes of this
Section 17.9 that no consent of the other Party shall be required therefor);
provided, however, that so long as the Party doing the Spin Off owns at least
thirty-five percent (35%) of the issued and outstanding equity of the New Party,
from and after the consummation of the Spin Off, a Change of Control will be
deemed to have occurred if any of the events referred to in Sections 17.9(b)(i)
through (iv) above occurs with respect to either the Party doing the Spin Off or
the New Party. For the purposes of this Section 17.9(b), it is understood that,
with respect to intellectual property rights, a New Party will be deemed to have
received a “substantial portion” of the assets related to a Party’s performance
pursuant to this Agreement if that New Party has or receives all rights owned or
Controlled by the Party doing the Spin Off as of the date of the Spin Off
(whether by assignment or exclusive or nonexclusive

75

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    license) that are necessary for that New Party’s performance pursuant to
this Agreement.         (c) In the event this Agreement is terminated pursuant
to this Section 17.9, each Party will be entitled to the rights and subject to
the obligations created in Sections 17.7(a), (b), (c), (d), (f) and (g).


  (d) For purposes of this Agreement, a Change of Control of CDx will be deemed
a Change of Control of Applera.


  (e) Notwithstanding anything to the contrary contained in this Agreement
(including Section 19.5), in the event of a Spin Off pursuant to Section
17.9(b), the Party doing the Spin Off, from and after the date of the Spin Off,
will no longer be subject to any obligations or have any rights under this
Agreement, including any right to use any Alliance Technology and Alliance
Patent Rights; provided that the Party doing the Spin Off is released from such
obligations only if and so long as the following conditions are met:


    (i) after the Spin Off, the New Party must have all material physical assets
that were used by the Party doing the Spin Off exclusively in its performance
under this Agreement as of the date of the Spin Off;


    (ii) the Party doing the Spin Off will not solicit any employee of the New
Party for two (2) years after the date of the Spin Off; provided, however, that
(A) a general advertisement of job opportunities will not be deemed
solicitation, (B) this restriction will not apply to cases where an employee of
the New Party initiates employment discussions with the Party doing the Spin
Off, and (C) this restriction will not apply to former employees of the Party
doing the Spin Off who are no longer employed by the New Party;


    (iii) after the Spin Off, the New Party will own or Control all Alliance
Technology and all Alliance Patent Rights that the Party doing the Spin Off
owned or Controlled prior to the Spin Off and the Party doing the Spin Off will
not retain any rights under any such Alliance Patent Rights or Alliance
Technology;


    (iv) after the Spin Off, the New Party and the other Party acting as part of
the Alliance Program, in accordance with the terms of this Agreement, will own
all Alliance Products that existed before or will exist after the date of the
Spin Off and the Party doing the Spin Off will have no rights to any such
Alliance Product;


    (v) the Party doing the Spin Off, as part of the Spin Off, will grant to the
New Party a worldwide, irrevocable, nonexclusive license in the Exclusive Areas
(subject to Section 8.10) on the same terms as immediately prior to

76

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Back to Contents

      the Spin Off under all Independent Technology and Independent Patent
Rights owned or Controlled by the Party doing the Spin Off as of the date of the
Spin Off that is sufficient to permit the New Party to exercise all rights and
perform all obligations under this Agreement after the Spin Off, including (A)
the right to grant the other Party or Third Parties rights necessary to permit
research, Development and Commercialization of Alliance Products, and (B) the
right to make, have made, use, sell, offer for sale and import all Alliance
Products of the Alliance Program before and after the date of the Spin Off; and
            (vi) except as may be agreed separately by the JRB after the Spin
Off, the Party doing the Spin Off will not be entitled to any revenue from
Alliance Program activities after the date of the Spin Off or pursuant to any
post-termination provisions of Section 17.7 (it being understood that this
Section 17.9(e)(vi) will not apply to any economic interest resulting from any
retained equity interest in the New Party by the Party doing the Spin Off).


17.10 Termination for Insolvency. A Party may terminate this Agreement by
providing thirty (30) days prior written notice to the other Party in the case
of any adjudication of bankruptcy or insolvency, appointment of a receiver by a
court of competent jurisdiction, assignment for the benefit of creditors, or
institution of liquidation proceedings by or against the other Party. Neither
Party will deem termination pursuant to the application of this Section 17.10 to
be a breach of this Agreement by a Party.


17.11 Product Inserts and Labeling. Post termination or expiration of this
Agreement, each Party will be responsible for providing the Supplier with the
text and documentation regarding any applicable regulatory compliance of all
package labels, product inserts, operator manuals and end-user training
materials used in connection with the Commercialization of such Alliance
Products. All labels and labeling will prominently identify the appropriate
Party as the manufacturer of an Alliance Product.


17.12 Return Material. Except to the extent necessary to perform its rights and
obligations pursuant to Section 17.7, each Party will promptly return to the
other Party (unless otherwise mutually agreed in writing by the Parties and
except for one copy for archival purposes only) all physical embodiments of any
of the other Party’s Independent Technology, Confidential Information and
Copyrighted Works, that were provided by such other Party under this Agreement.


17.13 Share Net Investment. During the TDP, each Party will continue to provide
to the other Party Net Investment data as specified in Section 9.2. Equalization
payments will continue to be made as specified in Section 9.3, factored as
follows: (a) [**********] percent ([**********]%) for the [**********] of the
TDP; (b) [**********] percent ([**********]%) for the [**********] of the TDP;
(c) [**********] percent ([**********]%) for the [**********] of the TDP; and
(d) [**********] percent ([**********]%) for the [**********] of the TDP. At the
expiration of the TDP,

77

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  investment equalization held by each Party will be returned to the other Party
within sixty (60) days after such expiration.     17.14 Liabilities. Termination
of this Agreement will not release either Party from any obligation or liability
which may have accrued at the time of termination, or preclude either Party from
pursuing all rights at law and in equity with respect to any default under this
Agreement. Notwithstanding the foregoing, neither Party will be liable for
punitive, exemplary or consequential damages incurred by the other Party arising
out of any default under this Agreement.


17.15 Post-Termination Activities.


  (a) Each Party will render a post-termination report as required by Sections
4.11, 9.1, and 9.2 within the period specified in such provisions after the date
of termination or expiration of this Agreement. Each Party will be entitled to
conduct one audit in accordance with Section 9.9 within ninety (90) days after
the date of termination or expiration. To the extent surviving termination, each
Party will continue to comply with the terms of all licenses granted to it in
accordance with Section 10.14.


  (b) During the relevant TDP, within sixty (60) days after the end of each
fiscal calendar quarter, each Party will furnish the other Party with a written
statement, in reasonably specific detail, stating in United States dollars for
the immediately preceding fiscal calendar quarter or part thereof, the Division
Margin as described in Section 17.7(c) and the royalties accrued thereunder.
Each such statement will be accompanied by payment of the amount payable, if
any, pursuant to Section 17.7(c).


  (c) During the relevant TDP, each Party will keep records in accordance with
Section 9.6 and will be entitled to an annual audit in accordance with Section
9.7 solely to the extent necessary to establish and confirm amounts payable
pursuant to Section 17.7.


17.16 Survival. Termination of this Agreement will be without prejudice to any
rights that may have accrued to the benefit of a Party prior to such expiration
or termination. Without limiting the foregoing, Articles I, V, VI (except for
Section 6.2), IX, XVI, and XVIII, and Sections 4.10, 4.11, 7.1, 7.4, 7.5, 10.9
through 10.13, 10.14, 11.1 through 11.3, 11.5, 11.6, 11.7, 12.6, 13.1, 14.1,
14.2, 14.3, 14.5, 17.7, 17.11 through 17.16, 19.1, 19.5, 19.7, 19.8, 19.9,
19.10, and 19.15 will survive any expiration or termination of this Agreement to
the extent necessary to effect the purposes thereof.


Article XVIII   –  DISPUTE RESOLUTION


18.1 Disputes. Any dispute, controversy or claim initiated by either Party
arising out of, resulting from, or relating to this Agreement, or the
performance by either Party of its obligations under this Agreement (other than
bona fide Third Party actions or proceedings filed or instituted in an action or
proceeding by a Third Party against a Party

78

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  to this Agreement), whether before or after termination of this Agreement,
unless resolved pursuant to Section 18.2 or 18.3, will be finally resolved by
binding alternative dispute resolution (“ADR”) in accordance with this Article
XVIII.     18.2 JRB Resolution. Before initiating arbitration, the dispute will
be brought to the attention of the JRB, which will attempt in good faith to
achieve a resolution. Either Party may convene a special meeting of the JRB for
the purpose of resolving disputes.


18.3 Executive Officer Resolution. If the JRB is unable to resolve such a
dispute within twenty-eight (28) days after the first presentation of such
dispute to the JRB or if the dispute arises by failure of the JRB to reach a
decision as provided in Section 3.4, the Parties will send written notice of the
dispute to their respective presidents (or their executive officer designees) of
the affected subsidiaries, divisions, or business units. The respective officers
will attempt to resolve such dispute by good faith negotiations within
twenty-eight (28) days after receipt of such notice. If the Parties fail to
resolve the dispute or their representatives fail to meet or speak directly
within twenty-eight (28) days of the notice of the dispute, then either Party
may refer the matter to ADR proceeding as provided herein.


18.4 Notice of ADR. To begin any such ADR, a Party will provide written notice
to the other Party of the issues to be resolved by such ADR. Within
fourteen (14) days after receipt of such notice, the other Party may, by written
notice to the Party initiating the ADR, add additional issues to be resolved
within the same ADR.


18.5 Designation of Neutral. Within fourteen (14) days following receipt of the
notice required by Section 18.4, the Parties will select a mutually acceptable
neutral to preside in the resolution of any dispute in such ADR proceeding. If
the Parties are unable to agree on a mutually acceptable neutral within such
period, either Party may request the President of the CPR Institute for Dispute
Resolution (the “CPR”), 366 Madison Avenue, 14th Floor, New York, New York
10017, to select a neutral pursuant to the following procedures:


  (a) The CPR will submit to the Parties a list of not less than five (5)
candidates within fourteen (14) days after receipt of the request, along with a
Curriculum Vitae for each candidate. No candidate will be a current or past
employee, director, or shareholder of either Party.


  (b) Such list will include a statement of disclosure by each candidate of any
circumstance likely to affect his or her impartiality.


  (c) Each Party will number the candidates in order of preference (with the
number one (1) signifying the greatest preference) and will deliver the list to
the CPR within seven (7) days following receipt of the list of candidates. If a
Party believes a conflict of interest exists regarding any of the candidates,
the Party will provide a written explanation of the conflict to the CPR along
with its list showing its order of preference for the candidates. Any Party
failing to return a list of preferences on time will be deemed to have no order
of preference.

79

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  (d) If the Parties collectively have identified fewer than three (3)
candidates deemed to have conflicts, the CPR will designate as the neutral the
candidate for whom the Parties collectively have indicated the greatest
preference. If a tie results between two candidates, the CPR may designate
either candidate. If the Parties collectively have identified three (3) or more
candidates deemed to have conflicts, the CPR will review the explanations
regarding conflicts, and, in its sole discretion, may either (i) immediately
designate as the neutral the candidate for whom the Parties collectively have
indicated the greatest preference, or (ii) issue a new list of not less than
five (5) candidates, in which case the procedures set forth in
subsections 18.5(a) through (d) will be repeated.


18.6 ADR Rules. Any such ADR will be conducted under the then current CPR Rules
for Non-Administrated Arbitration by a single neutral, except that the Parties
agree that there will be no discovery. Any such ADR will be governed by the
Federal Arbitration Act, 9 U.S.C. §§ 1-16. Any arbitration will be held in
Denver, Colorado.


18.7 Hearing. No earlier than twenty-eight (28) days but no later than sixty
(60) days after the selection, the neutral will hold a hearing to resolve each
of the issues identified by the Parties.


18.8 Evidence for Hearing. At least seven (7) days prior to the hearing, each
Party will submit the following to the other Party and the neutral:


  (a) a copy of all exhibits on which such Party intends to rely in any oral or
written presentation to the neutral;


  (b) a list of any witnesses such Party intends to call at the hearing, and a
short summary of the anticipated testimony of each witness;


  (c) a proposed ruling on each issue to be resolved, together with a request
for a specific damage award or other remedy for each issue. The proposed rulings
and remedies may not contain any recitation of the facts or any legal arguments
and may not exceed one (1) page per issue; and


  (d) a brief in support of such Party’s proposed rulings and remedies, provided
that the brief may not exceed twenty (20) pages. This page limitation will apply
regardless of the number of issues raised in the ADR proceeding.


  Except as expressly set forth in Sections 18.8(a) through (d), no discovery
will be required or permitted by any means, including depositions,
interrogatories, requests for admissions, or production of documents.


18.9 Hearing Procedure. The hearing will be conducted on not more than two (2)
consecutive days and will be governed by the following rules:

80

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  (a) Each Party will be entitled to five (5) hours of hearing time to present
its case. The neutral will determine whether each Party has had the five (5)
hours to which it is entitled.


  (b) Each Party will be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses will occur immediately after their direct
testimony, and cross-examination time will be charged against the Party
conducting the cross-examination.


  (c) The Party initiating the ADR will begin the hearing and, if it chooses to
make an opening statement, will address not only issues it raised but also any
issues raised by the responding Party. The responding Party, if it chooses to
make an opening statement, also will address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments will proceed in the same sequence.


  (d) Except when testifying, witnesses will be excluded from the hearing until
closing arguments.


  (e) Settlement negotiations, including any statements made therein, will not
be admissible under any circumstances. Affidavits prepared for purposes of the
ADR hearing also will not be admissible. As to all other matters, the neutral
will have sole discretion regarding the admissibility of any evidence.


18.10 Post-Hearing Briefs. Within seven (7) days following completion of the
hearing, each Party may submit to the other Party and the neutral a post-hearing
brief in support of its proposed rulings and remedies, provided that such brief
may not contain or discuss any new evidence and may not exceed ten (10) pages.
This page limitation will apply regardless of the number of issues raised in the
ADR proceeding.


18.11 Ruling by Neutral. The neutral will rule on each disputed issue within
fourteen (14) days following completion of the hearing. Such ruling will adopt
in its entirety the proposed ruling and remedy of one of the Parties on each
disputed issue but may adopt one Party’s proposed rulings and remedies on some
issues and the other Party’s proposed rulings and remedies on other issues. The
neutral may not issue any written opinion or otherwise explain the basis of the
ruling.


18.12 Allocation of Expenses. The neutral will be paid a reasonable fee plus
expenses. These fees and expenses, along with the reasonable legal fees and
expenses of the prevailing Party (including all expert witness fees and
expenses), the fees and expenses of a court reporter, and any expenses for a
hearing room, will be paid as follows:


  (a) If the neutral rules in favor of one Party on all disputed issues in the
ADR, the losing Party will pay one hundred percent (100%) of such fees and
expenses.

81

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  (b) If the neutral rules in favor of one Party on some issues and the other
Party on other issues, the neutral will issue with the rulings a written
determination as to how such fees and expenses will be allocated between the
Parties. The neutral will allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the Party prevailing on
more issues, or on issues of greater value or gravity, recovering a relatively
larger share of its legal fees and expenses.


18.13 Binding Result. The rulings of the neutral and the allocation of fees and
expenses will be binding, non-reviewable, and non-appealable, and may be entered
as a final judgment in any court having jurisdiction. All submissions to the ADR
will be Confidential Information of the submitting Party and the results of the
ADR will be Confidential Information of each Party.


18.14 Statute of Limitations. In no event will a demand for ADR be made after
the date when institution of a legal or equitable proceeding based upon such
claim, dispute or other matter in question would be barred by the applicable
statute of limitations.


Article XIX   –  MISCELLANEOUS


19.1 Governing Law. This Agreement will be governed by, interpreted and
construed in accordance with the laws of Delaware, without regard to the
conflict of laws principles thereof.


19.2 Publicity. Each Party may distribute the initial press release. Other press
releases or other similar public communication by either Party relating to this
Agreement, will be subject to Article XIV and must be approved in advance by the
other Party, which approval will not be unreasonably withheld or delayed, except
for those communications required by applicable law (which will be provided to
the other Party as soon as practicable after the release or communication
thereof). Neither disclosures of information for which consent has previously
been obtained, nor information of a similar nature to that which has been
previously disclosed publicly with respect to this Agreement, will require
advance approval.


19.3 No Implied Licenses. Except to the extent and only to the extent necessary
to enable a Party to conduct its obligations under this Agreement, only licenses
and rights granted expressly herein will be of legal force and effect and no
license or other right will be created hereunder by implication, estoppel or
otherwise.


19.4 Waiver. No waiver by a Party hereto of any breach or default of any of the
covenants or agreements herein set forth will be deemed a waiver as to any
subsequent and/or similar breach unless the waiver is in a writing signed by
authorized representatives of both Parties.


19.5 Assignment. Except as permitted by Section 17.9, neither Party may assign
any right or delegate any obligation hereunder, except as otherwise expressly
provided in this Agreement, other than to a Permitted Affiliate, without the
prior written consent of the

82

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

  other Party, such consent not to be withheld if the proposed assignment or
delegation would not be reasonably expected to materially diminish such Party’s
rights and reasonably contemplated benefits under this Agreement (any refusal to
provide consent on this basis must be in writing and must include a reasonably
detailed explanation of the basis for the refusal). Any permitted assignee will
assume all obligations of its assignor under this Agreement and a Change of
Control in the assignee will be deemed to be a Change of Control in the assignor
for purposes of Section 17.9. Any purported assignment in violation of this
Section 19.5 will be void. The terms and conditions of this Agreement will be
binding upon and inure to the benefit of the successors and permitted assigns of
the Parties.     19.6 Independent Contractors. The relationship of the Parties
hereto is that of independent contractors. The Parties hereto are not deemed to
be agents, partners or joint ventures of the others for any purpose as a result
of this Agreement or the transactions contemplated thereby.


19.7 Further Actions. Each Party agrees to: (a) execute, acknowledge and deliver
such further documents and instruments; (b) grant such rights; and (c) perform
all such other acts as may be necessary or appropriate in order to carry out the
purposes and intent of this Agreement.


19.8 Notices. All requests and notices required or permitted to be given to the
Parties hereto will be given in writing, will expressly reference the section(s)
of this Agreement to which they pertain, and will be delivered to the other
Party, effective on receipt, at the appropriate address as set forth below or to
such other addresses as may be designated in writing by the Parties from time to
time during the term of this Agreement.


    If to Applera and/or CDx:


    Celera Diagnostics LLC
1401 Harbor Bay Parkway
Alameda, California 94502
Attn: President


    with a copy to:


    Applera Corporation
301 Merritt 7
Norwalk, Connecticut 06851
Attn: Senior Vice President and General Counsel


    If to Abbott:


    Abbott Molecular Inc.
1300 East Touhy Avenue
Des Plaines, Illinois 60018
Attn: President

83

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

    with a copy to:


    Abbott Laboratories
100 Abbott Park Road, D-322/AP6D
Abbott Park, Illinois 60064-6049
Attn: Divisional Vice President, Domestic Legal Operations


19.9 Force Majeure. Nonperformance of a Party (other than for the payment of
money) will be excused to the extent that performance is rendered impossible by
strike, fire, earthquake, flood, acts of terrorism, governmental acts or orders
or restrictions, failure of suppliers, or any other reason where failure to
perform is beyond the reasonable control and not caused by the negligence,
intentional conduct or misconduct of the nonperforming Party; provided, however,
that the nonperforming Party will use commercially reasonable efforts to resume
performance as soon as reasonably practicable.


19.10 No Consequential Damages. IN NO EVENT WILL A PARTY BE LIABLE FOR SPECIAL,
INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING, WITHOUT
LIMITATION, LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS
SECTION 19.10 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF EITHER PARTY UNDER ARTICLE XVI ABOVE.


19.11 Third Party Rights. Notwithstanding anything to the contrary in this
Agreement, the grant of rights by each Party under this Agreement will be
subject to and limited in all respects by the terms of agreements with Third
Parties by which such Party acquired any Control of intellectual property
rights, and all rights granted under this Agreement will be limited to the
extent of such Party’s Control.


19.12 Complete Agreement. This Agreement, together with these exhibits,
constitutes the entire agreement between the Parties regarding the subject
matter hereof, and all prior representations, understandings and agreements
regarding the subject matter hereof, either written or oral, expressed or
implied, are superseded and will be and are of no effect; provided, however,
rights and obligations under the Prior Alliance Agreement will continue to the
extent they are not inconsistent with this Agreement. Nothing in this Agreement
is intended to affect or modify the terms of or relationship established by the
Instrument Supply Agreement dated September 24, 2004 or the Source Code License
dated September 24, 2004, both between Abbott and Applera, through the Applied
Biosystems Group. Amendment Nos. 2 and 2a to the Prior Alliance Agreement
survive the execution of this Agreement as further amended by the Parties and
set forth in Exhibit 19.12, attached hereto.


19.13 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed to be an original and together will be deemed to be one and
the same agreement.

84

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



Back to Contents

19.14 Headings. The captions to the several articles and sections hereof are not
a part of this Agreement, but are included merely for convenience of reference
only and are not intended to affect its meaning or interpretation.


19.15 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the law of any jurisdiction, the validity of
the remaining parts or provisions will not be af­fected by such holding. In the
event a part or provision of this Agreement held unenforceable or in conflict
with law affects consideration to either Party, the Parties agree to negotiate
in good faith amendment of such part or provision in a manner consistent with
the intention of the Parties as expressed in this Agreement.


19.16 Amendment. This Agreement may be amended or modified only by a written
document signed by authorized representatives of both Parties.


19.17 Controlling Document. In the event there is a conflict between the terms
or conditions of this Agreement and the terms and conditions of Exhibit 8.2, the
terms and conditions of this Agreement will control.

85

--------------------------------------------------------------------------------



Back to Contents

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the day and year first above
written.

APPLERA CORPORATION ABBOTT LABORATORIES     By: /s/ Kathy Ordoñez By: /s/ Edward
Michael (Signature) (Signature) Kathy Ordoñez Edward Michael (Printed Name)
(Printed Name) Senior Vice President Corporate Vice President (Title) (Title)
January 9, 2006 1/9/06 Date Date         CELERA DIAGNOSTICS, LLC.       By: /s/
Kathy Ordoñez   (Signature)   Kathy Ordoñez   (Printed Name)   President  
(Title)   January 9, 2006   Date  

86

[**********] Indicates omitted material that is the subject of a confidential
treatment request filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------